August 2017
TABLE OF CONTENTS

COMMISSION ORDERS
08-01-17

LARRY ANDERSON, formerly
PENN 2017-109
employed by AK COAL RESOURCES
INC.

Page 1545

08-03-17

KENTUCKY FUEL CORPORATION

KENT 2013-1050

Page 1548

08-03-17

ROGERS GROUP, INC.

KENT 2016-22-M

Page 1551

08-03-17

BLACK RIVER COAL, LLC

VA 2016-59

Page 1557

08-03-17

DYNAMIC ENERGY, INC.

WEVA 2014-890

Page 1560

08-07-17

BROOKFIELD SAND & GRAVEL,
INC.

LAKE 2016-253-M

Page 1565

08-07-17

LUCK STONE CORPORATION

VA 2016-40-M

Page 1568

08-07-17

FAIRFAX MATERIALS

WEVA 2015-1016-M

Page 1571

08-07-17

GREENBRIER MINERALS, LLC

WEVA 2016-103

Page 1574

08-16-17

CANYON FUEL COMPANY, LLC

WEST 2015-635

Page 1578

08-17-17

SHERWIN ALUMINA COMPANY,
LLC

CENT 2017-25-M

Page 1596

08-17-17

EMBER ENERGY, LLC

KENT 2017-67

Page 1599

i

08-17-17

LHOIST NORTH AMERICA OF
VIRGINIA, INC.

VA 2017-9-M

Page 1602

08-17-17

CROELL REDI-MIX INC.

WEST 2017-45-M

Page 1605

ADMINISTRATIVE LAW JUDGE DECISIONS
08-02-17

MORRIS SAND & GRAVEL, INC.

LAKE 2016-0365

Page 1609

08-04-17

LITTLE BUCK COAL COMPANY #2 PENN 2015-100

Page 1625

08-15-17

SEC. OF LABOR O/B/O BENJAMIN
LEADMON, and FRANKLIN
JEREMIAH GIBSON v. BLUE
CREEK MINING, LLC

WEVA 2017-498-D

Page 1658

08-30-17

TITAN FLORIDA, LLC

SE 2015-0105

Page 1678

08-31-17

RAW COAL MINING COMPANY,
INC.

WEVA 2015-996

Page 1681

ADMINISTRATIVE LAW JUDGE ORDERS
08-02-17

PANTHER CREEK MINING, LLC

WEVA 2017-426

Page 170

08-28-17

KENAMERICAN RESOURCES, INC. KENT 2017-0183

Page 1709

08-30-17

A&G COAL CORPORATION

Page 1716

VA 2014-243

ii

Review was granted in the following cases during the month of August 2017:
Secretary of Labor v. Consol Pennsylvania Coal Company, LLC, Docket No. PENN 2014-816
(Judge Lewis, June 30, 2017)
Secretary of Labor v. Rain for Rent, Docket No. WEST 2016-730 M (Judge Manning, July 26,
2017)

Review was denied in the following cases during the month of August 2017:
Secretary of Labor v. Larry Anderson, formerly employed by AK Coal Resources, Inc., Docket
No. PENN 2017-109 (Judge Andrews, July 20, 2017) (Interlocutory Review)
Secretary of Labor v. John Richards Construction, Docket No. WEST 2015-101 M (Judge
Bulluck, July 5, 2017)
Secretary of Labor v. John Richards Construction, Docket No. WEST 2015-101 M (Judge
Bulluck, July 5, 2017) (Petition for Reconsideration)

iii

COMMISSION ORDERS

39 FMSHRC Page 1544

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

August 1, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINSTRATION (MSHA)

Docket No. PENN 2017-109

v.
LARRY ANDERSON, formerly employed
by AK COAL RESOURCES INC.
BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012). It involves a section 110(c) proceeding1 in which Larry Anderson served
notices of deposition on an attorney in the Secretary of Labor’s Office of the Solicitor and on an
unnamed official of the Mine Safety and Health Administration. The Secretary in turn filed two
motions for protective orders. In an order dated July 20, 2017, the Administrative Law Judge
granted in part and denied in part the Secretary’s motions. The Judge’s order addressed the
Secretary’s contentions regarding the qualified immunity privilege, deliberative process
privilege, investigative process privilege, attorney-client privilege, and attorney work product
privilege.
On July 26, 2017, the Secretary filed a motion to certify for interlocutory review the
Judge’s order and to suspend the depositions and trial proceedings. On that same day the Judge
denied the motion.
On July 27, 2017, the Secretary filed a Petition for Interlocutory Review and For
Suspension of Two Depositions and Trial Proceedings Below, pursuant to Commission
Procedural Rule 76, 29 C.F.R. § 2700.76. This petition seeks review of the Judge’s July 20,
1

Section 110(c) of the Mine Act states: “Whenever a corporate operator violates a
mandatory health or safety standard or knowingly violates or fails or refuses to comply with any
order issued under this Act or any order incorporated in a final decision issued under this Act . . .
any director, officer, or agent of such corporation who knowingly authorized, ordered, or carried
out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and
imprisonment that may be imposed upon a person under subsections (a) and (d).” 30 U.S.C.
§ 820(c).

39 FMSHRC Page 1545

2017, order. The petition seeks review on the grounds that the information sought in the two
depositions is not relevant as a matter of law.
Commission Procedural Rule 76(a) provides that interlocutory review is a matter of
sound discretion of the Commission, and that the Commission may grant interlocutory review
upon a determination that the Judge’s interlocutory ruling involves a controlling question of law
and immediate review will materially advance the final disposition of the proceeding. 29 C.F.R.
§ 2700.76(a).
The Commission usually does not grant interlocutory review of discovery orders. See
Nagel v. Newmont USA Ltd., 32 FMSHRC 1694, 1696 (Nov. 2010) (denying petition for
interlocutory review of a motion to compel production); Asarco, Inc., 14 FMSHRC 1323, 1328
(Aug. 1992) (“[U]nless there is a ‘manifest abuse of discretion’ on the part of a judge, discovery
orders are not ordinarily subject to interlocutory appellate review.”) (citations omitted); In re:
Contests of Respirable Dust Sample Alteration Citations, 14 FMSHRC 987, 1004 (June 1992)
(“[D]iscovery orders are usually not appealable.”); see also 8 Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 2006 (3d ed. 2002) (same).

39 FMSHRC Page 1546

Moreover, the Secretary stated in his petition that the Judge ordered one of the
depositions to go forward on July 27, and that the Secretary “preserved his objections as to
relevance” regarding certain questions. Petition at 1, n.1 Given that this deposition has already
taken place, and objections have been preserved, Letter from Amelia B. Bryson, Attorney, U.S.
Dept. of Labor (July 28, 2017), immediate review would not materially advance the final
disposition of the proceeding. 29 C.F.R. § 2700.76(a)(2).2 A similar process can be put in place
for the second deposition (scheduled for August 7, 2017), whereby the Secretary could preserve
his objections.3 We therefore deny the petition, as well as the Secretary’s request to suspend the
two depositions and any trial proceedings before the Judge pending appeal.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

2

Because the deposition of Stepanic has already occurred, the Secretary’s interlocutory
appeal of the Judge’s order and his request to suspend that deposition may also be moot.
3

We note that the Secretary does not make a showing that this process will cause great

harm.

39 FMSHRC Page 1547

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 3, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2013-1050
A.C. No. 15-18363-329924

v.
KENTUCKY FUEL CORPORATION

BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On July 14, 2015, the Commission received from Kentucky
Fuel Corporation (“Kentucky Fuel”) a motion seeking to reopen a penalty assessment proceeding
and relieve it from the Default Order entered against it.
On January 23, 2014, the Chief Administrative Law Judge issued an Order to Show
Cause in response to Kentucky Fuel’s failure to answer the Secretary of Labor’s October 22,
2013, Petition for Assessment of Civil Penalty. By its terms, the Order to Show Cause was
deemed a Default Order on February 24, 2014, when it appeared that the operator had not filed
an answer with the Judge within 30 days.
Kentucky Fuels claims that it never received the initial Petition for Assessment of Civil
Penalty. Moreover, it claims that it received the Order to Show Cause on January 27, 2014, and
promptly filed a response on February 6, 2014. This Response was received by the Commission
on February 11, 2014. However, while the Response listed the correct Assessment Control
Number, it showed the docket number as “WEVA 2013-1050” rather than “KENT 2013-1050.”

39 FMSHRC Page 1548

The evidence shows that the operator intended its February 6, 2014, letter to serve as a
response to the Order to Show Cause in KENT 2013-1050, but it mistakenly wrote “WEVA”
instead of “KENT.” The Commission received Kentucky Fuel’s letter on February 11, 2014,
prior to the February 24, 2014, deadline for responding to the Order to Show Cause. Therefore,
we conclude that the operator was not in default under the terms of the Order to Show Cause
because it timely complied with the Order. See Vulcan Constr. Materials, 33 FMSHRC 2164
(Sept. 2011). This renders the Default Order a nullity. Accordingly, KENT 2013-1050 is
remanded to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1549

Distribution:
James F. Bowman
P.O. Box 99
Midway, WV 25878
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1550

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 3, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2016-22-M
A.C. No. 15-00013-190469

v.
ROGERS GROUP, INC.
BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). On August 31, 2015, and September 25, 2015, the
Commission received from Rogers Groups, Inc. (“Rogers”) motions seeking to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).1 The Secretary opposed these motions.
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530
(Sept. 1995).

1

The present motions represent Rogers’ second and third requests that the Commission
reopen Assessment No. 000190469. On January 12, 2010, the Commission dismissed the first
motion to reopen without prejudice. Rogers Group, Inc., 32 FMSHRC 8 (Jan. 2010).

39 FMSHRC Page 1551

Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on July 15, 2009, and became a
final order of the Commission on August 14, 2009.
On September 1, 2009, Rogers’ safety manager, Karonica Glover, filed the initial motion
to reopen this matter. Glover justified Rogers’ failure to timely contest the assessment by stating
she was unaware that multiple citations issued during a single inspection had been placed in two
separate dockets. On January 12, 2010, the Commission issued an Order concluding that
proffered explanation was not sufficiently detailed and did not provide an adequate basis to
reopen, denying the motion without prejudice, and inviting Rogers to file another request to
reopen with supporting documentation establishing good cause for the failure to timely contest
the citations.
According to Ed Elliott, Rogers’ Director of Safety and Health, Glover took no action in
response to the Commission’s Order and did not inform the operator about her activities in this
matter. Elliott stated that he believed that she was engaged in ongoing “informal contest
procedures” with MSHA. On March 26, 2010, Glover left her employment with Rogers and her
files, including records regarding the previous request to reopen, were “somehow lost.” Elliott
asserts that after she left, no one else was aware of any of the actions that Glover had taken, nor
was anyone aware that the Commission had issued an order denying the original motion to
reopen.
However, by the operator’s own admission, at least one Rogers employee was aware that
Glover had filed the original motion to reopen and that, as of January 2010, the motion was
being considered by the Commission. On December 1, 2009, MSHA answered an inquiry by
Rogers’ Safety and Health manager, Kellyann Krause, by telling her that the case was “on hold’
because it “received [a] motion to re-open [Assessment No. 000190469] and [was] awaiting
approval from the FMSHRC to process [sic] for hearing.” Operator’s Response to Opposition at
2. In January 2010, MSHA further explained that the Secretary could not proceed with the case
until the Commission had ruled on the motion. Id.
Despite knowing that a motion to reopen had been filed with the Commission, Rogers’
does not appear to have made any effort in the intervening years to request a status update from
the Commission. Instead, the operator attempted to revive the final order through informal
discussions with MSHA representatives. On September 9, 2010, Krause asked whether the
instant matter could be included in that settlement and was told “it could not be included because
it was part of a back log [sic] sent to Atlanta.” Operator’s Response to Opposition at 2. Further,
in 2014 and again in early 2015, Elliott spoke informally with the MSHA Southeastern District
Manager and the Southeast Assistant District Manager about ways that the operator could
proceed with the case.

39 FMSHRC Page 1552

On August 31, 2015, Rogers received a delinquency notice related to the matter.2 Elliott
believed that this notice had been issued in error because the operator had not concluded its
contest “according to normal procedures.” After consulting with the MSHA Assistant District
Manager and the Civil Penalty Compliance Office, Elliott filed the two letters to the
Commission, which we have construed as motions to reopen.
In these letters, Rogers does not address its initial failure to file its contest in a timely
manner, nor does it mention the motion to reopen previously filed by Ms. Glover. Instead,
Rogers offers several justifications for not having filed the present motion to reopen timely.
Rogers claims that it thought that Glover had initiated informal contest proceedings and that the
case remained pending. However, Rogers also claims to have had no knowledge of any of the
actions Glover had taken because she had not informed her superiors, was no longer with the
company, and all of her correspondence had been lost. Additionally, Rogers contends that it had
mistakenly believed that the citations “might” have been included in a 2015 global settlement
consisting of a substantial number of outstanding penalties.
On October 26, 2015, the Secretary filed an opposition to Rogers’ request to reopen. The
Secretary asserted that the operator’s late filing is without adequate excuse and that the request to
reopen must be denied because it was filed more than one year after the proposed assessment
became a final order of the Commission. Moreover, the Secretary contends that Glover, who left
Rogers’ employment roughly two months after the Commission’s order was issued, would have
had plenty of time to refile her motion to reopen.
On December 9, 2015, Rogers filed a Response alleging that the “the government took
inappropriate action without our having the opportunity to exercise our rights to contest.” In it,
Rogers takes exception to the fact that MSHA’s Mine Data Retrieval database consistently stated
that the matter was “pending” or “on hold.” Rogers asserts that it relied on these representations
and that it believed that the case would be reopened and that the operator was simply “waiting
for the next step.”
When we initially dismissed this matter without prejudice, we concluded that “the
operator has not provided a sufficiently detailed explanation for its failure to timely contest the
proposed penalty assessment.” 32 FMSHRC 8. We went on to explain that, if Rogers submitted
another request to reopen, it would be required to show “good cause” for its failure to contest the
citations and penalties within 30 days. We noted that under Rule 60(b) of the Federal Rules of
Civil Procedure that “good cause” could be established by a number of different factors,
including mistake, inadvertence, surprise, excusable neglect, the discovery of new evidence, or
fraud, misrepresentation, or other misconduct by the adverse party.
Seven years, two requests to reopen, and a response later, the operator has still not
provided any additional explanation or established good cause for its initial delay in contesting
2

The Secretary explained the delay in the issuance of the delinquency notice, stating,
“MSHA originally put a hold on sending the delinquency notice because of the pending motion
to reopen and then the possible resubmission after the January 2010 denial order, and the system
did not pick up the outstanding delinquency until August 2015.” Secretary of Labor’s
Opposition to Request to Reopen Penalty Assessment at 3.

39 FMSHRC Page 1553

this matter. In its three filings in 2015, Rogers provided justifications for why it took no action
following the Commission’s initial Order denying its request without prejudice. However, it
never provided any explanation for why it failed to contest this matter before August 14, 2009,
beyond its statement that it was not aware that citations from a single inspection were placed in
two dockets. As we noted in our January 12, 2010 Order, this is not “good cause” for failing to
contest a citation. At best, it is evidence that Rogers had not properly trained its employees and
thus had an inadequate or unreliable internal processing system, which is not a basis for
reopening an assessment. See, e.g., Shelter Creek Capital, LLC, 34 FMSHRC 3053, 3054 (Dec.
2012); Oak Grove Res., LLC, 33 FMSHRC 103, 104 (Feb. 2011). When an operator’s second
request to reopen following a denial without prejudice again fails to explain its failure to timely
contest the proposed penalty, the request should be denied. See Byholt, Inc., 34 FMSHRC 2875
(Nov. 2012); Pinky’s Aggregate, Inc., 32 FMSHRC 790 (Jul. 29, 2010).
However, even if Rogers had presented evidence of “good cause” in any of its three 2015
filings, we would still deny the operator’s request. The Commission has held that a second
request to reopen filed after a denial without prejudice must be made “within a reasonable time.”
See WKJ Contractor’s Inc., 32 FMSHRC 45 (Jan. 2010) (“WKJ”); see also SOL v. Thomas
Hale, 17 FMSHRC 1815 (Nov. 1995)(Four year delay between final order and request to reopen
too long); SOL v. Ravenna Gravel, 14 FMSHRC 738 (May 1995) (Commission “constrained” to
deny a request to reopen filed more than one year after becoming final). In WKJ, the
Commission denied a request to reopen when it was made more than a year after the assessment
had become final and five months after the initial Order denying without prejudice was issued.
Id. The instant motion to reopen was filed on September 11, 2015, more than five years after the
assessment became final on August 14, 2009 and more than four years after the initial Order
denying reopening without prejudice on January 12, 2010. The second request to reopen was not
filed within a reasonable time. Further, as in WKJ, Rogers offered no adequate reason for this
delay.
Rogers provided several explanations for why it failed to resubmit its request to reopen
for more than five years. First, Rogers claimed that in December 2009 and January 2010, it was
told by MSHA officials that the motion to reopen was pending. Second, it claims that its former
safety manager, Karonica Glover, who received the Commission’s previous order, left the
company on March 26, 2010, and did not leave any records of the Commission’s order. Then, in
September 2010, Rogers claims that MSHA told it that the matter had been turned over to an
Atlanta backlog office. Finally, the operator claims that in the years following its initial request
to reopen, the MSHA Mine Data Retrieval website consistently stated that the matter was
“pending” or “on hold.” However, these explanations are insufficient to excuse the extremely
long delay in this case.
There was nothing misleading or inappropriate about MSHA’s comments in in December
2009 and January 2010 (particularly if those comments occurred in early January 2010). At that
time, Rogers’ initial request to reopen was still pending; our Order was not issued until January
12, 2010. After that date, the Commission mailed the Order to Rogers, which should have
cleared up any confusion about the status of the case. Further, the Commission did not simply
mail the decision to the parties; it published the opinion at 32 FMSHRC 8. Even if MSHA was
later unclear about the status of the case, the operator should have possessed the Order and been

39 FMSHRC Page 1554

aware that it needed to promptly resubmit a request to reopen. The fact that Ms. Glover left the
company on March 26, 2010, does not explain what happened during the period of over two
months following her receipt of the Commission’s January 12, 2010, order. Her failure to take
the appropriate action or inform her superiors of the status of the case is not an acceptable excuse
for the operator’s failure to resubmit the motion in a timely manner. After all, “[i]t is the
operator’s responsibility to properly train all personnel who handle proposed assessments.”
Kentucky Fuel Corp., 38 FMSHRC 632, 634 (Apr. 2016).
Even if the operator was misled by MSHA’s statements and website, it provides no
reasonable explanation for why it failed to actively follow up on this matter between September
2010 and 2014. Regardless of whether Rogers believed the matter was “pending” or “on hold,”
it should have been diligently pursuing its case. The fact that there is no record of any
conversations between the operator and MSHA for approximately four years indicates Rogers
was not diligent.
Properly contesting citations and orders, managing and supervising its personnel and
providing appropriate justification and support for a request for extraordinary relief are the
operator’s responsibilities. They have not been fulfilled by the unreasonably delayed and
incomplete explanations submitted to us in the instant motion. We therefore deny the motion.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1555

Distribution:
Ed Elliot
Safety and Health Director
Rogers Group, Inc.
P.O. Box 25250
Nashville, TN 37202
Kellyann Krause
Safety and Health Manager
Rogers Group, Inc.
2944 E. Covenanter Drive
Bloomington, IN 47401
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1556

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 3, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. VA 2016-59
A.C. No. 44-06859-389543

v.
BLACK RIVER COAL, LLC
BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). On December 14, 2015, the Commission received from
Black River Coal, LLC (“Black River”) a motion seeking to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530
(Sept. 1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on August 17, 2015, and became
a final order of the Commission on September 16, 2015. Black River asserts that the Notice of
Contest in this matter was mailed to the correct address but was never received by the Secretary

39 FMSHRC Page 1557

of Labor. A certified mail receipt shows that Black River mailed the contest to the correct
address, but failed to include the suite number. USPS tracking records show that the contest was
mailed on August 29, 2015 and reached the Merrifield, Virginia post office on September 1,
2015. No further delivery is shown. Black River was mailed a delinquency notice on
November 2, 2015.1 The Secretary does not oppose the request to reopen.
Having reviewed Black River’s request and the Secretary’s response, we determine that
the operator mistakenly failed to include the suite number in an otherwise correct mailing
address for the Secretary of Labor. The initial mailing was timely and the operator rapidly
corrected the filing upon learning of its mistake. Therefore, in the interest of justice, we hereby
reopen this matter and remand it to the Chief Administrative Law Judge for further proceedings
pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.
Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment of penalty
within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

1

The Secretary submitted a letter stating that the delinquency notice was mailed on
November 2, 2015. However, he did not provide any mailing records to substantiate that claim.

39 FMSHRC Page 1558

Distribution:
James F. Bowman
P.O. Box 99
Midway, WV 25878
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1559

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 3, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2014-890
A.C. No. 46-09062-348647

v.
DYNAMIC ENERGY, INC.

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On October 15, 2015, the Commission received from Dynamic
Energy, Inc. (“Dynamic”) a motion seeking to reopen a penalty assessment proceeding and
relieve it from the Default Order entered against it.
On October 16, 2014, the Chief Administrative Law Judge issued an Order to Show
Cause in response to Dynamic’s failure to answer the Secretary of Labor’s June 18, 2014,
Petition for Assessment of Civil Penalty. By its terms, the Order to Show Cause was deemed a
Default Order on November 17, 2014, when it appeared that the operator had not filed an answer
with the Judge within 30 days. The Judge’s order here became a final order of the Commission
on December 29, 2014. See 30 U.S.C. § 823(d); 29 C.F.R. § 2700.70(a).
On July 7, 2015, Dynamic received an email from the Commission’s docket office asking
whether it had submitted an answer to the Secretary’s petition. On July 8, 2015, Dynamic filed
its Answer to the Petition for Assessment. In that Answer, Dynamic did not refer to the Order to
Show Cause but stated that it had never received a copy of the Petition for Assessment of Civil
Penalty. On October 5, 2015, the docket office issued a Notice informing the operator that the
proceeding was defaulted following its failure to respond to the Order to Show Cause.
In its motion to reopen, Dynamic alleges that it had good cause for its failure to file its
Answer and its failure to respond to the Order to Show Cause. With respect to its failure to file
an Answer, Dynamic asserts that when it received the Order to Show Cause, it searched its
records and could not find a petition. Dynamic also asserts that upon receiving the Order to
Show Cause it immediately drafted an Answer and sent it via certified mail. However,
Dynamic’s representative alleges that personal and computer ”issues” prevented it from locating
copies of that Answer to include with its Motion to Reopen. In lieu of records or certified mail
receipts, Dynamic’s representative averred via affidavit that he received the show cause order
and personally mailed the operator’s response in October 2014. Dynamic stated that it reasonably
believed that Answer had been accepted by the Commission because it received no

39 FMSHRC Page 1560

communication from the Office of the Administrative Law Judge regarding dismissal. Following
the October 5, 2015, Notice from the Commission’s docket office, Dynamic drafted a second
Answer and mailed it immediately.
On January 7, 2016, the Secretary filed an opposition to Dynamic’s Motion to Reopen.
The Secretary asserts that Dynamic has failed to establish good cause for its failure to file an
Answer or timely respond to the Show Cause Order.
In evaluating requests to reopen final orders, the Commission has found guidance in Rule
60(b) of the Federal Rules of Civil Procedure under which the Commission may relieve a party
from a final order of the Commission on the basis of mistake, inadvertence, excusable neglect, or
other reason justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall
be guided so far as practicable by the Federal Rules of Civil Procedure”); Jim Walter Res., Inc.,
15 FMSHRC 782, 786-89 (May 1993). We have also observed that default is a harsh remedy and
that, if the defaulting party can make a showing of good cause for a failure to timely respond, the
case may be reopened and appropriate proceedings on the merits will be permitted. See Coal
Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
The party seeking to reopen a final penalty bears the burden of showing that it is entitled
to such relief, through a detailed explanation of its failure to timely contest the penalty or answer
the Secretary’s petition, and any delays in filing for reopening:
An operator seeking to reopen a proceeding after a final order is effective bears
the burden of establishing an entitlement to extraordinary relief. At a minimum,
the applicant for such relief must provide all known details, including relevant
dates and persons involved, and a clear explanation that accounts, to the best of
the operator’s knowledge, for the failure to submit a timely response and for any
delays in seeking relief once the operator became aware of the delinquency or
failure. . . . Affidavits from persons involved in and knowledgeable of the
situation and pertinent documents should be included with the request to reopen.
Higgins Stone Co., 32 FMSHRC 33, 34 (Jan. 2010); see also Lone Mountain Processing, Inc., 35
FMSHRC 3342, 3345 (Nov. 2013).
We find that Dynamic has failed to meet this burden here. With respect to its failure to
timely respond to the Show Cause Order, Dynamic claims that it filed a Response via certified
mail. Dynamics implies that this Response was lost in transit. A copy of Dynamic’s response
should have been sent to both the Commission and the Secretary per Commission Procedural
Rule 7(a). 29 C.F.R. §7200.7(a). Neither the Commission nor the Secretary has a record of any
such response. Dynamic submitted no certified mail receipts to confirm that a Response was sent
in October 2014. These physical receipts would not have been lost as the result of computer
issues.

39 FMSHRC Page 1561

Dynamic was also unable to locate a copy of the Answer that it claims it filed in response
to the Order to Show Cause.1 In fact, citing an absence of computer records, Dynamic claims that
it prepared another Answer dated July 8, 2015. The absence of records compounds the movant’s
failure to prepare and submit timely and appropriate responses and indicates that Dynamic’s
failure to timely file its response to the Show Cause order was the result of an inadequate internal
processing system, which is not a basis for reopening an assessment. Shelter Creek Capital, LLC,
34 FMSHRC 3053, 3054 (Dec. 2012); Oak Grove Res., LLC, 33 FMSHRC 103, 104 (Feb.
2011); Double Bonus Coal Co., 32 FMSHRC 1155, 1156 (Sept. 2010); Highland Mining Co., 31
FMSHRC 1313, 1315 (Nov. 2009); Pinnacle Mining Co., 30 FMSHRC 1066, 1067 (Dec. 2008);
Pinnacle Mining Co., 30 FMSHRC 1061, 1062 (Dec. 2008).
Moreover, as the Secretary points out, in addition to this case, Dynamic has a record of
16 delinquent penalties totaling over $131,000 dating back to 2012. It is important that a party
seeking the extraordinary relief of reopening a final order demonstrate good faith, See Pioneer
Inc. Serves. Co. V. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 295 (1993), FG Hemisphere
Assocs., LLC. V. Democratic Republic of Congo, 447 F.3d 835, 838 (D.C. Cir. 2006). Dynamic’s
record of unpaid final assessments is evidence of an absence of good faith and militates against
the grant of such extraordinary relief. See Lone Mountain Processing, Inc., 35 FMSHRC 3342,
3348-49 (Nov. 2013); Oak Grove Res., LLC, 33 FMSHRC 1130, 1132 (June 2011).

1

Dynamic’s assertion that it was misled by the Commission to believe that the Response
was received because no dismissal order was issued in this matter is without merit. The Order to
Show Cause explicitly states, “[i]f you do not file an answer within [30 days], you will be in
default under the terms of this order on the 31st day after the date of this order. No further orders
will be issued.” (emphasis added).

39 FMSHRC Page 1562

As a result, we find that Dynamic failed to meet its burden of establishing good cause for
failing to meet the deadline contained in the Order to Show Cause.2 Accordingly, we find that the
operator has failed to demonstrate an entitlement to extraordinary relief, and thus we deny
Dynamic’s motion.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

2

Having determined that Dynamic failed without good cause to timely file a Response to
the Show Cause Order, it is not necessary to determine whether the operator had good cause in
missing the initial deadline for filing an Answer. The Chief Judge properly entered a default
judgment and there is no reason to grant relief. Nonetheless, the Secretary provided evidence
showing that it mailed the Petition for Assessment to the correct address for Dynamic. Dynamic
should have been aware that Petition for Assessment would be sent within 45 days but it never
questioned why it had not received the petition for months. The files of Dynamic’s representative
were, admittedly, in disarray and the operator had difficulty locating old documents, including its
alleged initial Answer filed in response to the Order to Show Cause. It seems likely that the
operator received the Petition for Assessment, but misplaced it before contesting it. The
operator’s inadequate internal processing system, as we noted above, would not be a sufficient
excuse.

39 FMSHRC Page 1563

Distribution:
James F. Bowman
P.O. Box 99
Midway, WV 25878
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1564

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 7, 2017

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Docket No. LAKE 2016-253-M
A.C. No. 12-02240-396032

v.
BROOKFIELD SAND & GRAVEL, INC.

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On April 8, 2016, the Commission received from Brookfield
Sand and Gravel, Inc. (“Brookfield”) a motion seeking to reopen a penalty assessment that the
Secretary asserted had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).

39 FMSHRC Page 1565

On November 16, 2015, Brookfield received a proposed penalty assessment from the
Secretary. Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate the operator mailed its contest on December 16, 2015. This was a timely
response. See 30 U.S.C. § 815(a) (operator has 30 days within which to notify Secretary it
intends to contest citation or penalty); (29 C.F.R. § 2700.8 (Computation of 30 days excludes
day from which obligation to respond begins to run).1 We therefore conclude that the proposed
penalty assessment did not become a final order of the Commission because the operator timely
contested it.
Accordingly, the operator’s motion to reopen is moot, and this case is remanded to the
Chief Administrative Law Judge for further proceedings pursuant to the Mine Act and the
Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

1

Computation would be the same under the Federal Rules of Civil Procedure. See FRCP
6(a)(1)(A) (Computation excludes day of the event that triggers the period).

39 FMSHRC Page 1566

Distribution:
Charlene Devalal
Brookfield Sand & Gravel, Inc.
8587 N. 850 West
Fairland, IN 46126
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1567

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 7, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. VA 2016-40-M
A.C. No. 44-00025-388289

v.
LUCK STONE CORPORATION

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On November 2, 2015, the Commission received from Luck
Stone Corporation (“Luck Stone”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
On August 13, 2015, Luck Stone received a proposed penalty assessment from the
Secretary. On September 14, 2015, the proposed assessment was deemed a final order of the
Commission, when it appeared that the operator had not filed a Notice of Contest within 30

39 FMSHRC Page 1568

days.1 Records of the Department of Labor’s Mine Safety and Health Administration (“MSHA”)
indicate that a delinquency notice was mailed to the operator on October 29, 2015.
Luck Stone asserts that its employees believed that the proposed penalties had been
properly contested, but because the contest was not sent via certified mail, there is no record of
when the contest was sent. The Secretary does not oppose the request to reopen, and
acknowledges that Luck Stone’s contest would have been mailed while MSHA was transitioning
to a new office, and may not have been delivered properly.
Having reviewed Luck Stone’s request and the Secretary’s response, we find that Luck
Stone’s apparent failure to timely contest is excusable in light of the Secretary’s problems
receiving contests through the mail. See Allstate Materials, LLC, 38 FMSHRC 645, 646 (Apr.
2016) (granting motions to reopen involving a similar mailing issue following the move of
MSHA’s headquarters). Indeed, the Commission received at least 20 motions to reopen penalty
contests that were not delivered, apparently because of MSHA’s relocation. We therefore hold
that the circumstances here my indicate that the operator may have timely contested the proposed
assessment, and we reopen this matter and remand it to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

1

Monday, September 14, 2015, was the first business day following the 30th day. See 29
C.F.R. § 2700.8.

39 FMSHRC Page 1569

Distribution:
Abel Parker
Luck Stone Corporation
P.O. Box 29682
Richmond, VA 23242
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1570

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 7, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEVA 2015-1016-M
A.C. No. 46-08620-389553

FAIRFAX MATERIALS
BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On September 22, 2015, the Commission received from
Fairfax Materials (“Fairfax”) a motion seeking to reopen a penalty assessment that had become a
final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530
(Sept. 1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on August 17, 2015, and became
a final order of the Commission on September 16, 2015. Fairfax asserts that the proposed
assessment contained two penalties, Citation Nos. 8915870 and 8915871. Fairfax timely

39 FMSHRC Page 1571

contested Citation No. 8911571 and paid the $100 penalty for Citation No. 8911570.1 Fairfax
contends that it had inadvertently selected the wrong penalty to contest. The Secretary does not
oppose the request to reopen, but urges the operator to take steps to adopt procedures to ensure
that future penalty contests are timely filed.
Having reviewed Fairfax’s request and the Secretary’s response, we find that Fairfax
inadvertently checked the wrong penalty to contest, but took prompt action to correct the mistake
when it became known. In the interest of justice, we hereby reopen this matter and remand it to
the Chief Administrative Law Judge for further proceedings pursuant to the Mine Act and the
Commission’s Procedural Rules, 29 C.F.R. Part 2700. Accordingly, consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this order.
See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

1

Citation No 8915171 was docket as WEVA 2015-974. On November 9, 2015, the Chief
Administrative Law Judge approved a settlement of this case whereby Fairfax agreed to pay the
penalty for Citation No. 8915171 in full.

39 FMSHRC Page 1572

Distribution:
Dennis Sullivan
Fairfax Materials, Inc.
14504 Greenview Dr., Suite 210
Laurel, MD 20708
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1573

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 7, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEVA 2016-103
A.C. No. 46-09172-388781
Docket No. WEVA 2016-104
A.C. No. 46-09172-394014

v.
GREENBRIER MINERALS, LLC
BEFORE:

Docket No. WEVA 2016-105
A.C. No. 46-09154-391339

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). On November 19, 2015, the Commission received from
Greenbrier Minerals, LLC (“Greenbrier”) a motion seeking to reopen three penalty assessments
that had become final orders of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a).1
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530
(Sept. 1995).

1

For the limited purpose of addressing these motions to reopen, we hereby consolidate
docket numbers WEVA 2016-103, WEVA 2016-104, and WEVA 2016-105 involving similar
procedural issues. 29 C.F.R. § 2700.12.

39 FMSHRC Page 1574

Greenbrier asserts that it timely contested the three penalty assessments at issue here, but
the contest forms were mailed to an older address for the Department of Labor’s Mine Safety and
Health Administration (“MSHA”). After learning that MSHA apparently had not received the
contest form for Assessment No. 000388781, Greenbrier preemptively requested the
Commission reopen all three assessments and provided records showing that the operator had
timely contested the assessments at issue.
MSHA’s records indicate that Assessments Nos. 000388781 (WEVA 2016-103) and
000394014 (WEVA 2016-104) were timely contested. However, MSHA has no record of
receiving a contest of Assessment No. 000391339 (WEVA 2016-105).
We note that on July 15, 2015, MSHA moved its headquarters, and that in the subsequent
months, mail sent to MSHA’s old address was often not forwarded to its new location. See
Allstate Materials, LLC, et al., 38 FMSHRC 645, 646 (Apr. 2016). When mail was forwarded to
MSHA’s new headquarters, it often arrived so late that MSHA was already acting under the
presumption that the proposed penalties had become final orders of the Commission. Blue
Diamond Coal Co., et al., 38 FMSHRC 640 (Apr. 2016).
The record indicates that, in the three months following the move of MSHA’s
headquarters, Greenbrier filed timely contests in the three above-captioned cases. However,
these contests were all mailed to MSHA’s former address. The contests for Assessment Nos.
000388781 and 000394014 appear to have eventually been forwarded to MSHA’s new location. 2
As these cases were not final orders of the Commission at the time the motion to reopen was
filed, the motion to reopen Docket Nos. WEVA 2016-103 and WEVA 2016-104 is moot.
The proposed assessment in WEVA 2016-105 was delivered on September 14, 2015, and
became a final order of the Commission on October 14, 2015 when it appeared that the operator
had not filed a timely contest. Greenbrier, however, provided the Commission with a copy of a
letter dated September 22, 2015, which purports to demonstrate that it timely mailed its contest
to MSHA headquarters’ old address. The Secretary does not oppose the request to reopen.

2

Assessment No. 00388781 was docketed as WEVA 2016-92 and was disposed on July
22, 2016, after the parties reached a settlement. Assessment No. 000394014 was docketed as
WEVA 2016-109 and WEVA 2016-110. On September 28, 2016, these cases were also disposed
after the parties reached a settlement.

39 FMSHRC Page 1575

Having reviewed Greenbrier’s request and the Secretary’s response, we find that
Greenbrier’s failure to timely contest WEVA 2016-105 was the result of it mistakenly mailing its
contests to MSHA’s old address. While Greenbrier should have mailed its contests to the
address provided by MSHA in its contest instructions, we find Greenbrier’s mistake excusable in
light of the fact that its prior contests had been successfully forwarded to MSHA and deemed
timely filed. Accordingly, in the interest of justice, we hereby reopen WEVA 2016-105 and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Accordingly, consistent with
Rule 28, the Secretary shall file a petition for assessment of penalty within 45 days of the date of
this order. See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1576

Distribution:
Lorna M. Waddell, Esq.
Dinsmore & Shohl, LLP
215 Don Knotts Blvd., Suite 310
Morgantown, WV 26501
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1577

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

August 16, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. WEST 2015-635
WEST 2015-676-R
WEST 2015-677-R

v.
CANYON FUEL COMPANY, LLC

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
DECISION
BY THE COMMISSION:
This proceeding arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act” or “Act”). The case involves two citations issued to Canyon
Fuel Company by the Department of Labor’s Mine Safety and Health Administration
(“MSHA”).1 Both citations address the surface conditions at the mine opening where the
alternate escapeway for Canyon Fuel’s Sufco Mine terminates. Citation No. 8483766 alleges that
those surface conditions make the mine opening unsuitable for safe evacuation, in violation of 30
C.F.R. § 75.380(d)(5).2 Citation No. 8480766 alleges that emergency services could not reliably
reach injured persons at the mine opening, and therefore Canyon Fuel had failed to provide 24hour emergency transportation, as required by 30 C.F.R. § 75.1713-1(b).3
After a hearing on the merits, an Administrative Law Judge issued a decision affirming
both citations. 38 FMSHRC 2205 (Aug. 2016) (ALJ). Canyon Fuel filed a petition for
discretionary review, which the Commission granted.
The Commission unanimously affirms the Judge’s finding that Canyon Fuel violated
section 75.1713-1(b), which requires 24-hour availability of ambulance service. With regard to
1

A third citation, No. 8483666, was vacated by the Judge, and the Secretary of Labor did
not appeal. 38 FMSHRC 2205, 2227 (Aug. 2016) (ALJ). Accordingly, Docket No. WEST 2015677-R is no longer at issue.
2

The standard requires that escapeways “shall be . . . [l]ocated to follow the most direct,
safe and practical route to the nearest mine opening suitable for the safe evacuation of miners.”
30 C.F.R. § 75.380(d)(5).
3

The standard requires operators to “make arrangements with an ambulance service, or
otherwise provide, for 24-hour emergency transportation for any person injured at the mine.” 30
C.F.R. § 75.1713-1(b).

39 FMSHRC Page 1578

the citation issued for a violation of section 75.380(d)(5), two Commission members vote to
affirm the Judge’s decision, and two Commission members vote to reverse. As a result of the
split votes, the Judge’s decision as to that citation will stand as if affirmed. Pennsylvania Elec.
Co., 12 FMSHRC 1562, 1563-65 (Aug. 1990), aff’d on other grounds, 969 F.2d 1501 (3d Cir.
1992).
I.
Factual and Procedural Background
A. Factual Background
Canyon Fuel’s Sufco Mine is an underground coal mine in Utah, with approximately 20
miners per shift in the working sections. The mine’s primary escapeway exits at the West Lease
Portal, which has road access, and where Canyon Fuel maintains a 24-hour ambulance.
The alternate escapeway terminates at the 4 East Fan Portal, which exits onto a flat area
on a mountain slope approximately 150 feet above the canyon floor. This area is approximately
200 feet long and 50 feet wide. Three buildings housing the fan motor, a diesel generator, and
spare parts take up more than half of the surface area. There is no road access. To leave the area
on foot, one could hike down to a creek bed at the bottom of a canyon, then follow an unpaved
trail for a few miles to a gravel road. This path took Canyon Fuel’s operations manager two
hours to walk, in good weather, while uninjured. Alternatively, one could hike uphill 400-500
yards up to a plateau, then follow a ridge for a short way to a Forest Service road which was not
plowed in winter months. This route was not tested.
During an inspection in June 2014, MSHA Coal District 9 Manager Russell Riley viewed
the mine’s escapeway maps and noticed that the 4 East Fan Portal did not have road access. He
asked mine personnel how miners would be evacuated away from the portal in the event of an
emergency. They responded that they did not know, and had never been asked. During the
closeout conference, Riley expressed his concerns to mine management. He was told that the
alternate escapeway followed the shortest path out of the mine, and that MSHA had never
previously taken issue with the route since it was developed in 1991. Riley described MSHA’s
failure to raise the issue for 21 years as an oversight. He left the mine without issuing a citation,
because he was under the impression that the mine planned to take steps to relocate the alternate
escapeway.
In March 2015, Riley learned that the mine did not intend to relocate the escapeway, and
issued Citation No. 8483766. The citation alleges that the 4 East Fan Portal is not provided with
surface road access or any dependable alternative evacuation methods in the event of a mine
emergency, and therefore the mine’s alternate escapeway does not terminate at a mine opening
suitable for safe evacuation as required by section 75.380(d)(5). Riley explained that miners at
the portal would be exposed to potential hazards such as exposure to gas and smoke, and would
be cut off from medical assistance.

39 FMSHRC Page 1579

MSHA proposed a new alternate escapeway which would run parallel to the primary
escapeway and terminate at the West Lease Portal. This route would require rehabilitation,
including widening entries, adding support, and installing signs, lifelines, reflectors, and caches
of Self-Contained Self-Rescuers (“SCSRs”). Riley conceded that the existing route is more direct
than the proposed route. The 4 East route is 2.34 miles long with 5 overcast crossings,4 and
would require 2 SCSR change-outs. The West Lease route is 5.88 miles long with 12 overcast
crossings, and would require 5 SCSR change-outs. However, Riley believed the proposed route
to be the safer and more practical option. He noted that two-thirds of the distance could be
travelled by vehicle, that the extra overcasts had well-built stairs and would only take a few
seconds to traverse (assuming that miners were not injured), that miners would be unlikely to
require SCSRs since the route was ventilated with intake air, and that it would exit at a portal
with road access.
In May 2015, Canyon Fuel contacted Intermountain Life Flight to arrange for helicopter
rescue services at the 4 East Fan Portal. Although helicopters would not be able to land on the
area outside the portal, miners could be evacuated two at a time using a hoist. However,
helicopters would not be able to perform rescue services in winds above 10 mph, in poor weather
or poor visibility, or at night. Because the mine operates in winter and at night, Riley determined
that reliable 24-hour emergency transportation was not available at the 4 East Fan Portal as
required by section 75.1713-1(b), and issued Citation No. 8480766.
Canyon Fuel contested the first citation, asserting that the alternate escapeway met the
requirements of section 75.380(d)(5) by following the most direct, safe and practical path to the
surface. Contrary to the Secretary’s interpretation, Canyon Fuel argues that the purpose of the
section is to permit the fastest, safest route to the surface. Alternatively, Canyon Fuel argues the
conditions on the bench were safe. Canyon Fuel also contested the second citation, asserting that
the mine complied with section 75.1713-1(b) by providing 24-hour ambulance services at the
West Lease portal, or alternately, that the second citation should be vacated due to lack of notice.
B. The Judge’s Decision
With respect to the citation issued for the failure to provide a safe escapeway, the Judge
deferred to the Secretary’s interpretation of the standard, finding it reasonable to consider surface
conditions outside the mine when determining whether a mine opening is suitable for safe
evacuation. 38 FMSHRC at 2214-16. The Judge rejected Canyon Fuel’s argument that the
Secretary’s interpretation was inconsistent with MSHA’s prior practice, finding instead that the
Secretary simply had not previously considered the issue at this mine. Id. at 2217. Having
accepted the Secretary’s interpretation, the Judge found that the escapeway violated section
75.380(d)(5). He found that the 4 East Fan Portal was not suitable for safe evacuation because
miners would be stranded and exposed to hazards once they exited the mine, particularly if
dealing with harsh weather or injury. He concluded that the Secretary’s proposed alternative,
4

An overcast is an “enclosed airway that permits an air current to pass over another one
without interruption.” Am. Geological Institute, Dictionary of Mining, Mineral, and Related
Terms 384 (2d ed. 1997). Ramps or stairs are built to allow miners to cross over the overcast. Tr.
53-54, 182-83.

39 FMSHRC Page 1580

although longer and more difficult to traverse, is the most direct, safe and practical route to a
mine opening suitable for safe evacuation, noting that it terminates at a portal with road access,
the overcasts had well-built stairs, and it is similar in length to the primary escapeway. Id. at
2217-18.
The Judge also affirmed the citation issued for the failure to provide 24 hour ambulance
service, holding that “a violation is established if, as in this case, an operator has arranged for
emergency transportation, but that transportation is not available 24 hours a day at the alternate
escapeway.” Id. at 2220. He explained that the standard requires emergency transportation for
“any person injured at the mine,” but such transportation was not available for injured miners at
the 4 East Fan Portal, because they could not be reliably reached by ambulance or helicopter. Id.
The Judge rejected Canyon Fuel’s argument regarding lack of notice, but found that it did
indicate the operator’s belief that it was in compliance with the standard. Accordingly, he
reduced the degree of negligence from moderate to low. Id. at 2220 n.11, 2222.
II.
Disposition
For the escapeway citation, Canyon Fuel argues on appeal that the Judge erred in
deferring to the Secretary’s interpretation and in concluding that the existing escapeway violated
the standard. It claims that section 75.380(d)(5) requires escapeways to follow the most direct,
safe and practical evacuation route to permit safe exit from the mine, and that the existing
escapeway does so. With regard to the 24-hour ambulance service citation, Canyon Fuel argues
on appeal that the Judge erred in rejecting its claim that the standard did not provide adequate
notice of what it required.
A. 24-Hour Ambulance Citation No. 8480766 (Docket No. WEST 2015-676-R)
Canyon Fuel challenged the Judge’s finding of a violation of section 75.1713-1(b).5 The
plain language of the standard requires 24-hour emergency transportation to be provided “for any
person injured at the mine.” 30 C.F.R. § 75.1713-1(b). Here, injured miners exiting at the 4 East
Fan Portal may not be able to hike to the nearest road, could not be reliably reached by
helicopter, and could not be reached at all by ambulance. Injured miners at the 4 East Fan Portal
would be stranded without reliable immediate access to medical transportation. Common sense
dictates that compliance requires accessibility; transportation cannot be provided on a 24-hour
basis if the injured persons cannot be reached. The requirement for ambulance service was not
available to “any person injured at the mine.” Hence, we conclude that Canyon Fuel was not able
to provide the requisite 24-hour ambulance service to the portal from its existing alternate
escapeway and was in violation of the standard.

5

Canyon Fuel devoted little or no attention in its brief to contesting the violation. At oral
argument counsel for Canyon Fuel prudently stated that its arguments on appeal were focused
upon the notice issue. PDR at 11; Oral Arg. Tr. 14, 66.

39 FMSHRC Page 1581

Alternatively, Canyon Fuel argued that it could not be found to have violated the standard
because it had never received fair notice that the standard required the 24-hour availability of
ambulance service to the alternate escapeway portal. For the reasons set forth below, we
conclude that Canyon Fuel had adequate notice of the requirements of the cited standard.
To comport with due process, laws must “give the person of ordinary intelligence a
reasonable opportunity to know what is prohibited, so that [the person] may act accordingly.”
Grayned v. City of Rockford, 408 U.S. 104, 108 (1972); Lanham Coal Co., 13 FMSHRC 1341,
1343 (Sept. 1991). In determining whether a safety standard provides adequate notice, the
Commission generally applies an objective standard, asking “whether a reasonably prudent
person familiar with the mining industry and the protective purposes of the standard would have
recognized the specific prohibition or requirement of the standard.” Ideal Cement Co., 12
FMSHRC 2409, 2416 (Nov. 1990). Adequate notice may also be established when the language
of the standard provides unambiguous notice of its coverage and requirements, or when an
agency gives actual notice of its interpretation prior to enforcement. See DQ Fire & Explosion
Consultants, Inc., 36 FMSHRC 3083, 3087 (Dec. 2014) (citing Bluestone Coal Co., 19
FMSHRC 1025, 1029 (June 1997)); Consolidation Coal Co., 18 FMSHRC 1903, 1907 (Nov.
1996); Gen. Elec. Co. v. EPA, 53 F.3d 1324, 1329 (D.C. Cir. 1995).
As set forth above, the plain language of the standard requires 24-hour emergency
transportation for persons injured at the mine. In determining whether emergency transportation
arrangements comply with the standard, a reasonably prudent operator would consider
accessibility. Had Canyon Fuel considered accessibility as a reasonably prudent mine operator, it
should reasonably have realized that its existing arrangements at the termination point for the
alternate escapeway — an area where one would reasonably foresee injured miners — did not
comport with the requirements of the standard. Helicopter services that cannot operate at night or
in bad weather, and that could not safely land on the area outside the portal, did not provide 24hour access; and ground ambulances simply could not reach the site due to the absence of road
access. A reasonably prudent operator would have understood that such a situation does not
comply with section 75.1713-1(b).
Indeed, evidence demonstrates that Canyon Fuel was aware of the insufficiency of its
plan for extracting injured miners. It began making arrangements for helicopter rescue services,
and was informed by Intermountain Life Flight that there may be a fair number of no-fly days,
prior to the issuance of the citation. Gov. Ex. 5. These facts indicate awareness that the existing
ambulance arrangements were insufficient, and that even helicopter services would not be able to
guarantee 24-hour availability. Canyon Fuel should have been, and may indeed have been, aware
that existing emergency transportation arrangements did not comply with the standard, given the
conditions at the 4 East Fan Portal.6
A reasonably prudent operator familiar with the industry and the standard’s protective
purpose should have recognized that the existing arrangements at the mine did not meet the

6

In addition, the record indicates that Canyon Fuel had never contemplated how injured
miners would be rescued from the area prior to Inspector Riley’s visit in June of 2014. Tr. 24-25.

39 FMSHRC Page 1582

requirements of section 75.1713-1(b). The Judge properly rejected Canyon Fuel’s claim of
inadequate notice. We affirm the Judge’s decision with respect to Citation No. 8480766.
B. Separate Opinions of the Commissioners Regarding Safe Escapeway
Citation No. 8483766 (Docket No. WEST 2015-635)
Commissioners Jordan and Cohen, in favor of affirming the Judge:
Canyon Fuel raises both legal issues of interpretation and factual issues as to the
sufficiency of the cited escapeway. The Commission applies de novo review for legal issues, and
the substantial evidence test for factual issues. See, e.g., Black Diamond Constr., Inc., 21
FMSHRC 1188, 1194 (Nov. 1999). For the reasons below, we conclude that surface conditions
are relevant to and may properly be considered when determining compliance with section
75.380(d)(5), and that substantial evidence supports the Judge’s conclusion that the cited
escapeway was not the “most direct, safe and practical route to the nearest mine opening suitable
for the safe evacuation of miners” as required by the standard.
1. Interpretation of Section 75.380(d)(5)
Section 75.380(d)(5) requires that escapeways be “located to follow the most direct, safe
and practical route to the nearest mine opening suitable for the safe evacuation of miners.”
30 C.F.R. § 75.380(d)(5). Citation No. 8483766 alleges that the alternate escapeway is not routed
to a mine opening suitable for safe evacuation because there is no reliable means of evacuation
from the surface at the portal where the escapeway terminates. The Secretary claims that “safe
evacuation” as required by the standard involves conditions at the surface as well as
underground, while Canyon Fuel argues that the standard only addresses underground conditions
and the route to the surface. The Judge found that the standard was ambiguous, and that the
Secretary’s interpretation was reasonable.7 38 FMSHRC at 2214-16. We would affirm in result,
finding that the plain meaning of the standard allows for consideration of surface conditions in
determining whether a mine opening is suitable for safe evacuation.
The plain text of the regulation requires that escapeways be routed to the “nearest mine
opening suitable for the safe evacuation of miners.” 30 C.F.R. § 75.380(d)(5). Basic rules of
grammar and interpretation dictate that “suitable for safe evacuation” modifies “mine opening,”
rather than “most direct, safe and practical route.” Cf. Barnhart v. Thomas, 540 U.S. 20, 26
7

Where the language of a regulatory provision is clear, the terms must be enforced as
they are written unless the regulator clearly intended the words to have a different meaning, or
unless such a meaning would lead to absurd results. See Dynamic Energy, Inc., 32 FMSHRC
1168, 1171 (Sept. 2010); Island Creek Coal Co., 20 FMSHRC 14, 18-19 (Jan. 1998). If the
language is ambiguous, the Commission generally defers to the Secretary’s interpretation unless
it is unreasonable, i.e., it is plainly erroneous or inconsistent with the regulation, or there is
reason to suspect that it does not reflect fair and considered judgment. Drilling and Blasting
Syst., Inc., 38 FMSHRC 190, 194 (Feb. 2016) (citing Auer v. Robbins, 519 U.S. 452 (1997);
Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 155 (2012)); Island Creek, 20
FMSHRC at 18-19.

39 FMSHRC Page 1583

(2003) (under the “rule of the last antecedent,” a limiting clause or phrase should be read to
modify only the noun or phrase that immediately precedes it). As both parties agree, the ordinary
meaning of “evacuation” is removal from an endangered area to a place of safety. In other words,
evacuation is a process that ends once the miners being evacuated are no longer exposed to
hazards. As a general matter, one might expect the majority of portals to be free of surface
hazards, such that evacuation is complete once miners reach the surface, and compliance
effectively turns on underground conditions. However, in order to truly provide for safe
evacuation, the standard must be read to consider surface hazards, if and where they exist. Our
colleagues agree that the standard requires consideration of surface conditions, rejecting Canyon
Fuel’s argument that only underground conditions are relevant. See slip op. at 13.
Indeed, the Secretary offers a convincing hypothetical: If section 75.380(d)(5) were
limited to underground conditions, then theoretically, an escapeway would be compliant if it
followed a safe, direct and practical route to a mine opening which opened onto thin air. Clearly,
such a mine opening is not suitable for safe evacuation. Indeed, at oral argument Canyon Fuel’s
counsel conceded that such an escapeway would not provide for “safe evacuation.” Oral Arg. Tr.
8. While this is obviously extreme, the point stands: To serve the purpose of the standard (safe
evacuation), miners must be able to safely exit away from the escapeway’s termination point, as
well as safely reach it. Cf. American Coal Co., 29 FMSHRC 941, 948 (Dec. 2007) (interpreting
an escapeway standard to find that an escapeway had not been “provided” where it was not
readily accessible). Section 75.380(d)(5) must logically be read to allow for the consideration of
surface conditions.8
Our colleagues disparage the Secretary’s hypothetical of an escapeway leading to a mine
opening into thin air, slip op. at 15, overlooking the fact that Canyon Fuel’s position was — and
continues to be — that the standard only addresses underground conditions and the route to the
escapeway. In this context, the hypothetical makes complete sense. Indeed, Commissioner
Young addressed this hypothetical to Canyon Fuel’s counsel at oral argument. Oral Arg. Tr. 7-8.
Canyon Fuel dismisses the risk of surface hazards, arguing that the expected hazards
during an emergency in an underground coal mine are underground, and therefore travelling to
the surface removes miners from the endangered area. In support, Canyon Fuel notes that the
preamble to the final rule for section 75.380(d)(5) focuses on underground conditions. Canyon
Fuel correctly characterizes the focus of the preamble. See 61 Fed. Reg. 9764, 9812-13 (Mar. 11,
1996). This is a logical focus for the preamble. As Canyon Fuel states, it is reasonable to assume
that most hazards in an underground coal mine emergency will indeed be underground, and most
mine openings will be safe at the surface. As the Judge stated, “the drafters of the safety standard
quite naturally assumed that once miners reach the surface, they would be safe.” 38 FMSHRC at
2216.

8

We fail to understand why our colleagues assert that the Secretary’s interpretation of
section 75.380(d)(5) “extends beyond the plain language of the standard.” Slip op. at 15. The
standard requires that the mine opening at which the escapeway terminates be “suitable for the
safe evacuation of miners.” 30 C.F.R. § 75.380(d)(5). The Secretary’s concern for “safe
evacuation” at the surface clearly is within the standard’s plain language. See infra p. 6.

39 FMSHRC Page 1584

However, the preamble’s failure to address surface conditions does not mean that such
conditions should never be considered. Rather, it simply indicates that such a scenario was so
unlikely that the drafters of the preamble did not address it. As the Judge said, “[w]hen MSHA
promulgated and revised the safety standard, it is unlikely that the drafters of the standard
thought that a situation would arise in which miners escaping from a mine might be required,
after arriving at the mine opening, to hike four to five miles along a wildlife/cattle trail over
rough terrain or hike up to the top of a canyon. Likewise, it is unlikely that MSHA contemplated
that injured miners would require rescue via baskets suspended from a helicopter.” Id. at 2216.
Preambles need not expressly detail every circumstance in which a standard may apply.
A regulation may be applied to a scenario which was not expressly anticipated by its drafters, as
long as it serves the regulation’s intended purpose. Oregon Paralyzed Veterans of Am. v. Regal
Cinemas, Inc., 339 F.3d 1126, 1132–33 (9th Cir. 2003); cf. Simola, empl. by United Taconite
LLC, 34 FMSHRC 539, 549-50 (Mar. 2012), citing People of Puerto Rico v. Shell Co., 302 U.S.
253 (1937) (Congress would have intended section 110(c) of the Mine Act to apply to LLCs, if
they had existed when the statute was drafted); Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S.
206, 212 (1998) (a statute can apply in situations not expressly anticipated by Congress).
Section 75.380(d)(5) requires escapeways to provide for safe evacuation, i.e., the removal
of miners from an endangered area to a place of safety. That miners will be safe once they reach
the surface in most situations does not mean that potential surface hazards at the mine opening
can be ignored if and when they are relevant. The plain language and purpose of the standard
provide for the consideration of surface conditions when determining if an escapeway follows
“the most direct, safe and practical route to the nearest mine opening suitable for the safe
evacuation of miners.”9 30 C.F.R. § 75.380(d)(5) (emphasis added).
9

Because we rely on the plain meaning of the standard, we need not address Canyon
Fuel’s claim that the Secretary’s interpretation is undeserving of deference because it is
inconsistent with prior interpretations. However, even if it were otherwise, the claim would be
unconvincing. Canyon Fuel notes that MSHA’s Program Policy Manual (“PPM”) focuses on
underground conditions. V MSHA, U.S. Dep’t of Labor, Program Policy Manual, Part 75, at 4243 (2015). However, the relevant section almost directly quotes the preamble, so the same
analysis applies. See supra pp. 7-8. Regardless, “the Commission has never held that the
Secretary is bound by the recommendations in a PPM.” Big Ridge, Inc., 37 FMSHRC 213, 216
(Feb. 2015).
Canyon Fuel also notes that the Secretary has never before taken issue with the surface
conditions at the portal. However, prior inconsistent enforcement does not constitute a viable
defense. See U.S. Steel Mining Co., Inc., 15 FMSHRC 1541, 1546-47 (Aug. 1993); King Knob
Coal Co., 3 FMSHRC 1417, 1421-22 (June 1981). An individual inspector’s decision not to
issue a citation (or failure to notice a violation) does not create a binding interpretation on behalf
of the Secretary. As the Judge found, the “Secretary’s failure to enforce the safety standard at the
Sufco Mine until District Manager Riley’s visit is more accurately attributed to a lack of
attention by MSHA than to a change in the interpretation of the standard.” 38 FMSHRC at 2217.
District Manager Riley should be commended for recognizing the potential danger to miners
evacuating out of the 4 East Fan Portal.

39 FMSHRC Page 1585

2. Substantial Evidence
In establishing a violation of section 75.380(d)(5), the Secretary’s burden is “to prove
that, as compared to the [operator’s] designated route, there is at least one other escapeway route
that [he] has determined more closely complies with the standard’s requirement.” Southern Ohio
Coal Co., 14 FMSHRC 1781, 1785 (Nov. 1992). In other words, the Secretary must show that
the operator’s route is not the most direct, safe and practical route to a mine opening suitable for
the safe evacuation of miners. The Judge held that the Secretary’s proposed alternative route is
the safer, more direct and practical route to a mine opening suitable for safe evacuation. We find
that substantial evidence supports the Judge’s conclusion.
An escapeway must lead to a “mine opening suitable for the safe evacuation of miners.”
30 C.F.R. § 75.380(d)(5). The record supports the Judge’s conclusion that the cited escapeway is
deficient in this respect. The mine is in a mountainous region in Utah, and operates at night and
in the winter. See Tr. 64-67, 266, 280; Gov. Ex. 11. As previously mentioned, the escapeway
terminates at the 4 East Fan Portal, which exits onto a flat area approximately 50 feet wide, 200
feet long, and 150 feet above the canyon floor. Tr. 30-31, 150, 163. There is no road access.
Tr. 23. To leave on foot, miners have to either walk down the slope to a creek bed and follow a
cattle trail for 4-5 miles, or hike up the canyon a few hundred yards to a plateau, then walk to a
Forest Service Road which is unplowed in the winter. Canyon Fuel’s operations manager, John
Byars, testified that the lower route took two hours to travel on foot, while he was uninjured and
walking in good weather. The upper route has never been tested. Tr. 232-37, 276, 300-303, 317,
340.
Alternatively, miners might stay on the ledge and await helicopter rescue. However, the
ledge at the 4 East Fan Portal does not have room for a helicopter to land. Tr. 155-56; Gov. Ex.
10. To perform a rescue, the helicopter crew would have to hover overhead and drop a basket to
hoist miners up to the helicopter. Tr. 62, 65-66, 265-66; Gov. Exs. 5, 6. Only two miners at a
time could be transported in the helicopter, and so as many as 10 helicopter trips might be
necessary to bring all the miners off the ledge. Tr. 156. The hoist operation could not be
performed at night, in winds over 10 miles per hour, in rain, or in most winter weather. Tr. 62,
64-68, 265-67; Gov. Exs. 5, 6. Moreover, the helicopter service requires that the lowest level of
cloud cover be at least 1000 feet above the ground, and that visibility be at least three miles. Tr.
67; Gov. Ex. 6. Additionally, District Manager Riley and Assistant District Manager James
Preece expressed concern that the fan at the portal discharges several hundred cubic feet of air
from the mine up toward any helicopter which is hovering above, trying to drop a basket to hoist
miners. This could affect the helicopter’s control, and the discharge could contain mine gases or
smoke. Tr. 65-66, 155.
Essentially, miners exiting at the portal in the event of a mine emergency would have to
choose between hiking down a slope and then walking some distance along a cattle trail, hiking
up a slope to a road that may not be passable, or waiting on the ledge until conditions are fair for
helicopter rescue, all potentially in the dark, in inclement weather. They might need to do so
while injured, or while assisting other injured miners. Depending on the nature of the injury, a
miner may not be able to be hoisted up to the helicopter in a basket.

39 FMSHRC Page 1586

Safe evacuation means removing miners to a place of safety. Miners who may emerge
from the escapeway to find themselves hiking through or stranded in harsh weather, while
injured and without access to medical assistance, have not yet reached that place of safety. 10
Based on the record, the Judge reasonably concluded that the 4 East Fan Portal is not a mine
opening suitable for safe evacuation.
Escapeways must also follow “the most direct, safe and practical route” to that mine
opening. 30 C.F.R. § 75.380(d)(5). Canyon Fuel argues that MSHA’s proposed route does not
meet those criteria, as it forces miners to stay underground in dangerous conditions for a longer
period of time. The underground portion of the proposed route is indeed longer than the existing
alternate escapeway, with more overcast crossings. However, substantial evidence supports the
Judge’s conclusion that, when all relevant factors are considered, the Secretary’s proposed route
better complies with the standard. 38 FMSHRC at 2217-18. The proposed route may be longer
than the present alternate escapeway, but it is no longer than the primary escapeway which runs
parallel to it. Tr. 133. Unlike the existing alternate escapeway, it is drivable for the majority of its
length. Tr. 133-34. While there are more overcasts, Supervisory Inspector Sydel Yeager testified
that they would not be difficult to negotiate, as they have well-built stairs. Tr. 182. Perhaps most
importantly, MSHA’s proposed route leads miners to a portal where there is an ambulance
continually stationed. Tr. 43.
Furthermore, as discussed above, compliance with section 75.380(d)(5) is not limited to
underground considerations. Here, the underground portion of the existing route is more direct
(2.34 miles with 5 overcasts), but miners following the most likely route away from the ledge
would still have to descend a canyon slope and walk an additional 4-5 miles before evacuation is
complete. The underground portion of the proposed route is less direct (5.88 miles with 12
overcasts), but evacuation is complete once miners reach the surface. When considering both

10

With regard to potential hazards, the Judge also noted that miners stranded on the ledge
could be exposed to gas and smoke. 38 FMSHRC at 2218. Canyon Fuel contests this, stating that
exhaust from the fan would disperse any gases. Of course, this assumes that the emergency
which prompted the evacuation did not affect the operation of the fan. Regardless, even without
the added hazard of exposure to toxic fumes, miners still potentially face being stranded in
inclement weather without medical assistance.
Canyon Fuel argues that neither harsh weather nor unavailability of medical care is
relevant here. It states that concerns regarding exposure are addressed because miners can take
shelter in the buildings on the ledge. Oral Arg. Tr. 11. However, shelter and evacuation are
fundamentally different; if a miner is trapped in a building surrounded by hazardous conditions,
he has not been moved away from the danger — particularly if the miner is injured and in need
of medical attention. Canyon Fuel also states that medical assistance is more properly addressed
by section 75.1713-1(b). However, the standards are different in scope. Section 75.1713-1(b)
focuses on the transportation of injured individuals, whether or not there has been a mine
emergency. Section 75.380(d)(5) focuses on ensuring that all miners can be evacuated during a
mine emergency without being unduly exposed to hazards, one of which might be the
exacerbation of injury due to the unavailability of medical care.

39 FMSHRC Page 1587

underground and surface conditions, substantial evidence supports the Judge’s conclusion that
the proposed route better complies with the standard.11
For the foregoing reasons, we would affirm the Judge’s decision with respect to Citation
No. 8483766. Substantial evidence supports a finding that the alternate escapeway here violated
the plain meaning of section 75.380(d)(5).
Acting Chairman Althen and Commissioner Young, in favor of reversing the Judge:
We join our colleagues in affirming the violation of 30 C.F.R. § 75.1713-1(b), stated in
Citation No. 8480766, for a failure to provide 24-hour emergency transportation at the 4 East
Fan Portal, the site of the alternate escapeway at Canyon Fuel’s Sufco Mine. We write separately
because we would reverse the Judge’s finding of a violation of 30 C.F.R. § 75.380(d)(5). We
disagree with our colleagues’ reading of the language of the regulation. Moreover, we do not
agree that the Secretary has met his burden of proving that the operator’s designated route was
not “the most direct, safe and practical route to the nearest mine opening suitable for the safe
evacuation of miners.” 30 C.F.R. § 75.380(d)(5).
Section 75.380(d)(5) states that “[e]ach escapeway shall be . . . [l]ocated to follow the
most direct, safe and practical route to the nearest mine opening suitable for the safe evacuation
of miners.” The focus of this provision is the route itself and more specifically addresses the
efficiency of that route for purposes of providing miners, in the event of an emergency, quick
and safe egress out of the mine.
11

Our colleagues assert that the Secretary failed to consider the “relative risks and
benefits” of each route. Slip op. at 13-14, 16. They overlook that District Manager Riley
considered various alternative routes for the secondary escapeway, taking into consideration the
most direct route, among other factors. Tr. 49-56. More importantly, the Secretary’s assessment
did not rest on a pure cost-benefit analysis. Rather, the Secretary’s finding of a violation is based
on the fact that the existing escapeway to the 4 East Fan Portal failed to meet a basic requirement
of section 75.380(d)(5). The termination point of this escapeway failed to provide for “safe
evacuation of miners,” as the standard requires, and thus was not “suitable.” 30 C.F.R.
§ 75.380(d)(5); Tr. 40-41; Sec. Br. at 26-27.
Our colleagues further assert that “the agency has created the tension here between the
competing obligations of the standard by questioning the previously-approved escapeway.” Slip
op. at 14. In so arguing, our colleagues overlook the facts that (1) when asked by Riley, mine
personnel said that they had never considered and did not know how to evacuate miners from the
ledge at the 4 East Fan Portal (Tr. 24-25); (2) after his discussion with mine personnel in June
2014, Riley did not issue a citation because he understood that Canyon Fuel would consider
alternatives to the existing escapeway (Tr. 38); and (3) during the next nine months, Canyon Fuel
not only failed to consider relocating the escapeway but did not even contact a helicopter service
to inquire about emergency evacuation from the 4 East Fan Portal. Tr. 267. Hence, rather than
“creat[ing] the tension,” MSHA acted in a measured way, and only issued a citation after it
became clear that Canyon Fuel would not act to resolve the problem of unsafe evacuation at the
termination of the alternate escapeway.

39 FMSHRC Page 1588

Subsection (d)(5) explicitly requires the mine operator to provide the most direct, safe
and practical route to the nearest mine opening. These terms clearly identify the characteristics
the Secretary must use to evaluate whether the operator’s designated escapeway is preferable to
an alternative route. Hence, the Secretary must evaluate and compare alternatives and determine
which is the most (1) direct, (2) safe and (3) practical route to (4) the nearest mine opening (5)
suitable for the safe evacuation of miners.
The plain, ordinary meaning of the term “direct, safe and practical route” is not in
dispute. This case turns on the meaning of “suitable for the safe evacuation of miners.” The
circumstances here present an evident tension between the two clauses. In seeking to resolve that
tension, the Secretary has not fully considered the implications his solution will have on miner
safety. This is contrary to fundamental principles of administrative law:
Proper administrative interpretation of a statute, rule, or regulation
must meet the following three requirements: (1) the factual
findings underlying the interpretation must be supported by
substantial evidence, Greater Orlando Aviation Auth. v. FAA, 939
F.2d 954, 958 (11th Cir. 1991); HHS v. FLRA, 885 F.2d 911, 915
(D.C. Cir. 1989) (citations omitted); (2) the agency must offer a
satisfactory explanation for its actions, Motor Vehicle Mfrs. Ass’n
v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 . . . (1983); and
(3) the interpretation must be consistent with the statute, rule, or
regulation being interpreted, U.S. v. Larionoff, 431 U.S. 864, 873
. . . (1977).
Rocky Mountain Helicopters, Inc. v. FAA, 971 F.2d 544, 547 (10th Cir. 1992). The Secretary’s
interpretation fails on all three counts.
First, there is no substantial evidence regarding the comparative safety trade-offs
presented by the two escapeways. The Secretary can cite nothing in the record showing that he
even considered this aspect, even though his preferred route would have the miners remain
underground for hours longer. This also renders the explanation for his policy choice
unsatisfactory, as explained further below. Finally, in choosing to elevate one clause of the
standard — that requiring a “safe” location upon evacuation — over the prime imperative to
choose the most direct, safe and practicable route, the Secretary has made a decision at odds with
the express terms of the standard.
The record clearly establishes that the operator’s secondary escapeway to the 4 East Fan
Portal is safer, more direct, and more practical than the Secretary’s alternative route. First, it is
much shorter. The Secretary’s chosen alternative escapeway is to the West Lease Fan Portal,
which at 5.9 miles long is more than twice the distance than the 2.3-mile escapeway via the 4
East Portal. Canyon Fuel Ex. 7; Tr. 49-50.
Additionally, the operator’s route has fewer obstacles, such as overcasts, making it easier
to traverse — especially with injured miners. Further, this opening is the nearest to the active

39 FMSHRC Page 1589

working sections where miners would be working. The Secretary’s route requires 12 overcast
crossings compared to 5 in the 4 East Portal. Canyon Fuel Exs. 2, 7; Tr. 244, 247-48, 254.
While the Secretary downplays these difficulties, Gary Leaming, Canyon Fuel’s safety
manager, testified that the West Lease Fan Portal is the most difficult escapeway to travel.
Tr. 243. Thus, the operator’s designated escapeway provides the shortest, most direct route out of
the active working sections of the mine in the case of an emergency. Tr. 99, 207, 225-26, 297-98.
This must be the primary consideration, absent extreme conditions that would make the shortest,
most direct and practical route unsuitable for the safe evacuation of miners.
The Secretary has not explained why it must be preferable to expose miners to the
hazards of a longer, more arduous journey through the perils imposed by an underground mine
disaster. We concede that the conditions outside the mine at the 4 East Fan Portal are not ideal,
but they are outside the mine. Should an emergency occur, the most urgent and primary concern
is getting miners out of the mine quickly and safely.
Once miners have exited the mine, they should ideally be in safe conditions away from
dangers both underground and on the surface. However, the issue before us is not limited to only
the route taken from the active workings to the outside, or only the conditions encountered
outside. The standard requires both. Here, neither option clearly meets both of the standard’s
criteria, and there is thus no “ideal” alternative.
The question posed by the standard, then, is “safe compared to what?” The Secretary
never addresses this, and the failure to do so renders his choice impermissibly arbitrary. It is a
policy prerogative ungrounded on any consideration of the real problem, whose resolution may
have real-world, life-and-death consequences for miners.
Our colleagues seem untroubled by the Secretary’s myopia and are more than willing to
fill in the interpretive gap by assuming that the Secretary’s alternative is safer, without any
evidentiary support for this logical leap. This is clear error:
The Supreme Court has stated that “a rational connection between
the facts found and the choice made” would be a satisfactory
explanation, but that where the agency has failed to adequately
supply this, “[t]he reviewing court should not attempt itself to
make up for such deficiencies; we may not supply a reasoned basis
for the agency’s action that the agency itself has not given.”
Rocky Mountain Helicopters, 971 F.2d at 548, (quoting Motor Vehicle Mfrs., 463 U.S. at 43
(citations omitted)).
Thus, we cannot assume that the Secretary has a good reason for his policy choice: It
must be shown. The Secretary is obliged to supply a rationale and a factual basis that takes into
account the relative risks and benefits of each route and must articulate a reasoned judgment as
to why his route — clearly not the most direct, safe or practical, in terms of the route itself —
must be adopted. The record is entirely barren of such proof.

39 FMSHRC Page 1590

We note that the agency has created the tension here between the competing obligations
of the standard by questioning the previously-approved escapeway. The Secretary must thus
“acknowledge and account for a changed regulatory posture the agency creates.” Portland
Cement Ass’n v. EPA, 665 F.3d 177, 187 (D.C. Cir. 2011). This duty, too, has been ignored.
Indeed, the Secretary appears entirely oblivious to the requirement to exercise a thoughtful,
comparative analysis before choosing between two less-than-perfect alternatives.
When the question of regulatory interpretation involves a choice between two options,
neither of which clearly meets the requirements of the standard, the question is not really one of
interpreting the meaning of each term contained in the regulatory standard. Rather, the inquiry
focuses on whether the Secretary has demonstrated that the operator’s choice is either not
compliant with the plain terms of the standard or, as is the issue in this case, is not a “suitable”
choice. Cf. Peabody Coal Co., 18 FMSHRC 686, 690-91 (May 1996) (stating that in plan
disputes, the Secretary bears the burden of proving to the Judge that an operator’s proposed plan
or revision was unsuitable to the mine, which is reviewed by the Commission under the
substantial evidence standard); Prairie State Generating Co. v. Sec’y of Labor, 792 F.3d 82, 9091 (D.C. Cir. 2015) (noting that the plan approval process is akin to notice-and-comment
rulemaking, in which mine operators receive written notice of reasoning and bases for the
Secretary’s initial plan-suitability determination).
Here, the issue is whether the Secretary has proven that the operator’s 4 East Fan Portal,
which clearly is the most direct, safe and practical route to the nearest mine opening, was not
“suitable for the safe evacuation of miners.” When viewed properly against the gravamen of the
Secretary’s policy choice, the evidence does not support the Secretary’s finding of a violation of
section 75.380(d)(5).
As our colleagues acknowledge, the Secretary’s burden is “to prove that, as compared to
the [operator’s] designated route, there is at least one other escapeway route that [he] has
determined more closely complies with the standard’s requirement.” Southern Ohio Coal Co., 14
FMSHRC 1781, 1785 (Nov. 1992) (emphasis added). Hence, our colleagues explain that the
Secretary must show “that the operator’s route is not the most direct, safe and practical route to a
mine opening suitable for the safe evacuation of miners.” Slip op. at 9.
Having correctly stated the law, our colleagues fail to apply it. The Secretary’s failure to
meet the burden stated in Southern Ohio Coal is manifest in this case. He has not explained why
the most direct, safe and practical route out of the mine is less acceptable — indeed,
unacceptable — because the relative safety of the operator’s route likely puts them in greater
danger than the alternative route.
The facts clearly do not support the Judge’s finding that the operator’s route does not
meet the requirements of section 75.380(d)(5) because the Secretary focused entirely on only one
part of a binary standard. The Secretary must concede that the operator’s route is superior as an
evacuation route. But he asserts that the imperfect refuge available at the 4 East Fan Portal
renders the escapeway “[un]suitable for the safe evacuation of miners.”

39 FMSHRC Page 1591

In so doing, the Secretary posits the extreme example of a route which terminates at a
plummet into space. Yet this amounts to a reductio ad absurdum. Obviously, an escapeway that
exposes miners to a deadly hazard on their exit from the mine would not constitute a “safe
evacuation.” But miners exiting from the 4 East Fan Portal would not have faced the certain
death postulated by the Secretary’s hypothetical. On the contrary, the miners would have been
“safely evacuated from the mine.”
Whether they would be safe enough, relative to the alternative approach — which would
have confined them inside the mine for hours longer, but would have ensured better egress from
the mine site to medical treatment facilities — is a valid question. The problem is that the
Secretary never seeks to address that question.
The answer is essential. As the Supreme Court has noted, “[n]o regulation is
‘appropriate’ if it does significantly more harm than good.” Michigan v. EPA, 135 S. Ct. 2699,
2707 (2015). In order to determine whether the Secretary’s approach conforms to this standard,
he must consider the alternatives and compare their relative costs and benefits. He has failed to
do so here.
Instead of making a qualified determination that the record cannot support, our
colleagues focus instead on the surface conditions outside the 4 East Fan Portal in isolation, and
argue for an interpretation of section 75.380(d)(5) that extends beyond the plain language of the
standard. This interpretation disregards Commission precedent governing the interpretation and
application of, and compliance with, standards applicable during emergency conditions.
We have previously agreed with the Secretary’s contention that violations of standards
that become relevant only during a mine emergency must take into account the occurrence of the
emergency when determining if the violation is S&S. Cumberland Coal Res., LP, 33 FMSHRC
2357, 2366-67 (Oct. 2011), aff’d, 717 F.3d 1020 (D.C. Cir. 2013). Ironically, the Secretary has
generally failed to contemplate the type of emergency that would require an evacuation in this
case.
We must assume that this would be a severe emergency requiring evacuation of the
workforce. The emergency must be of such nature as to render the primary escapeway
unsuitable, because our concern in this case lies entirely with the secondary escapeway. Further,
we must acknowledge certain conditions the Secretary does take into account, including
numerous injured miners, some with serious injuries that would require professional medical
attention, and the presence of noxious gases emanating from the mine. Indeed, section 75.380 is
in Subpart D of Part 75, which provides the mandatory standards for mine ventilation. The
problem with the Secretary’s thesis is that it utterly disregards the fact that these conditions,
especially smoke and gases, would also exist inside the mine, an environment in which the
miners would be confined for several hours longer if egress were required instead from the West
Lease Fan Portal alternative preferred by the Secretary.
As noted above, the Secretary offers no proof that he ever has considered the relative
risks and benefits of the two alternatives or that he has reached a determination that fairly
contemplates the qualitative differences between a route that is more direct, safer and more

39 FMSHRC Page 1592

practical — increasing the likelihood of a successful escape from the dangers inside the mine —
versus a route that may afford better survivability once the miners have exited the mine. Instead
of assuming the emergency, the Secretary assumes a safe exit through a more arduous route. This
is, tragically, not a valid assumption in a mine-wide emergency.
Clearly, the standard at issue is not concerned solely, or even primarily, with surface
conditions outside a mine portal. In skewing the analysis toward that consideration, though, the
Secretary, the Judge, and our colleagues fail to take into consideration the overwhelming
evidence that the 4 East Portal is the most direct, safe and practical route to the nearest mine
opening.
As we noted before, this is not a case of self-evident unsuitability.12 There is no
contention that the portal was obscured, inaccessible, or otherwise unusable. Our colleagues’
entire decision rests on the theory that the surrounding area outside the portal was not suitable
because it failed to ensure ready and immediate access to professional medical care. However,
that is not what the standard requires, and pretending as though it does disregards the fact that
miners inside the mine would also be denied such care until they have been successfully
evacuated.
Our colleagues contend that to interpret the regulation in any limiting manner that
excludes consideration of the surface conditions would undermine the purpose of the standard.
However, they fail to address the fact that the regulation makes no mention of surface conditions
and does not identify specific requirements that would apply to surface conditions surrounding a
mine portal access to an escapeway.13 Significantly, the remaining provisions of section
12

Our colleagues somehow believe otherwise, asserting that the Secretary’s
representative did make a determination that the East Fan Portal route was per se unsuitable
because it would not safely evacuate the miners. See slip op. at 11 n.11. That is patently false.
The miners would in fact be outside the mine, with indoor shelter, provisions, and rudimentary
first-aid available, not a plummet into the abyss as suggested by the Secretary. The problem is
the Secretary’s utter failure to consider the vast, gray expanse between evacuation to perfect
safety and ejection into the abyss. This case is thus entirely about relative safety, because neither
condition of the standard may be ideally served.
13

Our colleagues even dismiss that the agency limited its consideration of escapeway
factors, in both the rule’s preamble and MSHA’s Program Policy Manual, to only underground
conditions. They state that the agency could not have foreseen every possibility that could arise
and would need to be addressed by the rule. Slip op. at 7-8. However, underground coal mining,
which is an inherently dangerous occupation, clearly occurs in remote geographic regions, and
the requirement for 24-hour access to emergency medical care was clearly contemplated by
MSHA and is addressed in a separate rule. See 30 C.F.R. § 75.1713-1(b); slip op. at 4-5. Crafting
an interpretation that extends the application of the rule to matters beyond the explicit terms of
the rule is tantamount to creating a rule without engaging in mandatory rulemaking, which is a
violation of the APA. See RAG Shoshone Coal Corp., 26 FMSHRC 75, 82-87 (Feb. 2004)
(holding that a change in occupational code amounted to substantive rule change, rather than an
interpretation, requiring rulemaking).

39 FMSHRC Page 1593

75.380(d) in particular address other characteristics of the escapeway, such as suitability for
injured miners to traverse, the height and width of the passageway, clear markings along the
route, and the provision of certain safety equipment on the route, among other requirements
related to the underground conditions of the escapeway. Nowhere in the entire provision does it
address or define suitable surface conditions at the mine portal.
The concerns our colleagues raise about emergency vehicle access to injured miners after
they have left the mine is addressed in another provision, which the Secretary cited in this case
and which the Commission has unanimously sustained. Slip op. at 4-5. We agree that miners
need access to emergency services and remote locations present problems with facilitating that.
However, section 75.380(d)(5) does not address this requirement, expressed in section 75.17131(b). Interpreting section 75.380(d)(5) to require expedited access to medical care is
unnecessarily duplicative of section 75.1713-1(b).
Our colleagues also rely on speculative evidence of contaminated air exiting from the
mine portal onto the miners at the landing as evidence of the unsuitability of this escapeway. Slip
op. at 10 n.10. But the Secretary did not offer reliable evidence about the operation of the fan,
and our colleagues’ affirmance of the Secretary’s opinion disregards that the noxious air that
concerns them so would be coming from inside the mine.14
In sum, the Secretary proposes a half-considered regulatory solution in contravention of
well-settled tenets of administrative law. See Motor Vehicle Mfrs Ass’n, 463 U.S. at 43 (“[A]n
agency rule would be arbitrary and capricious if the agency . . . entirely failed to consider an
important aspect of the problem. . . .”). We understand our colleagues’ concerns and agree that
an effective escapeway must not only provide a safe passage for miners to get out of the mine,
but must also lead them to a safe location once outside of the mine. But substantial evidence does
not demonstrate that the Secretary even considered, let alone made a reasoned determination in
concluding, that the operator’s designated route was inherently unsuitable for the safe evacuation
of miners.
Accordingly, we would vacate and reverse the Judge’s decision and vacate Citation
No. 8483766 as the product of arbitrary and capricious decision making.

14

The Secretary has argued that the mine’s ventilation system “could be blowing toxic
gases out of the air.” Oral Arg. Tr. 40. There is no factual basis for assuming that the ventilation
system in the mine will continue to function in an emergency that requires evacuation of the
workforce. Indeed, numerous standards presume that miners will be inundated in smoke and will
require supplemental air. See, e.g., 30 C.F.R. § 75.380(d)(7) (lifelines required due to presumed
poor visibility); 30 C.F.R. §§ 75.1506(c)(2), 75.1714-3, 75.1714-4 (SCSRs mandated at intervals
to ensure miners will have access to emergency air supplies).

39 FMSHRC Page 1594

III.
Conclusion
For the foregoing reasons, we conclude that Canyon Fuel had adequate notice that it was
not in compliance with section 75.1713-1(b) and affirm the Judge’s decision with respect to
Citation No. 8480766. With respect to Citation No. 8483766, two Commissioners vote to affirm
the Judge’s decision and two Commissioners vote to reverse. Accordingly, the Judge’s decision
as to that citation stands as if affirmed. Pennsylvania Elec. Co., 12 FMSHRC 1562, 1563-65
(Aug. 1990), aff’d on other grounds, 969 F.2d 1501 (3d Cir. 1992).

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1595

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 17, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 2017-25-M
A.C. No. 41-00906-417961

v.
SHERWIN ALUMINA COMPANY, LLC.

BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he
does not oppose the motion.

39 FMSHRC Page 1596

Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this
order. See 29 C.F.R. § 2700.28.
The granting of this motion is not precedential for the consideration of any other motion
before the Commission.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1597

Distribution:
Christopher V. Bacon, Esq.
Vinson & Elkins, LLP
1001 Fannin St.
Suite 2500
Houston, TX 77002-6760
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1598

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 17, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2017-67
A.C. No. 15-19459-412128

v.
EMBER ENERGY, LLC

BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he
does not oppose the motion.

39 FMSHRC Page 1599

Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this
order. See 29 C.F.R. § 2700.28.
The granting of this motion is not precedential for the consideration of any other motion
before the Commission.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young_
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1600

Distribution:
Joseph G. Jacobs
Revelation Energy, LLC
P.O. Box 249
Stanville, KY 41659
John Collins
P.O. Box 249
Stanville, KY 41659
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1601

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 17, 2017

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. VA 2017-9-M
A.C. No. 44-00082-417992

v.
LHOIST NORTH AMERICA OF
VIRGINIA, INC.

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he does
not oppose the motion.

39 FMSHRC Page 1602

Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this order.
See 29 C.F.R. § 2700.28.
The granting of this motion is not precedential for the consideration of any other motion
before the Commission.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1603

Distribution:
Charles H. Morgan, Esq.
Alston & Bird, LLP
1201 West Peachtree St.
Atlanta, GA 30309
Mike Riggs, Foreman
Lhoist North America of Virginia, Inc.
2093 Big Stoney Creek Rd.
Ripplemead, VA 24150
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1604

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 17, 2017

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2017-45-M
A.C. No. 39-01494-414819

v.
CROELL REDI-MIX INC.

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he does
not oppose the motion.

39 FMSHRC Page 1605

Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this order.
See 29 C.F.R. § 2700.28.
The granting of this motion is not precedential for the consideration of any other motion
before the Commission.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 1606

Distribution:
Croell Redi-Mix
230 Croell Drive
P.O. Box 1352
Sundance, WY 82729
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 1607

ADMINISTRATIVE LAW JUDGE DECISIONS

39 FMSHRC Page 1608

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

August 2, 2017
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 2016-0365
A.C. No. 11-03114-412496

v.
MORRIS SAND & GRAVEL, INC.,
Respondent

Mine: Morris Sand & Gravel, Inc.

DECISION AND ORDER
Appearances:

Daniel Brechbuhl, Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado for Petitioner
Daniel P. Foltyniewicz, Risk Management Network, Inc., Wheaton,
Illinois for Respondent

Before:

Judge McCarthy
I. STATEMENT OF THE CASE

This case is before me upon a petition for assessment of a civil penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(d). Docket No.
LAKE 2016-0365 involves one 104(d)(1) Order charging Respondent Morris Sand and Gravel,
Inc. (“Respondent”) with an unwarrantable failure to comply with the Secretary of Labor’s
mandatory safety standard set forth in 30 C.F.R. § 56.9300(a).
A hearing was held in Chicago, Illinois on March 20, 2017. During the hearing, the
parties offered testimony and documentary evidence.1 Witnesses were sequestered. The issues
presented are whether Respondent violated the cited standard, and if so, whether the significant
and substantial (S&S), gravity, negligence, and unwarrantable failure designations were
appropriate, and what civil penalties should be assessed. For the reasons discussed below, I
affirm Order No. 8890960, as written, and assess a civil penalty of $2,000.

1

In this decision, “Tr. #” refers to the hearing transcript, “Jt. Ex. #” refers to joint
exhibits, “P. Ex. #” refers to the Petitioner’s exhibits, and “R. Ex. #” refers to the Respondent’s
exhibits. Jt. Ex. 1, P. Exs. 1-9, and R. Exs. 1-9 were received into evidence.

39 FMSHRC Page 1609

II. PRINCIPLES OF LAW
A. Gravity and Significant and Substantial (S&S)
The Mine Act describes an S&S violation as one “of such nature as could significantly
and substantially contribute to the cause and effect of a coal or other mine safety or health
hazard.” 30 U.S.C. § 814(d)(1). By contrast, the gravity of a violation “is often viewed in terms
of the seriousness of the violation.” Consolidation Coal Co., 18 FMSHRC 1541, 1549 (Sept.
1996). The gravity component of the penalty assessment is not synonymous with finding that a
violation is S&S, but may be based on the same evidence. The gravity inquiry is concerned with
the effects of a hazard, while the S&S analysis focuses on the reasonable likelihood of serious
injury. See Consolidation Coal Co., 18 FMSHRC at 1550 (explaining that “the focus of the
[gravity inquiry] is not necessarily on the reasonable likelihood of serious injury . . . but rather on
the effect of the hazard if it occurs”). Alternatively, a violation is S&S if, “based on the
particular facts surrounding the violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature.” Cement Div.,
Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
To establish an S&S violation, the Secretary must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard – that is, a measure of danger to safety –
contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature. Mathies Coal Co., 6 FMSHRC 1, 3-4. (Jan. 1984).2 The S&S
determination should be made assuming “continued normal mining operations.” U.S. Steel
Mining Co., 7 FMSHRC 1125, 1130 (Aug. 1985). This evaluation considers the length of time
that the violative condition existed prior to the citation and the time it would have existed if
normal mining operations had continued, without any assumptions regarding abatement. Elk
Run Coal Co., 27 FMSHRC 899, 905 (Dec. 2005); U.S. Steel Mining Co., Inc.,
6 FMSHRC 1573, 1574 (July 1984).3

2

The Secretary, mine operators, and the federal appellate courts have accepted the
Mathies test as authoritative. See Knox Creek Coal Corp. v. Sec’y of Labor, 811 F.3d 148, 160
(4th Cir. 2016) (noting federal appellate courts’ uniform adoption of Mathies test and parties’
recognition of authority of the test); Mach Mining, LLC v. Sec’y of Labor, 809 F.3d 1259, 1267
(D.C. Cir. 2016) (applying Mathies criteria); Buck Creek Coal, Inc. v. Fed. Mine Safety & Health
Admin., 52 F.3d 133, 135 (7th Cir. 1995) (recognizing wide acceptance of Mathies criteria);
Austin Power, Inc. v. Sec’y of Labor, 861 F.2d 99, 103 (5th Cir. 1988) (approving use of Mathies
criteria).
3

See also Black Beauty Coal Co., 34 FMSHRC 1733, 1740 (Aug. 2012), aff’d sub nom.
Peabody Midwest Mining, LLC v. FMSHRC, 762 F.3d 611 (7th Cir. 2014); Rushton Mining Co.,
11 FMSHRC 1432, 1435 (Aug. 1989); Knox Creek, 811 F.3d at 165-66 (upholding
Commission’s rejection of “snapshot” approach to evaluating S&S for accumulations violation);
Mach Mining, 809 F.3d at 1267-68 (discussing the operative timeframe for violations in the
context of S&S analyses).

39 FMSHRC Page 1610

Once the fact of the violation has been established, step two of the Mathies analysis
focuses on “the extent to which the violation contributes to a particular hazard.” The
Commission has recently clarified that this step is “primarily concerned with likelihood of the
occurrence of the hazard against which a mandatory safety standard is directed.” Newtown
Energy, Inc., 38 FMSHRC 2033, 2037 (Aug. 2016) (citing Knox Creek Coal Corp.,
811 F.3d at 163). Step two of the Mathies test involves a two-part analysis: 1) identification of
the hazard created by the violation of the safety standard; and 2) “a determination of whether,
based on the particular facts surrounding the violation, there exists a reasonable likelihood of
occurrence of the hazard against which the mandatory safety standard is directed.” Newtown
Energy, 38 FMSHRC at 2038.
The third step of the Mathies analysis is “primarily concerned with gravity,” and whether
the hazard identified in step two “would be reasonably likely to result in injury.” Id. at 2037
(internal citations omitted). The third step’s inquiry is whether the hazard, assuming it occurred,
would likely result in serious injury. Knox Creek, 811 F.3d at 161-65. The question in applying
the third step of Mathies “is not whether it is likely that the hazard . . . would have occurred[,]”
but “whether, if the hazard occurred (regardless of likelihood), it was reasonably likely that a
reasonably serious injury would result.” Peabody Midwest Mining, LLC v. Fed. Mine Safety &
Health Rev. Comm’n, 762 F.3d 611, 616 (7th Cir. 2014). The Secretary “need not prove a
reasonable likelihood that the violation itself will cause injury.” Cumberland Coal Res., LP, 33
FMSHRC 2357, 2365 (Oct. 2011) (citing Musser Engineering, Inc., 32 FMSHRC 1257, 1281
(Oct. 2010)). Further, “the absence of an injury-producing event when a cited practice has
occurred does not preclude a determination of S&S.” Musser Engineering, Inc., 32 FMSHRC at
1281 (citing Elk Run Coal Co., 27 FMSHRC at 906); Blue Bayou Sand & Gravel, Inc.,
18 FMSHRC 853, 857 (June 1996).
The fourth Mathies factor requires the Secretary to show a reasonable likelihood that the
injury in question will be of a reasonably serious nature. Mathies, 6 FMSHRC at 3. As a
practical matter, the last two Mathies factors are often combined in a single showing. Id.
Consistent with this approach, MSHA inspectors determine whether a violation meets the criteria
for S&S by the likelihood of injury and the expected severity of injury, which correspond to the
third and fourth Mathies factors.4
B. Negligence
Negligence is not defined in the Mine Act. The Commission has found that “[e]ach
mandatory standard thus carries with it an accompanying duty of care to avoid violations of the
standard, and an operator’s failure to satisfy the appropriate duty can lead to a finding of
negligence if a violation of the standard occurred.” A.H. Smith Stone Co., 5 FMSHRC 13, 15
(Jan. 1983) (citations omitted). In determining whether an operator meets its duty of care under
the cited standard, the Commission considers what actions would have been taken under the
same or similar circumstances by a reasonably prudent person familiar with the mining industry,
4

Per training, MSHA inspectors do not designate a violation as S&S unless item 10.A on
the citation form is marked “reasonably likely,” “highly likely,” or “occurred,” and item 10.B is
marked “lost workdays or restricted duty,” “permanently disabling,” or “fatal.” See MSHA,
PROGRAM POLICY MANUAL, Vol. I, § 104 (2003).

39 FMSHRC Page 1611

the relevant facts, and the protective purpose of the regulation. See generally U.S. Steel Corp.,
6 FMSHRC 1908, 1910 (Aug. 1984); see also Jim Walter Res., Inc., 36 FMSHRC 1972, 1975-77
(Aug. 2014) (requiring Secretary to show that operator failed to take specific action required by
standard violated); Spartan Mining, 30 FMSHRC 669, 708 (Aug. 2008) (negligence inquiry
circumscribed by scope of duties imposed by regulation violated). In this regard, the gravamen
of high negligence is “an aggravated lack of care that is more than ordinary negligence.” Brody
Mining, 37 FMSHRC 1687, 1701 (Aug. 2015) (citing Topper Coal Co., 20 FMSHRC 344, 350
(Apr. 1998)). Commission judges are not required to apply the level-of-negligence definitions in
Part 100 penalty regulations and may evaluate negligence from the starting point of a traditional
negligence analysis rather than from the Part 100 definitions. Brody Mining, 37 FMSHRC at
1701; accord Mach Mining, 809 F.3d at 1263-64. Thus, in making a negligence determination, a
Commission judge is not limited to an evaluation of allegedly mitigating circumstances, but may
consider the totality of the circumstances holistically. Under such an analysis, an operator is
negligent if it fails to meet the requisite high standard of care under the Mine Act. Brody
Mining, 37 FMSHRC at 1701.
C. Unwarrantable Failure
The unwarrantable failure terminology is taken from Section 104(d) of the Act,
30 U.S.C. § 814(d). The Commission has defined an unwarrantable failure as aggravated
conduct constituting more than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997,
2001 (Dec. 1987). Unwarrantable failure is defined by such conduct as “reckless disregard,”
“intentional misconduct,” “indifference,” or a “serious lack of reasonable care.” Emery Mining
Corp., 9 FMSHRC at 2003; see also Buck Creek Coal, 52 F.3d at 136.
Whether conduct is “aggravated” in the context of an unwarrantable failure analysis is
determined by looking at all the facts and circumstances of each case to see if aggravating factors
exist. The Commission examines seven aggravating factors, which include the duration of the
violation, the extent of the violative condition, whether the operator has been placed on notice
that greater efforts are necessary for compliance with the standard, the operator's efforts in
abating the violative condition, whether the violation is obvious, whether the violation poses a
high degree of danger, and the operator's knowledge of the existence of the violation. See, e.g.,
Manalapan Mining Co., 35 FMSHRC 289, 293 (Feb. 2013); IO Coal Co.,
31 FMSHRC 1346, 1350-51 (Dec. 2009); Consolidation Coal Co., 22 FMSHRC 340, 353
(Mar. 2000). The Commission and its judges must take into account all of the factors, but may
determine, when exercising discretion, that some factors are not relevant, or are much more or
less important than other factors under the circumstances. IO Coal Co., 31 FMSHRC at 1351;
Excel Mining, LLC, 497 F. App'x 78, 79 (D.C. Cir. 2013); Consolidation Coal Co.,
23 FMSHRC 588, 593 (2001).
D. Penalty Criteria
The Commission has the independent authority to assess all civil penalties.
30 U.S.C. § 820(i). In so doing, Commission Judges must consider six statutory criteria set forth
in section 110(i), and the deterrent purpose of the Mine Act. The six statutory criteria are: 1) the
operator’s history of previous violations, 2) the appropriateness of the penalty to the size of the
business, 3) the operator’s negligence, 4) the operator’s ability to stay in business, 5) the gravity

39 FMSHRC Page 1612

of the violation, and 6) any good-faith compliance after notice of the violation. See, e.g.,
Douglas R. Rushford Trucking, 22 FMSHRC 598, 600 (May 2000); 30 U.S.C. § 820(i). Equal
weight need not be given to each criterion. Spartan Mining, 30 FMSHRC at 723.
Commission Judges are neither bound by the Secretary’s proposed assessment nor by his
Part 100 regulations governing the penalty proposal process. American Coal Co.,
38 FMSHRC 1987, 1993-94 (Aug. 2016) (citing Sellersburg Stone Co. v. FMSHRC,
736 F.2d 1147, 1150-51 (7th Cir. 1984); Mach Mining, 809 F.3d at 1263-64 (MSHA Part 100
regulations are not in any way binding in Commission proceedings)). The Judge must provide
an explanation for a substantial divergence between the Secretary’s proposed penalty and the
Judge’s assessed penalty. Sellersburg Stone Co., 5 FMSHRC 287, 290-94 (Mar. 1983). The
Commission reviews a Judge’s civil penalty assessment under an abuse of discretion standard.
Douglas R. Rushford Trucking, 22 FMSHRC at 601 (citation omitted).
III. FINDINGS OF FACT, ANALYSIS, AND CONCLUSIONS OF LAW
A. Stipulations of Fact and Law
The parties have stipulated to the following:
1. Morris Sand & Gravel, Inc. (“Morris”) is subject to the jurisdiction of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (the “Mine Act”).
2. The Administrative Law Judge has jurisdiction over this proceeding pursuant to §105 of
the Act.
3. The citation at issue in this proceeding was properly served upon Morris as required by
the Mine Act.
4. The citation at issue in this proceeding may be admitted into evidence by stipulation for
the purpose of establishing its issuance.
5. Morris demonstrated good faith in abating the violation.
6. The penalty proposed by the Secretary in this case will not affect the ability of Morris to
continue in business.
7. Morris was at all times relevant to this proceeding engaged in mining activities at the
Morris Sand & Gravel Mine located in or near Morris, Grundy County, Illinois.
8. Morris’ mining operations affect interstate commerce.
9. Morris is an “operator” as that word is defined in §3(d) of the Mine Act, 30 U.S.C.
§803(d), at the Morris Sand & Gravel Mine (Federal Mine I.D. No. 11-03114) where the
contested citation in this proceeding was issued.

39 FMSHRC Page 1613

10. On the date the citation in this docket was issued, the issuing MSHA metal/non-metal
mine inspector was acting as a duly authorized representative of the United States
Secretary of Labor, assigned to MSHA, and was acting in his official capacity when
conducting the inspection and issuing the citation.
Jt. Ex. 1.
B. General Factual Background of Order No. 8890960
Order No. 8890960 was issued on April 20, 2016 by MSHA inspector Peter Ackley, who
was conducting a regular E01 inspection at Respondent’s Morris Sand & Gravel mine.5 P. Ex. 3.
Respondent’s sand and gravel mine contains two dredging lakes, referred to as the “north” or
“blue” lake, and the “south” or “white” lake. Tr. 38-39.6
Prior to beginning his inspection, Ackley reviewed the mine’s records and held a preinspection conference with Tom Van Cura, who had been working as a mechanic at
Respondent’s mine for about 35 years. Tr. 30-31, 36-38, 143-44; see also P. Ex. 7 at 16; P. Ex. 5
at 17.7 During the pre-inspection conference and his review of mine records, Ackley learned that
on May 20, 2015, Respondent had opened the south lake for dredging operations. Tr. 30-32.
Although the north lake had been previously inspected by MSHA during past E01 inspections,
the south lake had not. The most recent inspection prior to Ackley’s inspection was conducted
by MSHA inspector Don Reed on November 12, 2014, about five months prior to when
Respondent opened the south lake. Tr. 29-32; P. Ex. 8 at 1. Therefore, the south lake had never
been inspected by MSHA prior to Ackley’s arrival at the mine site on April 21, 2016.
After the pre-inspection conference, Ackley inspected the north lake where miners were
actively working. Tr. 36. Van Cura accompanied Ackley as Respondent’s representative. Tr.
144-46. After inspecting the north lake, Ackley and Van Cura used a public highway to access
the south lake. Tr. 39. As they approached the south lake, Ackley noted that there were no
berms separating the road and the edge of the lake on the west and south sides of the lake, and
only partial berms on the north side. Tr. 39; P. Ex. 5 at 1-13. Ackley also observed tire and
excavator tracks on the south, west, and north sides of the lake. Some of the tire tracks were as
close as two feet from the edge of the lake. Tr. 41, P. Ex 5 at 2-6 (south side), 7-12 (west side),
5

Ackley estimated that he has inspected ten different dredging operations during his
seven-and-a-half years as an MSHA inspector. Tr. 27.
6

The two dredging lakes are divided by a public highway that runs from west to east
between the lakes. Tr. 50-51.
7

Despite working at Respondent’s mine site, Van Cura is employed by Respondent’s
parent company, D Construction, rather than by Respondent. Ackley was not aware of this fact.
Tr. 30-31, 143-44. Van Cura testified that he was instructed—presumably by Mike Lenzie,
Respondent’s supervisor—to accompany Ackley during his E01 inspection. Tr. 144-46; see also
Tr. 97. In any event, I find that Van Cura acted as Respondent’s walk around agent with
apparent authority during Ackely’s inspection.

39 FMSHRC Page 1614

13 (north side). The path on the south side of the lake was used by vehicles traveling around the
south lake. The path on the west side went to the stripping area, and the path on the north side
was similarly used to store mobile equipment. Tr. 74-75. There was no sign of activity on the
east side of the south lake, so Ackley determined that there was no need for berms there. Tr. 88.
Based on the proximity of the tire tracks to the three-to-four-foot drop-off at the edge of
the lake, Ackley issued Order No. 8890960, alleging a violation of 30 C.F.R. § 56.9300(a),8
based on the following condition:
There were no berm [sic] or guardrail [sic] provided for the travel way
around the south dredge lake. The unbermed area was on three sides of
the lake. The south side drop off to the water was approximately 3 to 4
feet. Mobile equipment tracks were observed approximately 2 feet from
the edge. With no berms or guardrails provided to serve as a warning,
mobile equipment may travel over the edge of the roadway. Should the
mobile equipment using the roadway go over the edge it would result in
the operator receiving serious injuries. The supervisor has been at the
south lake daily to do work place exams. The supervisor engaged in
aggravated conduct constituting more than ordinary negligence in that he
did not take any action to correct the condition. This violation is an
unwarrantable failure to comply with a mandatory standard.
P. Ex. 3.
Ackley brought the alleged violation to Van Cura's attention and explained that there was
a drop-off sufficient to cause a vehicle to overturn or endanger persons in equipment. Tr. 73-74.
While Van Cura agreed with Ackley’s assessment concerning the depth of the drop-off, Van
Cura opined that he was unsure whether the grade of the drop-off would cause a vehicle to
overturn. Tr. 73-74; Tr. 14, 147. After this conversation, miners put up cones around the
violative condition at the south lake. Tr. 67; P. Ex. 5 at 13. Respondent installed berms around
the lake and abated the violation by the time Ackely arrived the next day. Tr. 86; P. Ex. 3 at 1;
P. Ex. 5 at 18-22.
C. The Violation in Order No. 8890960 was S&S.
The Secretary requests that I affirm Order No. 8890960, as written, and assess the
Secretary’s proposed penalty of $2,000. The Respondent argues that Order No. 8890960 should
be vacated. In the alternative, Respondent challenges the fact of the violation, the S&S, high
negligence, and unwarrantable failure designations, and the proposed penalty. Tr. 13-14.
In applying the Commission’s Mathies factors, I must first determine whether the
conditions cited by Ackley in Order No. 8890960 constitute a violation of section 56.9300(a).
Section 56.9300(a) requires that “[b]erms or guardrails shall be provided and maintained on the
8

Section 56.9300(a) requires that “[b]erms or guardrails shall be provided and
maintained on the banks of roadways where a drop-off exists of sufficient grade or depth to
cause a vehicle to overturn or endanger persons in equipment.” 30 C.F.R. § 56.9300(a).

39 FMSHRC Page 1615

banks of roadways where a drop-off exists of sufficient grade or depth to cause a vehicle to
overturn or endanger persons in equipment.” 30 C.F.R. § 56.9300(a). The Commission’s
decision in Lakeview Rock Products, 33 FMSHRC 2985 (Dec. 2011), identified three relevant
inquiries for alleged violations of section 56.9300(a): (1) whether there was an established
roadway, (2) whether “a drop-off exists of sufficient grade or depth to cause a vehicle to overturn
or endanger persons in equipment,” and (3) whether any berms or guardrails exist. See Lakeview
Rock Products, Inc., 33 FMSHRC at 2988. I address each element in turn.
While the term “roadway” is not defined in Part 56 of the Secretary’s regulations, the
Commission has looked to the “common usage” and “a common-sense application of the
standard to the facts” to determine whether a roadway exists. Capitol Aggregates, Inc., 4
FMSHRC 846, 846-47 (May 1982) (upholding the ALJ’s determination that an elevated ramp
used by a front-end loader to dump petroleum coke into a loading hopper is an “elevated
roadway”). The Commission has generally found roadways to exist “where a vehicle commonly
travels over a surface during the normal mining routine.” Black Beauty Coal Co., 34 FMSHRC
at 1735; see, e.g., El Paso Rock Quarries, Inc., 3 FMSHRC 35, 36 (Jan. 1981) (finding that an
elevated bench used for haulage is a roadway); Peabody Midwest Mining, LLC, 762 F.3d at 615
(finding that a bench regularly used by service trucks during regular mining operations
constitutes a roadway).
Ackley observed what he determined to be bulldozer, excavator, and service vehicle or
pick-up truck tracks around the south, west, and north edges of the lake. Tr. 41, 74-76, 117-18;
P. Ex. 5 at 5-12. Ackley also observed a black truck (likely the dredge operator’s vehicle)
parked near the south lake, and a dozer and an excavator parked on the north side of the lake.
Tr. 75, 104-105. The numerous tracks from tire-mounted and track-mounted equipment were
sufficient indicia for Ackley to determine that the travel route around the lake had been used
frequently and recently. Tr. 74-75; P. Ex. 5 at 5-12.9 Although Respondent argued at hearing
that the south lake accounted for only twenty percent of the mine’s total production, and the
travel ways were not used frequently enough to constitute a roadway within the meaning of
section 56.9300(a), I do not find this argument persuasive. Tr. 156-161. Even with the reduced
activity level, the dredge operator will likely be using the south lake paths as roadways with
regularity. I find that vehicles commonly travel around the edges of the south lake during the
normal mining routine, and those travel ways constitute roadways within the meaning of section
56.9300(a).
I turn next to the question of whether “a drop-off exists of sufficient grade or depth to
cause a vehicle to overturn or endanger persons in equipment.” 30 C.F.R. § 56.9300(a). Ackley
testified that the three-to-four-foot drop-off at the edge of the lake was sufficient to cause a
vehicle to overturn. Tr. 67, 73-74. Van Cura agreed with the depth of the drop-off but opined
that a vehicle would not overturn. Tr. 147. I credit Ackley’s contrary determination based on his
years of experience as an MSHA inspector and the fact that the drop-off was three to four feet,
which could cause track-mounted equipment, in particular, and tire-mounted equipment to topple
over. Ackley designated the violation as reasonably likely to result in injury or illness resulting
9

There was no sign of activity on the east side of the south lake and Ackley determined
that there was no need for berms on that side. Tr. 88.

39 FMSHRC Page 1616

in lost work days or restricted duty, because overtraveling the drop-off would result in, at
minimum, “sprain[s], broken bone[s], [or] strain[s].” P. Ex. 3; Tr. 75. Ackley also credibly
testified that mobile equipment accidents have sometimes resulted in miners being knocked
unconscious, which poses a drowning risk for any vehicle that over traveled the drop-off and
became submerged in the lake.10 Tr. 76-77. I therefore find that the three-to-four-foot drop off
was “of sufficient grade or depth to cause a vehicle to overturn or endanger persons in
equipment.” See 30 C.F.R. § 56.9300(a).
Neither party disputes that the roadways around the south, west, and north sides of the
lake lacked berms or guardrails. Tr. 77-78; P. Ex. 5 at 2-12.11 I therefore find that the lack of
berms or guardrails around the roadways surrounding the south lake constitutes a violation of
section 56.9300(a).
I next identify the hazard in the first part of step two of the clarified Mathies test as set
forth in Newtown Energy, 38 FMSHRC at 2038. As the Commission explained, “a clear
description of the hazard at issue places the analysis of the violation’s potential harm in context,
by requiring a determination of the relative likelihood that the violation will have a meaningful,
adverse effect on conditions miners will encounter during normal mining operations.” Id. Under
Mathies, the hazard contributed to by the violation is defined “in terms of the prospective danger
the cited safety standard is intended to prevent,” and therefore “the starting point for determining
the hazard is the actual cited section [of the Code of Federal Regulations].” Id. The clear
purpose of section 56.9330(a) is to prevent vehicles from over traveling the roadway and
overturning or endangering occupants as a result of traveling too close to drop-offs.
Having determined that the lack of berms presents an over traveling and overturning
hazard or an endangerment hazard to vehicle occupants near drop-offs, I now consider whether
“there exists a reasonable likelihood of the occurrence of the hazard against which the [standard]
is directed.” Newtown Energy, 38 FMSHRC at 2037. In the context of Citation No. 8890960, I
must determine whether the unbermed condition of the roadways around the south lake would
lead to a vehicle traveling too close to the edge of the lake and overturning or endangering
occupants. I note that, under Commission precedent, “[t]he question of whether a violation is
S&S must be resolved on the basis of the conditions as they existed at the time of the violation
and as they might have existed under continued normal mining operations.” Manalapan Mining
Co., 18 FMSHRC 1375, 1382 (Aug. 1996) (Comm'rs Holden and Riley, plurality) (citing
Eastern Associated Coal Corp., 13 FMSHRC 178, 183 (Feb. 1991); U.S. Steel Mining Co., 7
FMRHC at 1130.
10

Van Cura testified that the lake was 25 feet deep at its deepest point, but the majority
of the lake was probably between 15 and 17 feet deep. Tr. 161. He also testified that January
2016 flooding of the nearby Illinois River resulted in abnormally high water levels in the lake
around the time of Ackley’s inspection. Tr. 162.
11

While there remains a factual question as to whether a berm ever existed on the north
shore of the south lake, the point is inconsequential because the photographs and testimony
concerning the south shore of the south lake clearly show that if there had been berms, they had
deteriorated to the point where they were ineffective. Tr. 39; Tr. 60; P. Ex. 5 at 6.

39 FMSHRC Page 1617

Workplace examination records initialed by Respondent’s supervisor Mike Lenzie
indicate that miners were actively preparing the south lake to begin production in the week prior
to the issuance of Order No. 8890960. P. Ex. 5 at 15-17; Tr. 134-135. On April 14, 2016,
miners installed a new cable on the winch for the south lake dredge. P. Ex. 5 at 15. On April 16,
three miners (Kevin Mattox, the dredge operator, Mike Nelson, the excavator operator, and Van
Cura) were involved in using the excavator to push the dredge from its winter storage location on
the shore out into the main part of the lake. Tr. 164-166; P. Ex. 5 at 16. The three miners
accessed the lake by driving trucks via the public road to the lake and then around the lake to
where the dredge was parked. Id. Production began on the south lake on April 19, 2016.
Tr. 103. On April 20, Kevin Maddox, the south dredge operator, performed maintenance on the
south lake dredge prior to Ackley’s arrival. Tr. 102. On April 21, Nelson used the excavator to
move the dredge’s anchor blocks. Tr. 140; P. Ex. 7 at 13.
Respondent argues that this elevated level of activity around the south lake was unusual,
and that the activity level would be greatly decreased in the course of continued normal mining
operations. Van Cura testified that the area had a limited use, accounting for only twenty percent
of the mine’s production, and that there had only been two days of active dredging in 2016.
Tr. 159, 161. Moreover, the dredge operator would be the only person traveling around the south
lake for the rest of the production season, which Respondent argues would reduce the number of
miners potentially exposed to the hazard. Tr. 152. However, given the high level of activity in
the week preceding Ackley’s inspection, I find that at least four miners were exposed to the
hazardous condition, and at least one miner would be regularly exposed under continued normal
mining operations. P. Ex. 5 at 15-16; Tr. 103, 164-166. Significantly, the vehicle tracks that
Ackley observed were within two feet of the edge of the drop off, indicating that the vehicles that
had recently traveled around the lake had already come in close proximity to the drop-off hazard.
Tr. 41, 68, 76, 171; P. Ex. 3.
Furthermore, while there may have been fewer miners exposed to the hazardous
condition under continued normal mining operations, there was no indication that the
Respondent would have corrected the violation had Ackley not issued Citation No. 8890960.
Immediately after issuing the citation, Ackley spoke with Lenzie, Nelson, and Mattox regarding
the need to berm the south lake. They indicated to him that “they didn’t notice that [berms] were
missing,” despite having been actively preparing the south lake dredge for production during the
preceding week. Tr. 35, 121, 132. Consequently, it is likely that the unbermed condition of the
south lake would have continued to exist uncorrected under continued normal mining operations.
Given these facts, and considering the totality of circumstance surrounding the violation,
including the nature of the vehicle tracks observed in close proximity to the three-to-four-foot
drop-off, I find that the Secretary has shown that the hazard of a vehicle over traveling the dropoff and overturning or endangering occupants as it traversed the unbermed south lake roadways
was reasonably likely to occur.
I now turn to the third and fourth Mathies steps, i.e., whether the hazard identified in step
two—an overturning or an endangerment hazard to vehicle occupants traveling near a three-tofour-foot drop off of unbermed roadways—would be reasonably likely to result in an injury of a
reasonably serious nature. Newtown Energy, 38 FMSHRC at 2038. Common sense suggests
that people are likely to be injured when a vehicle overtravels a roadway and overturns into a

39 FMSHRC Page 1618

drop-off. As noted, Ackley designated the violation as reasonably likely to result in injury or
illness resulting in lost work days of restricted duty, because overtraveling the drop-off would
result in, at minimum, “sprain[s], broken bone[s], [or] strain[s].” P. Ex. 3; Tr. 75. As also noted,
Ackley credibly testified that mobile equipment accidents have resulted in miners being knocked
unconscious, which poses a drowning risk for any vehicle that over traveled the drop-off and
became submerged in the lake. Tr. 76-77. Although Respondent argues that its vehicles were
equipped with seatbelts and life jackets, redundant safety measures are not to be considered in
determining whether a violation is S&S. Tr. 129, 174; Cumberland Coal Res., 717 F.3d 1020,
1029 (D.C. Cir. 2013); Knox Creek Coal Corp., 811 F.3d at 162; Buck Creek Coal, 52 F.3d at
135; Brody Mining, 37 FMSHRC at 1691. Moreover, even seatbelts and life jackets would not
prevent an unconscious miner from drowning while trapped inside the submerged vehicle.
Given these facts, I determine that the injuries reasonably expected to occur from a vehicle
overturning or over traveling the three-to-four-foot unbermed drop-offs are likely to be of a
reasonably serious nature resulting in at least lost work days and restricted duty, if not
permanently disabling or fatal injuries.
In conclusion, I find that the violation of section 56.9300(a) occurred as alleged by the
Secretary, satisfying the first prong of the Mathies test. I have found that that the hazards created
by the violation were reasonably likely to result in a reasonably serious injury. I therefore find
that the violation of section 56.9300(a) was S&S and reasonably likely to result in at least lost
work days or restricted duty for one person.
D. The Violation in Order No. 8890960 was the Result of Respondent’s High Negligence
and Unwarrantable Failure to Comply with 30 C.F.R. § 56.9300(a).
Ackley designated the violation in Order No. 8890960 as the result of Respondent’s high
negligence and unwarrantable failure to comply with section 56.9300(a). The Secretary requests
that I affirm the high negligence and unwarrantable failure designations, as written. Tr. 181-87.
Respondent requests that I delete the unwarrantable failure designation and disputes the
Secretary’s high negligence designation. Tr. 191-95.
Whether conduct is “aggravated” in the context of an unwarrantable failure analysis is
determined by looking at all the facts and circumstances of each case to see if any aggravating
factors exist. As noted, the Commission specifically considers seven aggravating factors: the
duration of the violation, the extent of the violative condition, whether the operator has been
placed on notice that greater efforts are necessary for compliance with the standard, the
operator's efforts in abating the violative condition, whether the violation is obvious, whether the
violation poses a high degree of danger, and the operator's knowledge of the existence of the
violation. See, e.g., Manalapan Mining Co., 35 FMSHRC at 293; IO Coal Co., 31 FMSHRC at
1350-51; Consolidation Coal Co., 22 FMSHRC at 353.

39 FMSHRC Page 1619

i. The Extent of the Violative Condition
Determining the extent of a violative condition requires consideration of the scope or
magnitude of the violation. See Eastern Associated Coal Corp., 32 FMSHRC 1189, 1195
(Oct. 2010), citing Peabody Coal Co., 14 FMSHRC 1258, 1261 (Aug. 1992); Quinland Coals,
Inc., 10 FMSHRC 705, 708 (June 1988). Extensiveness often concerns the degree of the
violation and is a question of fact regarding the material increase in the degree of risk posed to
miners as a result of the violation. Eastern Associated Coal, 32 FMSHRC at 1189. In some
situations, extensiveness depends on the number of people affected by the violation. See Watkins
Eng'rs & Constructors, 24 FMSHRC 669, 681 (July 2002).
I find that the violation in Order No. 8890960 was extensive. The lack of berms extended
to three sides of the lake, and Ackley observed vehicle tracks on all three sides. Tr. 74-75;
P. Ex. 5 at 2-13.12 While Ackley designated the violative condition as affecting only one miner,
the Secretary has shown that at least four miners (Lenzie, Nelson, Van Cura, and Mattox) were
involved in readying the lake for active production in the week preceding the issuance of Order
No. 8890960. P. Ex. 5 at 14-17; Tr. 102-103, 134-135, 140, 164-66; P. Ex. 7 at 13. I therefore
find that this factor weighs in favor of an unwarrantable failure finding.
ii. The Duration of the Violation
The duration of the violative condition is a necessary consideration in the unwarrantable
failure analysis. See, e.g., Windsor Coal Co., 21 FMSHRC 997, 1001-04 (Sept. 1999)
(remanding for consideration of duration evidence regarding cited conditions). The duration or
length of time that the violation exists is particularly critical, because the longer a violative
condition or practice exists, the more likely miners will be injured. Coal River Mining, LLC,
32 FMSHRC 82, 92 (Feb. 2010); see also Buck Creek Coal, 52 F. 3d at 136 (7th Cir. 1995)
(violation that lasted more than one shift was properly designated as unwarrantable failure);
Consol Coal Co., 23 FMSHRC 588, 594 (June 2001) (violation was unwarrantable failure where
the violation existed for several shifts).
Ackley issued the citation on April 20, 2016. The testimony and workplace examinations
indicate that preparation work for the 2016 dredging season began on April 14, 2016. Tr.134-35;
P. Ex. 5 at 15. As previously noted, the Secretary presented extensive evidence regarding the
traffic along the south lake roadways and the activity level on the south lake between April 14
and April 20, 2016. P. Ex. 5 at 14-17; Tr. 102-103, 134-135, 140, 164-66; P. Ex. 7 at 13.
Furthermore, mine records indicate that the south lake was actively mined as early as May 20,
2015. Tr. 30; P. Ex. 7 at 13. Thus, the hazardous condition existed for at least a week, and
possibly a year. I find that the duration of the violation weighs heavily in favor of an
unwarrantable failure finding.

12

As noted above, there was no sign of activity on the east side of the south lake. Ackley
concluded that berms were not necessary on that side. Tr. 88.

39 FMSHRC Page 1620

iii. Whether Respondent was Placed on Notice that Greater Efforts were Necessary for
Compliance with 30 C.F.R. § 56.9300(a)
The Commission has stated that repeated, similar violations are relevant to an
unwarrantable failure determination to the extent that they serve to put an operator on notice that
greater efforts are necessary for compliance with the cited standard. IO Coal, 31 FMSHRC at
1353-55; Amax Coal Co., 19 FMSHRC 846, 851 (May 1997); see also Consolidation Coal Co.,
23 FMSHRC at 595. The purpose of evaluating the number of past violations is to determine the
degree to which those violations have “engendered in the operator a heightened awareness of a
serious . . . problem.” San Juan Coal Co., 29 FMSHRC 125, 131 (Mar. 2007) (citing MidContinent Res., Inc., 16 FMSHRC 1226, 1232 (June 1994)). The Commission has also
recognized that “past discussions with MSHA” about a problem “serve to put an operator on
heightened scrutiny that it must increase its efforts to comply with the standard.” San Juan Coal,
29 FMSHRC at 131 (citing Consolidation Coal, 23 FMSHRC at 595).
The Secretary failed to establish that the Respondent was placed on notice that greater
efforts were necessary to comply with section 56.9300(a). Respondent has no prior violation
history regarding section 56.9300(a). P. Ex. 9. Moreover, Ackley’s inspection was the first
inspection of the south lake since it opened for production in May 2015. P. Ex. 7 at 13; P. Ex. 8;
Tr. 29-30. I therefore find that Respondent was not on notice that greater efforts were necessary
for compliance with section 56.9300(a). Accordingly, this factor weighs against a finding of
unwarrantable failure.
iv. Respondent Should Have Known of the Existence of the Violation
The Commission has held that knowledge is established by showing “the failure of an
operator to abate a violation [that] he knew or should have known existed.” Emery Mining
Corp., 9 FMSHRC at 2002-03 (emphasis added); see also Senate Subcommittee on Labor,
Committee on Labor and Public Welfare, 94th Cong., 1st Sess., Part I Legislative History of the
Federal Coal Mine Health and Safety Act of 1969, at 1602 (1975). In the absence of past
violations, an operator's knowledge may be established “where an operator reasonably should
have known of a violative condition.” IO Coal Company, Inc., 31 FMSHRC at 1356-57;
Drummond Co., Inc., 13 FMSHRC 1362, 1367-68 (Sept. 1991) (quoting Eastern Assoc. Coal
Corp., 13 FMSHRC 178, 187 (Feb. 1991)). The Commission has held that the extent of the
involvement of supervisory personnel in a violation should be taken into account in determining
whether an unwarrantable failure occurred, because supervisors are held to a higher standard of
care. Lopke Quarries, Inc., 23 FMSHRC 705, 711 (July 2001); REB Enters., Inc.,
20 FMSHRC 203, 225 (Mar. 1998). Further, the knowledge or negligence of an agent may be
imputed to the operator. See Excel Mining, LLC, 37 FMSHRC 459, 467-68 (Mar. 2015).
As noted above, despite being actively engaged in preparing the south lake dredge for the
2016 production season, none of the miners working in and around the south lake in the week
prior to the issuance of Order No. 8890960 noticed that any berms were missing. Tr. 35,
121, 132. As a supervisor, Lenzie was responsible for conducting routine workplace
examinations and for safety and training. Tr. 126; P. Ex. 4 at 1. Although Lenzie did not
necessarily conduct each daily workplace examination, he signed off on each of them. Tr. 150;

39 FMSHRC Page 1621

P. Ex. 5 at 14-17. Moreover, berms were installed on the north lake, and Ackley did not issue
any citations regarding insufficient berms in that area. Tr. 36. Given the elevated activity level
around the south lake just prior to the Order’s issuance and the proximity of the tire tracks to the
edge of the three-to-four-foot drop-off, I conclude that a reasonably prudent person familiar with
the mining industry, the relevant facts, and the protective purpose of section 56.9300(a), would
have recognized the over traveling and overturning or endangerment hazards created by the lack
of berms. Respondent should have known of the violation, and demonstrated indifference or a
serious lack of reasonable care by allowing the violation to continue unabated for a week while
significant activity took place to prepare the south lake for the 2016 season. I find that this factor
strongly weighs in favor of find an unwarrantable failure.
v. Whether the Violation was Obvious
Inspector Ackley credibly testified that the hazardous conditions were obvious and could
“be seen as soon as you pull into the south side.” Tr. 75, 126; P. Ex. 4 at 1. The conditions
existed for at least a week (if not an entire year). Tr. 30; P. Ex. 7 at 13. Ackley credibly
testified that a reasonably prudent miner should have known that berms were necessary around
the south lake. Tr. 127. I find that the obviousness of the violation weighs in favor of an
unwarrantable failure finding.
vi. Whether the Violation Posed a High Degree of Danger
A high degree of danger posed by a violation may also support an unwarrantable failure
finding. See e.g., BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (Aug. 1992); Quinland
Coals, 10 FMSHRC at 709. The degree of danger is a relevant factor, but not a threshold
requirement for determining whether a violation is an unwarrantable failure. Manalapan Mining
Company, Inc., 35 FMSHRC at 294 (citing Windsor Coal Co., 21 FMSHRC at 1001
(Commission recognizes a number of factors relevant to determining whether a violation is the
result of an operator's unwarrantable failure)). The factor of dangerousness may be so severe
that, by itself, it warrants a finding of unwarrantable failure, but the converse is not true, i.e., that
the absence of danger precludes a finding of unwarrantable failure. Manalapan, 35 FMSHRC at
294. Furthermore, a violation may be aggravated and unwarrantable based on “common
knowledge that certain equipment, such as power lines, are hazardous and that precautions are
required.” Warren Steen Constr., Inc., 14 FMSHRC 1125, 1129 (July 1992). For purposes of
evaluating whether violative conditions pose a high degree of danger, it may be appropriate to
consider the same facts already considered as part of the gravity evaluation in an S&S analysis.
See San Juan Coal, 29 FMSHRC at 125, 132-33 (remanding for failure to apply S&S findings to
danger factor in unwarrantable failure analysis).
As noted above, Ackley designated the violation as reasonably likely to result in injury or
illness resulting in lost work days or restricted duty, because overtraveling the drop-off would
result in, at minimum, “sprain[s], broken bone[s], [or] strain[s].” P. Ex. 3; Tr. 75. He also
credibly testified that mobile equipment accidents have sometimes resulted in miners being
knocked unconscious, which poses a drowning risk for any vehicle that over traveled the dropoff, overturned, and became submerged in the lake. Tr. 76-77. That result could very well be

39 FMSHRC Page 1622

life-threatening or fatal. I therefore find that the violation underlying Order No. 8890960 posed
a high degree of danger.
vii. Respondent's Efforts to Abate the Violative Condition
An operator's efforts to abate a violation are relevant to an unwarrantable failure
determination. Thus, where an operator has been placed on notice of a problem, the level of
priority that the operator places on abatement of the problem is relevant. IO Coal, 31 FMSHRC
at 1356 (citing Enlow Fork Mining, 19 FMSHRC 5, 17 (Jan. 1997)). The focus is on abatement
efforts made prior to issuance of the citation or order. Id. An operator's efforts to abate a
violation before a citation or order issues, even during an inspection, may be a mitigating factor
in an unwarrantable failure analysis. Utah Power & Light Co., 11 FMSHRC 1926, 1934 (Oct.
1989).
Here, although Respondent was not placed on notice that greater efforts were necessary
to comply with the cited standard, Respondent presented no evidence that it attempted to abate
the obvious violation in advance of the issuance of Order No. 8890960. Respondent’s supervisor
and rank-and-file miners admitted that they did not even notice that the required berms were not
present. Tr. 35, 121, 132. Although a reasonable, good-faith belief that a condition did not exist
may excuse a lack of abatement efforts, I do not find that Respondent’s failure to notice that
berms were missing was based on a reasonable good-faith belief that a violative condition did
not exist. See IO Coal, 31 FMSHRC at 1356. In fact, the record suggests the contrary.
Respondent had adequately bermed the north lake, but nevertheless neglected to berm the south
lake. Tr. 36. I find that Respondent’s failure to abate the violative condition prior to issuance of
the citation weighs in favor of an unwarrantable failure finding.
Based on the foregoing discussion, I have found that the violative condition in Order No.
8890960 was extensive, obvious, and of sufficient duration to warrant a finding of unwarrantable
failure. In addition, I have found that Respondent should have known of the violative condition,
failed to abate it prior to issuance of the citation, and that a reasonable person familiar with the
mining industry would have recognized that the lack of berms around the south lake posed a high
degree of danger to the miners preparing the lake for the 2016 production season. I therefore
find that the violation in Order No. 8890960 was the result of Respondent’s high negligence and
an unwarrantable failure to comply with section 56.9300(a).
E. Penalty Assessment
The Secretary proposed a penalty of $2,000 for Order No. 8890960. P. Ex. 2.
Respondent’s miners worked 9,021 hours in 2016. Consequently, I find that Respondent is a
small-operator. Id.; 30 C.F.R. § 100.3, Table III. The parties have stipulated that the proposed
penalty will not affect Respondent’s ability to continue in business. Jt. Ex. 1. The parties have
also stipulated that Respondent demonstrated good faith in abating the violation. Id.
Respondent’s Assessed Violation History report indicated that in the 15-months preceding Order
No 8890960, Respondent received only three 104(a) citations, none of which alleged violations
of section 56.9300(a). P. Ex. 9. I have affirmed the Secretary’s gravity, high negligence, and

39 FMSHRC Page 1623

unwarrantable failure designations. Based upon my consideration of the section 110(i) penalty
criteria, and the deterrent purposes of the Act, I assess a penalty of $2,000.
IV. ORDER
For the reasons set forth above, Order No. 8890960 is AFFIRMED, as written.
Respondent, Morris Sand & Gravel, is ORDERED to pay a total civil penalty of $2,000 within
thirty days of the date of this Decision and Order.13

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

Distribution:
Daniel P. Foltyniewicz, Morris Sand & Gravel, Inc., P.O. Box 5312, Wheaton, IL 60189
Daniel Brechbuhl, U.S. Department of Labor, Office of the Solicitor, Cesar E. Chavez Memorial
Building, 1244 Speer Boulevard, Suite 216, Denver, CO 80204
/adh

13

Payment should be sent to: Mine Safety and Health Administration, U.S. Department
of Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390.

39 FMSHRC Page 1624

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9950 / FAX: 202-434-9949

August 4, 2017
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Docket No. PENN 2015-100
A.C. No. 36-09860-369007

v.

Docket No. PENN 2015-232
A.C. No. 36-09860-380876

LITTLE BUCK COAL COMPANY #2,
Respondent.

Mine: Buck Mountain Vein

DECISION AND ORDER
Appearances:

Ryan Kooi, Esq., Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for Petitioner
Edmund C. Neidlinger, Pine Grove, Pennsylvania, for Respondent

Before:
I.

Judge Rae

STATEMENT OF THE CASE

These cases are before me upon two petitions for assessment of civil penalties under
section 105(d) of the Federal Mine Safety and Health Act of 1977, as amended, (“the Mine
Act”), 30 U.S.C. § 815(d). In dispute are five violations issued by the Secretary of Labor (“the
Secretary”) to mine operator Little Buck Coal Company #2 (“Little Buck”): Citation No.
8000756 in Docket No. PENN 2015-100 and Citation No. 8000752 and Order Nos. 8000753,
8000754, and 8000755 in Docket No. PENN 2015-232.
These matters were initially assigned to a different Administrative Law Judge but were
reassigned to me in May 2016, after which a hearing was scheduled. The hearing was held in
Allentown, Pennsylvania on January 24, 2017, at which time the parties presented testimony,
arguments, and documentary evidence. The Secretary also filed a post-hearing brief. Little Buck
did not file a brief.
I have reviewed all of the evidence at length and have cited to the testimony, exhibits,
and arguments I found critical to my analysis and ruling herein without including a detailed
summary of the testimony given by each witness. Based on the entire record and my
observations of the demeanor of the witnesses, I uphold the violations as written and assess
penalties totaling $8,308.00, for the reasons discussed below.

39 FMSHRC Page 1625

II. STIPULATIONS
The parties have entered into the following stipulations:
1. Little Buck was an “operator” as defined in section 3(d) of the Mine Act, 30 U.S.C. §
802(d), at the mine at which the citations and orders at issue in these proceedings were
issued.
2. Operations of Little Buck at the mine at which the citations and orders were issued are
subject to the jurisdiction of the Mine Act.
3. These proceedings are subject to the jurisdiction of the Federal Mine Safety and Health
Review Commission and its designated Administrative Law Judges pursuant to sections
105 and 113 of the Mine Act, 30 U.S.C. §§ 815, 823.
4. Buck Mountain Vein is owned by Little Buck.
6. The individual whose name appears in Block 22 of the citations and orders in contest was
acting in an official capacity and as an authorized representative of the Secretary when
the citations and orders were issued.
7. The citations and orders contained in Dockets PENN 2015-100 and PENN 2015-232
were properly issued and served by a duly authorized representative of the Secretary
upon an agent of Little Buck at the date, time, and place stated in the citations and orders,
as required by the Mine Act.
8. Exhibit A attached to the Secretary’s Petitions in Dockets PENN 2015-100 and PENN
2015-232 contain authentic copies of the citations and orders with all modifications
and/or abatements.
9. MSHA’s Data Retrieval System, publicly available at http://www.msha.gov/drs/drshome.
htm, accurately sets forth:
a.
b.
c.
d.

The size of Little Buck in production tons or hours worked per year;
The size, in production tons or hours worked per year, of the mine;
The total number of assessed violations for the time period listed; and
The total number of inspection days for the time period listed therein.

10. Exhibit A of the Secretary’s Petitions for the Assessment of Civil Penalty accurately sets
forth:
a.
b.
c.
d.

The size of Little Buck in production tons or hours worked per year;
The size, in production tons or hours worked per year, of the mine;
The total number of assessed violations for the time period listed; and
The total number of inspection days for the time period listed therein.

11. The R-17 Certified Assessed Violation History Report is an authentic copy and may be
admitted as a certified business record of MSHA.
12. As of the time the citations and orders in Dockets PENN 2015-100 and PENN 2015-232
were issued, the Buck Mountain Vein mined a total of 5,117 tons of coal.
13. Little Buck was the controller for the Buck Mountain Vein when the citations and orders
in Dockets PENN 2015-100 and PENN 2015-232 were issued.

39 FMSHRC Page 1626

14. On October 8, 2014, Little Buck had developed the Bottom Split Mammoth Vein
approximately 80 feet east off the First Level Intake Rock Tunnel.
15. On October 8, 2014, Little Buck had developed the Intake Rock Tunnel approximately 20
feet south off the Bottom Split Mammoth Vein and intersected the Middle Split
Mammoth Vein.
16. Little Buck’s Roof Control Plan Addendum (submitted February 27, 2014 and approved
March 13, 2014) allowed for Little Buck to develop the Intake Rock Tunnel Gangway
only as far as the Bottom Split Mammoth Vein.
17. On October 8, 2014, the entry cited in Order Number 8000753 was not provided with a
crosscut or ventilation controls.
19. On or before October 8, 2014, two miners worked inby the entry described in Citation
Number 8000756.
Joint Ex. 1; Tr. 5-6.1
III. FACTUAL BACKGROUND
The Buck Mountain Vein mine is a small underground anthracite mine located in
Schuylkill County, Pennsylvania. Tr. 7, 19-20; GX 8. Anthracite, a type of coal that is harder and
purer than the more common bituminous coal, is deposited in parallel veins pitched on an angle
and separated by layers of rock.2 Tr. 27-29. It is mined using conventional mining methods and
blasting. Tr. 7, 36. The operator first digs a slope that follows the vein underground and serves as
the mine’s main entry way, haulageway, and air intake. Tr. 7, 28-29, 32, 34. Gangways are
driven off the slope horizontally to carry intake air and serve as the primary escapeway for the
working section. Tr. 29, 34-36. Thirty-five feet above each gangway and running parallel to it, a
“monkey” heading is driven to serve as both the return air course and secondary escapeway. Tr.
29, 34-36. The gangway and monkey are connected at intervals by crosscuts referred to as
chutes. Tr. 29. Mining is accomplished by blasting upward from the monkey to create rooms
referred to as breasts with pillars of coal between them. Tr. 29, 34-36. Coal blasted from the top
of the breasts is allowed to feed down through the chutes by gravity to the gangway, where it
lands in carts that are pushed to the slope to be transported out of the mine. Tr. 34-36. After the
coal is mined out at one level, the operator sinks the slope another 100 or 150 feet, develops a
new gangway, and starts the process over again. Tr. 35-36. Alternately, the operator can tunnel
through the overlying layer of rock to reach the next vein.

1

In this decision, the abbreviation “Tr.” refers to the transcript of the hearing. The
Secretary submitted exhibits numbered GX 1-6, 8-15, and 17-18 and Little Buck submitted
exhibits numbered LBCC 1 and 2.
2

Thus, while bituminous coal often lies flat underground like a sheet of paper, an
anthracite coal vein more closely resembles a sheet of paper turned on its edge and slid into the
ground at an angle. To view a cross-section of the anthracite veins at the Buck Mountain Vein
mine, see the third page of GX 12 (numbered “MSHA072”). Tr. 30-33.

39 FMSHRC Page 1627

The events that led to this proceeding began with Little Buck’s decision to tunnel into a
new coal vein. The mine’s main slope is cut into the Buck Mountain Vein, which runs east to
west and pitches south at an angle of roughly 65 degrees. Tr. 19-20, 32. As of 2013, the active
working section where two miners worked on a normal basis was the Buck Mountain Vein first
level west section. Tr. 23, 72. In December 2013, Little Buck submitted an addendum to its roof
control plan proposing to develop a rock tunnel southward through the top rock of the Buck
Mountain Vein first level west gangway to the next overlying vein, the Seven Foot Vein. After
intersecting the Seven Foot Vein, Little Buck planned to develop a second rock tunnel back to
the Buck Mountain Vein to serve as a return airway. The operator would then develop a
gangway and begin mining the Seven Foot Vein. If the vein were found to be unsuitable for
mining, Little Buck would continue its rock tunnel south to the next vein, the Bottom Split
Mammoth Vein (referred to hereinafter as “the Bottom Split”). GX 9; Tr. 31, 49-50. After
submitting this proposal to MSHA, Little Buck began developing the rock tunnel without waiting
for MSHA to review and approve it. Tr. 81-82. On January 22, 2014, an MSHA inspector issued
a citation for this conduct (which is not at issue in this proceeding). GX 15. That same day,
MSHA approved the proposed plan addendum so it could be incorporated into Little Buck’s roof
control plan and development of the rock tunnel could continue. GX 9.
The next month, Little Buck submitted addenda to its roof control and ventilation plans
explaining that it had continued to tunnel south and had reached the Seven Foot Vein, which was
discovered to be completely faulted to the east. GX 10; GX 11; Tr. 52-53. A “faulted” area is one
that cannot safely be mined due to unsuitable geological conditions such as weak rock strata or a
twist in the coal seam. Tr. 65. To avoid the faulted area to the east, Little Buck proposed to drive
40 feet west on the Seven Foot Vein and then develop the return rock tunnel back to the Buck
Mountain Vein from that location. Mining would then proceed to the west on the Seven Foot
Vein. MSHA approved the proposal on March 13, 2014. GX 10; GX 11; Tr. 52-55, 65.
Several months later, Little Buck submitted yet another proposed plan addendum
explaining that, after advancing west on the Seven Foot Vein and developing two chutes and a
return rock tunnel, it had encountered more faulting and severely unstable roof and bottom rock,
meaning that the Seven Foot Vein could not safely be mined any further west. Thus, Little Buck
planned to stop developing the Seven Foot Vein and continue the rock tunnel south to the
Bottom Split. After intersecting the Bottom Split, Little Buck would develop a return rock tunnel
from the Bottom Split to the Seven Foot Vein “using the same procedure” described in the
March 2014 addendum. MSHA approved this proposal on August 19, 2014. GX 12; Tr. 41-43,
55-56, 137-39.
On October 8, 2014, MSHA Inspector Michael J. Dudash3 traveled to the mine to
conduct a regular quarterly inspection. Tr. 18, 21. He had already reviewed the mine’s roof
control and ventilation plans, which were on file with MSHA, and had conducted an imminent
3

Dudash has worked for MSHA for approximately 19 years. He became a coal mine
inspector in 1999 after undergoing a year of training at MSHA’s Mine Academy in Beckley,
West Virginia, and later underwent additional specialized training to become a roof control and
ventilation specialist. Dudash had previously worked for a small family-owned anthracite mining
business for more than 15 years, gaining experience in “all of the aspects of underground mining
and then later surface mining.” Tr. 14-17.

39 FMSHRC Page 1628

danger run two days earlier. Tr. 18-19, 73, 119-20, 157-58. When he arrived at the mine at 6:00
AM, the working shift had not yet begun and the only person onsite was mine examiner and
foreman Edmund Neidlinger, who is also the mine’s co-owner, operator, and pro se
representative in this proceeding and is the person who prepared and submitted the three roof
control addenda described above. Tr. 4, 21-22, 72, 189-91. Inspector Dudash reviewed the
preshift exam record on the surface then accompanied Neidlinger underground on his preshift
examination of the active working section. Tr. 23-24, 167.
At hearing, Dudash notated a map to show what he had observed underground. See GX
194; Tr. 42-44, 54, 56-67, 74. He had expected to encounter mining consistent with the projected
development depicted on the map – that is, he expected to find that the rock tunnel had been
extended to the Bottom Split, a return rock tunnel had been developed back to the Seven Foot
Vein workings, and the Bottom Split was being developed to the west. Tr. 44. Instead, Little
Buck had developed a gangway 80 feet east on the Bottom Split with no monkey heading or
return rock tunnel. Tr. 56-57, 63-64. Ventilation was being provided by a blowing fan that was
pushing air approximately 180 feet through 12-inch ventilation tubing to the face. Tr. 61-62,
125-26.
In addition, Little Buck had continued to develop the rock tunnel south of the Bottom
Split. Tr. 57-58. A barricade had been erected at the top rock of the Bottom Split, but Dudash
asked Neidlinger to remove it so he could see how far south the rock tunnel had been developed.
Tr. 13, 69, 94-95, 121. After it was removed, Inspector Dudash could travel only about ten feet
south before reaching an area where the roof had collapsed at the point where the rock tunnel
intersected another coal vein, which Neidlinger identified as the Middle Split.5 Tr. 59-60, 73-74,
95. Although Dudash could not travel beyond the roof fall, he testified he could see into a coal
face in the Middle Split which he estimated to be about 30 feet away. Tr. 59, 63, 95. (Later, after
the roof had been supported, Dudash returned to the area to measure it and found that the
distance from the barricade to the end of the rock tunnel was 20 feet, and the operator had driven
east from the end of the rock tunnel into the Middle Split for an additional 20 feet. Tr. 95-96.)
There were no ventilation controls in the area beyond the barricade and no detectable air
movement. Tr. 71, 75, 94, 96. The alarm on Dudash’s Solaris multi-gas detector went off,
signaling low oxygen. Tr. 68-71, 96-97, 100. The reading was 19.4% oxygen, whereas the
regulations require the air to be maintained at 19.5% oxygen. Tr. 69-70, 96, 99. Dudash took an
air sample with a vacuum bottle which he later submitted to an MSHA laboratory for analysis
and which confirmed his oxygen reading. Tr. 97-99; GX 18.

4

GX 19 is a blown-up copy of the map that appears in the August 2014 addendum (GX
12) on the page numbered “MSHA073.” The court reporter labeled the marked-up map “GX 18”
after hearing. See Tr. 3. I have relabeled it “GX 19” because another exhibit is already
designated as GX 18. See Tr. 110.
5

Neidlinger later decided this was actually the Top Split. Tr. 207-08. Because the parties
more frequently called it the Middle Split throughout the hearing, it is referred to as such in this
decision. The Bottom Split, Middle Split, and Top Split are three coal veins that together
comprise one larger formation called the Mammoth Vein. Tr. 27-28.

39 FMSHRC Page 1629

Inspector Dudash believed that both the mining to the east on the Bottom Split and the
further development to the south were outside of what was allowed under Little Buck’s roof
control and ventilation plans. Tr. 64-68, 81. Accordingly, he issued Citation No. 8000752 and
Order No. 8000755 for violations of the roof control plan and ventilation plan, respectively. Tr.
67-68, 115-16; GX 1; GX 4. Little Buck abated the violations by submitting an addendum
proposing to convert the existing rock tunnel into a return air course and develop a separate rock
tunnel to the east to serve as the intake air course. MSHA approved the proposal on October 14,
2014. GX 13; Tr. 82-88, 141-43, 148-51. The new rock tunnel branched off of the existing rock
tunnel just north of the Seven Foot Vein and connected to the Bottom Split gangway. GX 13.
Little Buck was also required to develop a monkey heading in the Bottom Split. GX 13. Despite
taking these corrective measures and seemingly admitting to violating his plans, Tr. 175,
Neidlinger maintains that the plan violations were not as serious as Inspector Dudash indicated,
for several reasons, including that the plans did not specify whether development of the Bottom
Split would proceed to the east or west and that Little Buck mined past the Bottom Split by
accident. Tr. 12-13, 168-70.
In addition to the plan violations, Inspector Dudash also issued Order Nos. 8000753 and
8000754 on the day of the inspection alleging that Little Buck failed to conduct an adequate
preshift examination or install ventilation controls in the area south of the Bottom Split. GX 2;
GX 3; Tr. 115-16. Later, after the MSHA laboratory analysis of the air sample he had taken in
that same area confirmed that low oxygen had been present, Dudash issued a fifth violation,
Citation No. 8000755, alleging an air quality violation. GX 5; Tr. 116. The narrative portions of
Order Nos. 8000753 and 8000754 state that, to abate the violations, Little Buck extended
ventilation controls into the Middle Split entry and traveled the entire area south of the Bottom
Split to conduct an adequate examination, both of which would have required the operator to
timber up the roof in the area where it had collapsed so that men could walk under it. GX 2; GX
3. However, Neidlinger disputes that the area where the roof collapsed was re-timbered and
contends that ventilation tubing was not extended all the way to the end of the Middle Split
entry. Tr. 185-87. He further argues that the area south of the Bottom Split did not need to be
examined because it was part of a return air course, and he also believed that Little Buck was not
required to install ventilation controls or conduct examinations because it had already fulfilled its
duty to protect miners by barricading the area off. Tr. 13-14, 116-17.
IV. LEGAL PRINCIPLES
A. Violation
A mine operator is strictly liable for Mine Act violations that occur at its mine. Spartan
Mining Co., 30 FMSHRC 699, 706 (Aug. 2008). The Secretary bears the burden of proving any
alleged violation by a preponderance of the evidence. In re: Contests of Respirable Dust
Alteration Citations, 17 FMSHRC 1819, 1838 (Nov. 1995), aff’d sub nom. Sec’y of Labor v.
Keystone Coal Mining Corp., 153 F.3d 1096 (D.C. Cir. 1998).

39 FMSHRC Page 1630

B. S&S (Significant and Substantial) and Gravity Findings
An S&S violation is a violation “of such nature as could significantly and substantially
contribute to the cause and effect of a … mine safety or health hazard.” 30 U.S.C. § 814(d). A
violation is properly designated S&S “if, based upon the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC
822, 825 (Apr. 1981).
In Mathies Coal Company, the Commission set forth the following four-part test to
determine whether a violation is properly designated S&S:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum, the Secretary of Labor
must prove: (1) the underlying violation of a mandatory safety standard;
(2) a discrete safety hazard – that is, a measure of danger to safety –
contributed to by the violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a reasonable likelihood that
the injury in question will be of a reasonably serious nature.
6 FMSHRC 1, 3-4 (Jan. 1984); accord Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 135 (7th
Cir. 1995); Austin Power, Inc. v. Sec’y of Labor, 861 F.2d 99, 103 (5th Cir. 1988); Consolidation
Coal Co. v. FMSHRC, 824 F.2d 1071, 1075 (D.C. Cir. 1987).
The Commission recently stated that the focus of the Mathies analysis “centers on the
interplay between the second and third steps.” Newtown Energy, Inc., 38 FMSHRC 2033, 2037
(Aug. 2016). The second step “addresses the extent to which the violation contributes to a
particular hazard” and “is primarily concerned with likelihood of the occurrence of the hazard
against which a mandatory safety standard is directed.” Id. Thus, the second step requires the
judge to first identify the hazard, which the Commission defines “in terms of the prospective
danger the cited safety standard is intended to prevent,” then determine whether the violation
sufficiently contributed to this hazard by considering “whether, based upon the particular facts
surrounding the violation, there exists a reasonable likelihood of the occurrence of the hazard.”
Id. at 2038. At the third step, the judge must determine whether the occurrence of the hazard
would be reasonably likely to result in injury, assuming the hazard were to occur. Id.
The S&S determination must be based on the particular facts surrounding the violation at
issue. Peabody Coal Co., 17 FMSHRC 508, 511-12 (Apr. 1995); see, e.g., Wolf Run Mining Co.,
36 FMSHRC 1951, 1957-59 (Aug. 2014). Evaluation of the reasonable likelihood of injury
should be made assuming “continued normal mining operations,” U.S. Steel Mining Co., 6
FMSHRC 1573, 1574 (July 1984), i.e., the evaluation should be made “in consideration of the
length of time that the violative condition existed prior to the citation and the time it would have
existed if normal mining operations had continued.” Black Beauty Coal Co., 34 FMSHRC 1733,
1740 (Aug. 2012); Rushton Mining Co., 11 FMSHRC 1432, 1435 (Aug. 1989). The inspector’s
judgment is also an important element of the S&S determination. Wolf Run, 36 FMSHRC at
1959; Mathies, 6 FMSHRC at 5.

39 FMSHRC Page 1631

The S&S nature of a violation and the gravity of the violation are not synonymous,
although they are frequently based on the same or similar factual circumstances. Quinland Coals,
Inc., 9 FMSHRC 1614, 1622 n.11 (Sept. 1987). The Secretary assesses gravity in terms of the
reasonable likelihood of injury, the severity of the expected injury, the number of persons
affected, and whether the violation is S&S. The Commission generally expresses gravity as the
degree of seriousness of the violation. Hubb Corp., 22 FMSHRC 606, 609 (May 2000);
Consolidation Coal Co., 18 FMSHRC 1541, 1549 (Sept. 1996). The Commission has pointed
out that the focus of the gravity inquiry “is not necessarily on the reasonable likelihood of serious
injury, which is the focus of the S&S inquiry, but rather on the effect of the hazard if it occurs.”
Consolidation, 18 FMSHRC at 1550; see also Harlan Cumberland Coal Co., 12 FMSHRC 134,
140-41 (Jan. 1990) (ALJ) (explaining that some violations are serious notwithstanding the
likelihood of injury, such as a violation of an important safety standard, a violation
demonstrating recidivism or defiance on the operator’s part, or a violation that could combine
with other conditions to set the stage for disaster).
C. Negligence and Unwarrantable Failure
Negligence is conduct that falls below the standard of care established under the Mine
Act. Under the Secretary’s regulations, an operator is held to a high standard of care and is
required to be on the alert for conditions and practices that may cause injuries and to take
necessary precautions to prevent or correct them. 30 C.F.R. § 10.0(d). The Secretary defines high
negligence as having occurred in connection with a violation when “[t]he operator knew or
should have known of the violative condition or practice, and there were no mitigating
circumstances.” Id. § 100.3, Table X. The Commission generally assesses negligence by
considering what actions a reasonably prudent person familiar with the mining industry, the
relevant facts, and the protective purpose of the cited regulation would have taken under the
circumstances. Leeco, Inc., 38 FMSHRC 1634, 1637 (July 2016); see also Brody Mining, LLC,
37 FMSHRC 1687, 1701-03 (Aug. 2015) (explaining that Commission ALJs “may evaluate
negligence from the starting point of a traditional negligence analysis” rather than adhering to the
Secretary’s Part 100 definitions); accord Mach Mining, LLC v. Sec’y of Labor, 809 F.3d 1259,
1263-64 (D.C. Cir. 2016).
More serious consequences can be imposed under the Mine Act for violations that result
from the operator’s unwarrantable failure to comply with mandatory health or safety standards.
The unwarrantable failure terminology is taken from section 104(d) of the Mine Act, 30 U.S.C. §
814(d), and refers to more serious conduct by an operator in connection with a violation. The
Commission has determined that unwarrantable failure is aggravated conduct constituting more
than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997, 2001-04 (Dec. 1987).
Unwarrantable failure is characterized by such conduct as “reckless disregard,” “intentional
misconduct,” “indifference,” or a “serious lack of reasonable care.” Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC 189, 193-94 (Feb. 1991); Buck Creek Coal, Inc. v. FMSHRC,
52 F.3d 133, 136 (7th Cir. 1995).
Whether conduct is “aggravated” in the context of unwarrantable failure is determined by
looking at all the facts and circumstances of each case to see if any aggravating factors or
mitigating circumstances exist. These factors often include (1) the extent of the violative

39 FMSHRC Page 1632

condition, (2) the length of time the violative condition existed, (3) whether the violation posed a
high degree of danger, (4) whether the violation was obvious, (5) the operator’s knowledge of
the existence of the violation, (6) the operator’s efforts in abating the violative condition, and (7)
whether the operator had been placed on notice prior to the issuance of the violation that greater
efforts were necessary for compliance. See CAM Mining, LLC, 38 FMSHRC 1903, 1909 (Aug.
2016); Wolf Run Mining Co., 35 FMSHRC 3512, 3520 (Dec. 2013); IO Coal Co., 31 FMSHRC
1346, 1350-57 (Dec. 2009). Because supervisors are held to a high standard of care, another
important factor supporting an unwarrantable failure determination is the involvement of a
supervisor in the violation. Lopke Quarries, Inc., 23 FMSHRC 705, 711 (July 2001).
The factors listed above must be viewed in the context of the factual circumstances of a
particular violation, and it is not necessary to find that all factors are relevant or deserving of
equal weight in order to determine that the violation is unwarrantable. Wolf Run, 35 FMSHRC at
3520-21; E. Assoc’d Coal Corp., 32 FMSHRC 1189, 1193 (Oct. 2010); IO Coal, 31 FMSHRC at
1351. However, all factors that are relevant should be considered. San Juan Coal Co., 29
FMSHRC 125, 129 (Mar. 2007).
V. ANALYSIS AND CONCLUSIONS
A. Citation Number 8000752 (Roof Control Plan Violation)
1. Violation of 30 C.F.R. § 75.220(a)(1)
Citation No. 8000752 was issued on October 8, 2014 under section 104(d)(1)6 of the
Mine Act and alleges:
The operator is not following his roof control addendum, approved August
19, 2014. The operator has developed the 1st level Bottom Split Mammoth
Vein gangway east approximately 80 feet off the first level intake rock
tunnel gangway (MMU-001-0)[.] In addition, the operator has developed
the same intake rock tunnel gangway approximately 20 [feet] south of the
Bottom Split Mammoth Vein, and intersected the Middle Split Mammoth
Vein. The Middle Split Mammoth Vein gangway is developed
approximately 30 feet east off the same intake rock tunnel gangway. Pages
one and three of the operator’s approved roof control addendum clearly
states [sic] that he will only develop the rock tunnel gangway to the
Bottom Split Mammoth Vein and he will only develop the Bottom Split
Vein west off the same rock tunnel gangway. The operator does not have
an approved plan to develop the intake rock tunnel gangway beyond the
Bottom Split Mammoth Vein or to develop the Bottom Split Mammoth
Vein east of the intake rock tunnel gangway. The preshift exam record
states that the east Bottom Split Mammoth Vein gangway was started
6

The issuance of a citation under section 104(d)(1) denotes that the alleged violation was
S&S and was caused by the mine operator’s “unwarrantable failure” to comply with a mandatory
health or safety standard. See 30 U.S.C. § 814(d)(1).

39 FMSHRC Page 1633

September 15, 2014 and that the Middle Split Mammoth Vein was worked
September 16, through September 29, 2014. The preshift examiner,
Edmund Neidlinger, is also the mine foreman and co-owner of this mine.
He has been conducting the preshift examinations since at least July 30,
2014 to present. The operator, Edmund Neidlinger, was issued Citation
8000809, January 22, 2014 for starting this same intake rock tunnel
gangway from the Buck Mountain Vein without an approved roof control
plan.
GX 1.
The standard alleged to have been violated is 30 C.F.R. § 75.220(a)(1), which states:
“Each mine operator shall develop and follow a roof control plan, approved by the District
Manager, that is suitable to the prevailing geological conditions, and the mining system to be
used at the mine. Additional measures shall be taken to protect persons if unusual hazards are
encountered.” The purpose of the roof control plan is to set parameters governing how the mine
roof and ribs will be supported to prevent them from collapsing and causing harm to miners. Tr.
45. For example, Little Buck’s plan (admitted to the record as GX 8) specifies the size,
configuration, and spacing of the timbers the operator is required to install to support the roof in
each different area of the mine, including the slope, gangway, monkey, chutes, and breasts. GX
8; Tr. 46, 48. An operator can amend or supplement its roof control plan by submitting a
proposed addendum, which must be approved by the District Manager before it can be
incorporated into the plan and implemented at the mine. Tr. 47, 134, 155-56, 204-06. After a roof
control plan or plan addendum has been approved by the District Manager and adopted by the
operator, its provisions are enforceable at the mine as mandatory safety standards. Martin County
Coal Corp., 28 FMSHRC 247, 254 (May 2006).
In this case, as discussed above, Little Buck submitted a series of addenda that were
incorporated into its roof control plan to permit it to tunnel south from the Buck Mountain Vein
to the Seven Foot Vein and eventually the Bottom Split. The Secretary contends that Little Buck
violated its plan in five different ways: by continuing to develop the rock tunnel beyond the
Bottom Split; by failing to adequately support the roof in the rock tunnel; by mining for 20 feet
on the Middle Split; by mining to the east, rather than the west, on the Bottom Split; and by
mining 180 feet without connecting a return airway or alternate escapeway. Sec’y Br. 15-17.
Regarding the first allegation, Little Buck has essentially conceded that it committed a
plan violation by developing the rock tunnel south of the Bottom Split. Little Buck stipulated that
although its March 2014 addendum allowed for development of the rock tunnel only as far as the
Bottom Split, the tunnel had been extended approximately 20 feet south and had intersected the
Middle Split by the date of the inspection, and Neidlinger admitted as much at hearing. Joint Ex.
1; Tr. 12-13, 169-70. Although the stipulations specifically reference the March addendum, I
note that Little Buck’s other two plan addenda did not permit development south of the Bottom
Split either. See GX 9; GX 12. Continuing to tunnel south without permission from the District
Manager was clearly a violation.

39 FMSHRC Page 1634

I also agree with the Secretary’s allegation that Little Buck failed to adequately support
the roof in the rock tunnel south of the Bottom Split in the area where the roof fall occurred.
Neidlinger asserts that the rock tunnel was timbered in accordance with the roof control plan. Tr.
170. However, the plan and its addenda were specific to the veins where Little Buck was
expected to be mining, not the rock tunnel or any of the veins south of the Bottom Split. See Tr.
48-49, 147-48. Moreover, the plan requires Little Buck to use whatever measures are necessary
to support the top when adverse roof conditions are encountered. Tr. 146; GX 8 at 19. The roof
collapsed in the rock tunnel at the point where it intersected with the Middle Split because the
coal was so thick in the Middle Split vein that the roof support installed at that location
admittedly “wasn’t sufficient.” Tr. 170. Thus, Little Buck violated the roof control plan and §
75.220(a)(1) by mining into a new area without implementing any measures to adequately
address the adverse geological conditions that were present there in the form of an unusually
thick coal seam.
Mining coal on the Middle Split was also a violation. Inspector Dudash’s sketch of the
development below the Bottom Split shows an L-shaped area with an entry or gangway driven
eastward on the Middle Split vein at a 90 degree angle to the rock tunnel. GX 19. Dudash
initially could not determine exactly how far east the Middle Split had been developed, but
estimated approximately 30 feet, which he noted in the citation. Tr. 59, 63, 95; GX 1. He
testified that later, after the roof had been supported, he returned to the area to measure the
tunnels and found that, in addition to driving the rock tunnel 20 feet south of the barricade at the
Bottom Split, the operator had driven 20 feet east from the end of the tunnel into the Middle
Split. Tr. 95-96.
Neidlinger denied engaging in any mining on the Middle Split and characterized
Dudash’s sketch as inaccurate. Tr. 178-81. According to Neidlinger, the rock tunnel veered
slightly southeast beyond the Middle Split to avoid a patch of conglomerate rock that could not
be mined without special equipment, but there was no gangway leading east nor a coal face in
that vein. Tr. 180-86. Neidlinger further contended that his men intersected the Middle Split by
accident. He explained that when they began developing the rock tunnel, they did not have an
engineering cross-section or any bore holes to tell them exactly where the veins were or how far
apart they lay. Tr. 12-13, 169-70. When they first reached the Bottom Split, they tunneled
through it and continued driving south because the coal was only 10 inches thick and they
believed it to be a small leader vein, a type of formation that is commonly found between larger
veins in anthracite mines. Tr. 13, 169-70. It was only when they reached the Middle Split that
they realized their error. Neidlinger testified that the coal in the Middle Split was so thick that he
knew right away they had tunneled too far and immediately withdrew his men and equipment to
the Bottom Split. Tr. 13, 170, 177-78.
Although Little Buck may have initially intersected the Bottom Split unwittingly, the
evidence does not bear out Neidlinger’s assertions that he withdrew his men from the Middle
Split immediately upon intersecting it and did not engage in any mining on that vein. The mine’s
preshift examination records tell a different story. According to Dudash, the records reveal that

39 FMSHRC Page 1635

the Middle Split was examined from September 15 or 16 until on or about September 30,7
indicating that men were working in the vein for almost two weeks. Tr. 60, 63, 73. Neidlinger
does not dispute Dudash’s description of the exam records. Moreover, Neidlinger testified that
he abandoned the area south of the Bottom Split only after the roof collapsed, contradicting his
own testimony that he withdrew immediately. Tr. 170. It was not inconsistent with Little Buck’s
past behavior to commence or continue mining into an area without permission from MSHA, as
the operator had previously received a citation for beginning this very rock tunnel without
waiting for MSHA’s approval. Tr. 81-82; GX 15. In addition, Inspector Dudash testified that he
measured the tunnels beyond the Bottom Split after the collapsed roof in the area had been retimbered and definitively determined that Little Buck had driven 20 feet east on the Middle Split.
Tr. 95-96. Twenty feet of development in the coal vein is obviously inconsistent with
Neidlinger’s account that he withdrew as soon as he intersected it.
Neidlinger disputes that Dudash actually walked into the entry on the Middle Split and
measured it, arguing that the area where the roof collapsed was never timbered up and it was too
wet for Dudash to travel beyond the roof fall. Tr. 186-87. I reject these contentions. I have no
doubt that Dudash, a roof control specialist bearing no apparent ill will toward Little Buck who
testified from memory without referring to his notes once and who quite candidly admitted Little
Buck likely could have taken the same actions without incurring any violations if it had simply
obtained MSHA’s approval first, Tr. 154, was a credible witness. Dudash testified there was only
a small amount of water on the mine floor beyond the roof fall, and he could and did travel
through it to take measurements and terminate the violations. Tr. 203. He also explained that the
roof needed to be re-timbered so that mine personnel could travel under it to extend ventilation
tubing to within 17 feet of the face of the Middle Split to abate Order No. 8000754 (the
ventilation control violation). Tr. 202-04. The abatement narratives in that order and Order No.
8000753 (the preshift exam violation) support this testimony, indicating that after the inspection,
Little Buck extended ventilation tubing into the Middle Split and a preshift examiner accessed
the area to conduct an adequate examination so the violations could be terminated. GX 2; GX 3.
Considering all the foregoing, I credit Dudash’s allegation that he measured the entry on the
Middle Split and found that Little Buck had mined 20 feet in this vein, which violated the roof
control plan.
Mining east rather than west on the Bottom Split also violated the roof control plan.
Neidlinger claims that characterizing the eastward development as a violation is “a total
misunderstanding” of his plan addenda. Tr. 168. He admits the addenda he submitted were
confusing, but asserts that his original plan was to drive east on both the Seven Foot Vein and the
Bottom Split and eventually connect the return to the east side of the Buck Mountain Vein
workings across the main slope or connect the return in the same manner as set forth in the
October 2014 addendum that was submitted to abate the violation. Tr. 153, 178, 194, 200. The
map submitted with the January 2014 addendum appears to support this assertion, as it shows
projected development to the east of the rock tunnel on both the Seven Foot Vein and the Bottom
Split. See GX 9 (page numbered “MSHA053”); Tr. 136-37.
7

There is some discrepancy regarding the timeframe in which the area was worked and
when it was or should have been preshifted – specifically as to whether the examinations ended
on September 26, 29, or 30. See Tr. 60, 63, 73, 114, 206; GX 1; GX 2; GX 3; GX 4; GX 6 at 12,
28. Regardless, men were working in the Middle Split for almost two weeks.

39 FMSHRC Page 1636

However, the fifth paragraph in the narrative portion of the addendum clearly states that
development of the veins will proceed to the west. GX 9; Tr. 159-61. Likewise, both the text and
the maps8 in the March and August 2014 addenda, which supersede the January addendum,
indicate that the Seven Foot Vein and Bottom Split will be mined to the west because the Seven
Foot Vein was unmineable to the east. GX 10; GX 12; Tr. 53-56, 161-65, 189-91. Neidlinger has
been working in the mining industry for forty years. Tr. 171. An operator with his experience
should be well aware that the wording of the roof control plan and addenda and the maps
submitted in support of them must be precise and accurate in order for MSHA to be able to
approve them. Neidlinger prepared the maps and narratives at issue in this case and would have
used terms with specific meanings. There are only two directions mining could have proceeded
off the rock tunnel, east or west, and Neidlinger made it very clear which directions he was
referencing whenever he encountered faulting and proposed ways to work around it. It is not
plausible to believe he was simply confused about which direction he was permitted to mine.
Further, the August addendum stated that Little Buck would connect a return airway from
the Bottom Split to the Seven Foot Vein “using the same procedure” described in the March
addendum, which would be impossible or very difficult to accomplish if the Bottom Split were
developed to the east. GX 12. The referenced procedure was to develop a chute upward in the
front/overlying/south vein (in this case, the Bottom Split) then develop a rock tunnel to meet it
from the back/underlying/north vein (in this case, the Seven Foot Vein) in order to “have [the]
return connected in like an apex,” which would be infeasible if the workings in the front vein
were not aligned at least roughly parallel to the workings in the back vein. GX 10; Tr. 65, 14041, 192-93. Here, the workings in the two veins were not aligned at all.
Considering all the foregoing evidence, I find that the March and August addenda
permitted mining on the Bottom Split only to the west of the rock tunnel. Little Buck violated its
approved roof control plan by developing a gangway to the east instead.
Finally, I find that Little Buck also violated its roof control plan by mining approximately
180 feet without developing a return airway or secondary escapeway. The roof control plan
mandates that chutes (crosscuts) will be developed at least every 60 feet along each gangway.
GX 8 at 18; Tr. 64, 147-48. The chutes are an important feature because they connect the
gangway to the monkey heading, which carries return air and serves as a secondary escapeway.
Little Buck’s plan addenda indicated that chutes would be developed on 40 foot centers. Tr. 66;
GX 10; GX 12. The addenda also indicated that, whenever it was feasible to do so, Little Buck
would immediately develop a return after intersecting a new vein. GX 9; GX 12; Tr. 133-34.
Nonetheless, starting at the Seven Foot Vein, Little Buck drove a rock tunnel south
8

The map in the August addendum on the page numbered “MSHA073” shows projected
westward development that has been sketched in by hand and labeled “Bottom Split Vein.” GX
12. At hearing, Neidlinger admitted he prepared the addendum but denied sketching in the
projected westward development on the map and suggested that someone in the MSHA District
Office must have added it. Tr. 191, 195-98. However, the handwriting on the map is consistent
with all the other materials submitted with the addenda and appears to be Neidlinger’s. Tr. 196.
Further, Inspector Dudash testified that operators are responsible for submitting maps in support
of plan proposals and MSHA never prepares them or marks them up. Tr. 205-06. I reject
Neidlinger’s assertion that he did not add the markings on the map in question.

39 FMSHRC Page 1637

approximately 100 feet to intersect the Bottom Split and then drove a gangway directly east for
80 more feet on the Bottom Split without developing a return rock tunnel, a monkey heading, or
any chutes, in violation of the roof control plan. Tr. 63-64, 148.
I conclude that Little Buck violated the mandatory safety standard at § 75.220(a)(1) by
violating its approved roof control plan and addenda in the multiple ways discussed above.
2. S&S and Gravity
Inspector Dudash marked this violation as S&S and reasonably likely to cause a lost
workdays or restricted duty type injury to two miners. GX 1. He testified that mining outside of
the roof control plan is generally considered highly unsafe, but multiple other more specific
factors influenced his opinion that this particular violation was S&S, including that intake air
was being pushed 180 feet by a fan, no secondary escapeway was provided for that entire
distance, there were no ventilating devices in place to move air south of the barricade at the
Bottom Split, and low oxygen was present in that area. Tr. 68-72.
With regard to the S&S determination, the first prong of the Mathies test is satisfied by
my finding of a violation of a mandatory safety standard.
The second element of the test is also satisfied because mining outside of the roof control
plan contributed to several discrete safety hazards that were reasonably likely to occur. First, by
tunneling south of the Bottom Split and mining into the Middle Split without developing a plan
to support the roof in this very thick coal seam and without obtaining MSHA’s input and
approval of the plan, Little Buck contributed to the hazard that a roof or rib fall would occur with
continued normal mining operations due to the lack of roof control parameters tailored to the
geological conditions in the newly developed area. A roof fall did, in fact, occur due to
inadequately supported roof.
Second, the violation also created a hazard in that there was no secondary escapeway in
the entire area south of the Seven Foot Vein. The operator had driven the rock tunnel a total of
approximately 120 feet south (about 100 feet from the Seven Foot Vein to the Bottom Split and
20 feet beyond the Bottom Split) and developed two entries to the east (the 80-foot entry on the
Bottom Split and the 20-foot entry on the Middle Split) without driving a second rock tunnel or
monkey heading to carry return air separately and to serve as an alternate escapeway. If an
emergency had arisen, miners working anywhere south of the Seven Foot Vein along the entirety
of the rock tunnel and the Bottom Split and Middle Split workings would have had only one
possible escape route – the existing rock tunnel. If passage through the rock tunnel had been
impeded, they would have had no escape route at all.
The likelihood an emergency would occur with continued normal mining operations was
increased by the ventilation hazards present in the area, which Inspector Dudash cited in the
other four violations at issue in these proceedings and which are discussed in greater detail
below. To briefly summarize, there was no monkey or return tunnel south of the Seven Foot
Vein to separate the return air from the areas where miners worked and traveled. Tr. 63-64.
Instead, the operator was using tubing and an air-moving fan to ventilate the Bottom Split. Tr.

39 FMSHRC Page 1638

125. The fan was pushing clean air through 180 feet of tubing, a much longer distance than the
40 to 60 feet (the distance between crosscuts) contemplated in the ventilation plan, and air that
had swept the face was then allowed to flow back outside of the tubing. Tr. 68, 76, 126. For this
reason, miners on the active MMU in the Bottom Split were required to work in 180 feet of dirty
air that had already swept the face, including air that had passed the barricaded-off area south of
the Bottom Split. Tr. 118, 126. The entire 40 feet of development in the barricaded area south of
the Bottom Split was found to have no ventilation controls and no air movement, and low
oxygen was detected there. Tr. 70-71, 96-99, 112; GX 3; GX 5. The barricade was not airtight
and would not have prevented bad air from rolling out onto the working section, and moreover,
by blocking access to the area, it prevented the operator from conducting preshift examinations
to identify and address the hazardous ventilation conditions described above. Tr. 69-70, 80. In
sum, ventilation was inadequate south of the Seven Foot Vein. If an emergency were to arise
stemming from inadequate ventilation, Little Buck’s violation of its roof control plan contributed
to the discrete hazard that the miners on the active working section would be unable to escape
the area due to the lack of a secondary escapeway.
The third and fourth Mathies elements inquire whether the hazard, assuming it were to
occur, would be reasonably likely to result in a reasonably serious injury. A roof fall actually
occurred in this case. Fortunately, no one was injured. However, roof or rib collapses are
historically a leading cause of injury in underground mines and are reasonably likely to cause
serious or fatal crushing injuries to anyone in their vicinity. In this case, two miners were
regularly working underground on the active working section at the time of the violation and
were therefore exposed to the hazard. Tr. 72-73. With regard to Little Buck’s failure to maintain
a secondary escapeway, assuming an emergency were to occur underground such as a mine fire
or encroachment of bad air on the working section that would necessitate the use of an alternate
escapeway, any miners on the section would be trapped underground and would be reasonably
likely to incur serious injuries or perish. Accordingly, the third and fourth Mathies elements are
satisfied.
Because the four Mathies elements are met, I find that this violation was S&S. I also find
that this was a serious violation because it could have caused death or serious injury to the two
miners working south of the Seven Foot Vein due to a roof or rib collapse arising out of Little
Buck’s failure to comply with an approved roof control plan or due to entrapment in the mine
during an emergency arising out of Little Buck’s failure to maintain a secondary escapeway.
3. Unwarrantable Failure and Negligence
Dudash marked this violation as involving a high degree of negligence and designated it
an unwarrantable failure to comply with a mandatory safety standard. GX 1. He reasoned that
Neidlinger is the owner, operator, and foreman of the mine who puts together the plans, signs
them, and examines the mine on a daily basis, and who had received a citation less than a year
earlier for mining outside of his roof control plan, yet he knowingly violated his plans again by
mining to the south and east without seeking MSHA’s approval. Tr. 76-77.

39 FMSHRC Page 1639

Extensiveness of Violation; Duration; Degree of Danger Posed
The extensiveness of a violation is usually analyzed in terms of the physical dimensions
of the affected area, the number of miners endangered, the efforts required to abate the violation,
or other similar factors. This violation was extensive in that Little Buck mined 80 feet outside of
its roof control plan on the Bottom Split and another 40 feet in the areas south of the Bottom
Split. See Tr. 77. In addition, all of the miners on the working section would have been exposed
to the dangers presented by the violation. Neidlinger suggested that he was required to do almost
nothing to abate the violation and simply carried on with his plans to drive east, see Tr. 141, 153,
but I find that the violation required extensive abatement actions. Little Buck was required to
develop a monkey heading and crosscuts and drive a second rock tunnel all the way from the
Bottom Split gangway to the rock tunnel north of the Seven Foot Vein.
At the time of the October 8, 2014 inspection, the examination records revealed that
Little Buck had been mining on the Bottom Split and Middle Split since September 15 or 16,
2014. Tr. 77-78. Accordingly, the duration of this violation was approximately 23 days.
During this entire time period, as discussed above, all the miners on the active working
section were subjected to the danger of roof or rib falls because they were working in locations
that were not covered by an approved roof control plan. In addition, they were exposed to the
hazards posed by working on a section without a secondary escapeway. Accordingly, I find that
the degree of danger posed by the violation was high.
Knowledge of Violation; Obviousness
Knowledge of a violation is established where the operator knew or reasonably should
have known of the violation. Coal River Mining, LLC, 32 FMSHRC 82, 95 (Feb. 2010). The
knowledge or negligence of an agent may be imputed to the operator. Excel Mining, LLC, 37
FMSHRC 459, 467-68 (Mar. 2015); Martin Marietta Aggregates, 22 FMSHRC 633 (May 2000).
Inspector Dudash testified that he himself did not notice that Little Buck was mining in
the wrong direction until he had looked over the plans in detail, but he believed the violation
should have been obvious to Neidlinger because he was the person who had drafted and
submitted the plan addenda, was responsible for implementing them and ensuring compliance
with them, and was the foreman responsible for directing the everyday work of the miners. Tr.
21-23, 78-80, 165. Neidlinger had been examining the mine since at least July 29, 2014. Tr. 2122. He admitted he wrote the plans at issue in this case and submitted them to MSHA. Tr. 18991, 193. In Inspector Dudash’s opinion, Neidlinger was well aware of the requirements of the
roof control plan and simply ignored them. Tr. 166. I agree. As the mine’s co-owner, operator,
foreman, and preshift examiner who regularly traveled underground to inspect the active
working section, I find that Neidlinger had knowledge of this violation. Because he is an agent of
the company, his knowledge is imputable to Little Buck.

39 FMSHRC Page 1640

Notice of Need for Greater Compliance Efforts
An operator’s history of past similar violations or other specific warnings from MSHA is
relevant to the unwarrantable failure analysis to the extent the past violations and warnings
placed the operator on notice, before the citation was issued, that greater efforts were necessary
for compliance with the cited safety standard.
Dudash testified that, at the time this citation was issued, Little Buck had already been
warned not to mine outside of its roof control plan because it had received a citation in January
2014 (GX 15, Citation No. 8000809) for beginning development of this very rock tunnel without
an approved plan. Tr. 81-82, 144-46. Neidlinger had also received a citation for mining outside
his roof control plan at a previous mine when he was leaving pillars that were not wide enough.
Tr. 82. However, Inspector Dudash believed that the January citation, alone, placed the operator
on notice of the need not to initiate new development without submitting a plan and waiting for
approval. Tr. 146. I find that the January citation placed Little Buck and Neidlinger on notice of
the need for greater compliance efforts before the subject citation was issued.
Abatement Efforts
Although Little Buck knew of this violation and had prior notice of the need for greater
compliance efforts, the operator made no effort to abate the violation and did not submit a plan
addendum addressing the many problems created by mining outside its approved plan until after
the citation was issued.
Little Buck did erect a barricade to prevent travel south of the Bottom Split, which was
an abatement measure of sorts in that it stopped miners from accessing some of the areas that had
previously been mined without an approved roof control plan. However, the barricade did not
resolve any of the ventilation issues affecting the working section because it was not airtight, and
it also prevented anyone from conducting a proper preshift examination of the barricaded area.
Tr. 69-70, 80. Moreover, the barricade was erected and the men and equipment were withdrawn
from the area beyond it only after the roof had collapsed, at which point miners had already been
working in the area for more than two weeks. Tr. 80-81. Thus, I do not consider Little Buck’s
installment of a barricade to be a significant mitigating factor.
Conclusions
The evidence shows that Neidlinger flatly disregarded the requirements of § 75.220(a)(1)
and knowingly forged ahead with development of new areas of the mine without an approved
roof control plan. At hearing, Inspector Dudash seemed to lament the senselessness of these
actions, noting that “if you [Neidlinger] would have put in for a plan like that originally, you
could have done it legally. And you would have not had any problems. The district manager
could have looked it over, provided whatever safeguards he deemed necessary to protect you and
then allowed you to do it. It all just came for naught that you did it before you got the plan.” Tr.
154. Neidlinger should have submitted another plan addendum and waited for MSHA’s
approval, and his negligence in failing to do so is imputable to Little Buck. Based on all the
factors discussed above, particularly the obviousness of this violation, the fact that Little Buck

39 FMSHRC Page 1641

had recently received a citation for beginning this very same rock tunnel without an approved
roof control plan to do so, the extensiveness and degree of danger posed by the violation, and the
knowledge and involvement of supervisor and co-owner Neidlinger, I find that Little Buck
exhibited aggravated conduct constituted more than ordinary negligence. Accordingly, I find that
this violation constituted an unwarrantable failure to comply with the roof control plan and with
§ 75.220(a)(1), and it was appropriate for Inspector Dudash to issue the citation under 104(d)(1).
For the same reasons, I also find that Little Buck’s negligence was high.
B. Order Number 8000755 (Ventilation Plan Violation)
This order was issued on October 8, 2014 under section 104(d)(1)9 of the Mine Act and
alleges, in pertinent part:
The operator is not following his ventilation control addendum to develop
a rock tunnel gangway, approved March 13, 2014. … The operator’s
approved ventilation addendum clearly shows all development will be on
the west side of the intake rock tunnel gangway. The operator’s approved
roof control addendum indicates the same. In addition, the operator can
not develop a return through the 7 Foot Vein to the Buck Mountain Vein,
as stated in the approved ventilation addendum. There is no 7 Foot Vein
developed east of the intake rock tunnel gangway for a return connection
and connecting to the Buck Mountain Vein would put the return on the
intake side of the Buck Mountain gangway. The approved ventilation
addendum also states that the 7 Foot Vein is totally faulted on the east side
and this would make it impossible to develop a complete return rock
tunnel. Thus, this addendum is to develop the return to the west. … Two
miners work on this MMU-001-0 on a daily basis and are exposed to this
violation.
GX 4.
The standard alleged to have been violated is 30 C.F.R. § 75.370(a)(1), which states in
pertinent part: “The operator shall develop and follow a ventilation plan approved by the district
manager. The plan shall be designed to control methane and respirable dust and shall be suitable
to the conditions and mining system at the mine.” Inspector Dudash explained that the purpose of
the ventilation plan is to show how the operator will maintain a complete air circuit to ensure the
faces are swept with clean air and any methane and noxious gases are removed from the areas
where men are actively working. Tr. 46. As is the case for roof control plan provisions, the
provisions of a mine’s approved ventilation plan are enforceable as mandatory safety standards
at the mine. Martin County Coal Corp., 28 FMSHRC 247, 254 (May 2006).
9

The issuance of an order under section 104(d)(1) denotes that the alleged violation was
caused by the mine operator’s “unwarrantable failure” to comply with a mandatory health or
safety standard and that the operator had already received a 104(d)(1) citation within the past 90
days. See 30 U.S.C. § 814(d)(1).

39 FMSHRC Page 1642

Little Buck’s main ventilation plan for this mine was not submitted as evidence. The only
portion of the ventilation plan submitted to the record is GX 11, a March 2014 plan addendum
that is substantively identical to the March 2014 roof control plan addendum. Tr. 163; compare
GX 10 with GX 11. Dudash testified that Little Buck also submitted an August 2014 ventilation
plan addendum containing the same information as the August 2014 roof control addendum. Tr.
44-45. The Secretary contends that Little Buck violated its approved ventilation plan and
addenda in the same ways it violated the roof control plan. Sec’y Br. 15-17.
I have already found that Little Buck’s roof control plan addenda did not discuss or
permit developing the rock tunnel south of the Bottom Split, engaging in mining on the Middle
Split, or mining east rather than west on the Bottom Split. Little Buck’s ventilation plan addenda
were substantively identical to the roof control plan addenda. Therefore, I find that Little Buck
also violated its ventilation plan by extending the rock tunnel 20 feet south of the Bottom Split,
mining 20 additional feet on the Middle Split, and mining to the east rather than the west on the
Bottom Split.
Little Buck also violated the ventilation plan by driving approximately 180 feet without
developing a monkey heading or a return rock tunnel. As previously discussed, the Bottom Split
workings were being ventilated with the aid of a fan that was pushing intake air through 12-inch
tubing from a point 180 feet outby the face. Tr. 125. After sweeping the face, the air was then
allowed to flow back along the entirety of the 180-foot intake airway before being swept up into
the Seven Foot Vein. Tr. 125-26. Dudash testified that miners normally are not allowed to work
in return air, which is generally defined under 30 C.F.R. § 75.301 as air that already ventilated
the working place, unless the work is “rehabilitating.” Tr. 118, 127-28. Dudash further explained
that in an anthracite mine with chutes on 40 to 60 foot centers, the mine operator is permitted to
use an air mover to ventilate the area inby the last open crosscut only because miners are
working in dirty air for a relatively short distance of 40 to 60 feet (the distance from the face to
the last open crosscut). Tr. 68, 76, 117-18. By contrast, under the setup that was in place on the
day of the inspection, miners working on the active section would have been exposed to 180 feet
of dirty air that had already swept the face, as no separate return structures had been developed to
carry this air away. Tr. 118. The District Manager likely would not have approved this
arrangement or permitted Little Buck to continue mining east without implementing safeguards
such as requiring the operator to develop a monkey heading and return rock tunnel, which were
some of the measures taken to abate the violation. See Tr. 142-43. I find that driving 180 feet
without developing a return violated the mine’s ventilation plan.
Because Little Buck violated its approved ventilation plan in multiple ways, I find that a
violation of § 75.370(a)(1) occurred.
2. S&S and Gravity
Inspector Dudash marked this violation as S&S and reasonably likely to cause a lost
workdays or restricted duty type injury to two miners. GX 4.
The first prong of the Mathies test for S&S is satisfied by my finding of a violation of a
mandatory safety standard.

39 FMSHRC Page 1643

The second element of the test is also satisfied because mining outside of the ventilation
plan contributed to the discrete safety hazard of inadequate ventilation controls, a hazard which
was more than reasonably likely to occur. It is inherently dangerous to engage in mining without
an approved ventilation plan because this creates a risk that miners will be working in an area
without the appropriate safeguards and parameters in place to ensure that clean air is being
delivered to the face and air carrying potentially harmful gases is being safely swept away. In
this case, submission and approval of a ventilation plan covering the areas where Little Buck was
mining would have likely required the operator to develop a return tunnel and monkey heading
in the Bottom Split to prevent miners from working in 180 feet of dirty air. Also, Little Buck
likely would have been required to install ventilation controls to move air through the area south
of the Bottom Split and would have been required to conduct regular preshift examinations in
that area to ensure there were no air quality problems developing such as low oxygen that might
affect the working section if air were to pass through the barricade. However, these safeguards
were never implemented because Little Buck failed to develop and follow a roof control plan
tailored to the areas in question, and by the time of the inspection the barricaded-off area was
found to be a dead-air space with low oxygen, high carbon dioxide, and no air detectable
movement. Tr. 68, 96, 99. Considering all the foregoing, Little Buck’s failure to develop and
follow a roof control plan did not just contribute to a potential hazard, but actually exposed all
the miners working in the areas south of the Seven Foot Vein to the discrete hazard of inadequate
ventilation controls.
This hazard was reasonably likely to result in a reasonably serious injury to the two
miners who were regularly present on the active working section. With continued normal mining
operations, inadequate ventilation leads to the accumulation of explosive dusts and gases and of
noxious gases such as carbon dioxide that can cause suffocation. This was not a gassy mine and
there is no evidence an explosion was likely. Tr. 76. However, low levels of oxygen and high
levels of carbon dioxide were in fact detected in the unventilated dead-end area south of the
Bottom Split, and no preshift examinations were being conducted in the area that would have
timely identified the problem. The bad air could have seeped through the barricade erected at the
Bottom Split, which was not airtight, and mixed with the atmosphere in the areas where miners
were actively working. Tr. 68-72, 107. This condition, if allowed to worsen with continued
normal mining operations, would be reasonably likely to result in serious and potentially fatal
injuries to miners rendered unconscious and unable to escape the area due to oxygen deprivation,
as miners can be overcome by oxygen deficient air and lose consciousness without even realizing
what is happening. Tr. 103-04. Accordingly, the third and fourth Mathies elements are satisfied.
Because the four Mathies elements are met, I find that this violation was S&S. I also find
that this was a serious violation because it could have caused death or serious injury to the two
miners on the active working section due to inadequate ventilation in all the areas to the south of
the Seven Foot Vein.
3. Unwarrantable Failure and Negligence
Dudash marked this violation as involving a high degree of negligence and designated it
an unwarrantable failure to comply with a mandatory safety standard, for largely the same
reasons he had assessed the roof control plan violation as an unwarrantable failure. Tr. 76-77.

39 FMSHRC Page 1644

Extensiveness of Violation; Duration; Degree of Danger Posed
This violation was extensive in that Little Buck mined 80 feet outside of its ventilation
plan on the Bottom Split, mined 40 feet outside of its plan in the areas south of the Bottom Split,
and developed a 120-foot rock tunnel with two east-facing entries without creating any separate
return structure. The violation was also extensive in that all of the miners on the active working
section would have been exposed to the dangers it posed. As was the case for the other plan
violation, Little Buck was required to take the fairly extensive abatement measures of developing
a monkey heading and crosscuts and driving a second rock tunnel all the way from the Bottom
Split gangway to the rock tunnel north of the Seven Foot Vein.
Based on the preshift examination records showing that Little Buck had started mining on
both the Bottom Split and Middle Split on September 15 or 16, I find that the duration of this
violation was approximately 23 days. Tr. 77-78.
During this entire time period, all the miners on the active working section were exposed
to the dangers of inadequate ventilation, for the reasons mentioned above in my discussion of
S&S and gravity. Accordingly, I find that the degree of danger posed by the violation was high.
Knowledge of Violation; Obviousness
As was the case with the roof control plan violation, the ventilation plan violation would
have been very obvious to Neidlinger because he was the co-owner, operator, foreman, and
examiner of the mine and had prepared and submitted the ventilation plan and addenda, which he
was responsible for faithfully implementing at the mine. Tr. 21-23, 79-80, 189-93. Accordingly,
I find that Little Buck had knowledge of this violation through its agent, Neidlinger.
Notice of Need for Greater Compliance Efforts
As previously noted, Little Buck received a citation for mining outside of its roof control
plan in January 2014 after it began developing the same rock tunnel at issue in this case without
waiting for the District Manager’s approval. GX 15; Tr. 81-82. Although the January citation
does not pertain to ventilation, it pertains to a plan violation and is factually related to the events
leading to the issuance of the instant violation. The January citation should have placed Little
Buck on notice of its general need not to embark on new development without creating plan
addenda, submitting them to the District Manager, and waiting for approval to proceed.
The record also shows that Little Buck received acitation for a violation of the standard
cited here, § 75.370(a)(1), within the fifteen months preceding the issuance of the instant
violation. GX 14. This should have further placed Little Buck on notice of the need to make
greater efforts to comply with this regulation.
Abatement Efforts
Although Little Buck knew of this violation, the operator made no effort to abate the
violation or address the ventilation problems on the section until after the order was issued. For

39 FMSHRC Page 1645

the reasons previously mentioned in my discussion of Citation No. 8000752, I do not consider
Little Buck’s erection of the barricade at the Bottom Split to be an adequate abatement effort or a
significant mitigating factor.
Conclusions
As was the case with the roof control plan violation, the evidence shows that Little Buck
flatly disregarded the requirements of the operative regulation and intentionally developed new
areas of the mine without an approved plan or addendum in place to assure adequate ventilation.
Based on all the factors discussed above, particularly the obviousness of this violation,
Neidlinger’s knowledge of it, and the extensiveness and degree of danger it posed, I find that
Little Buck exhibited aggravated conduct constituting more than ordinary negligence.
Accordingly, this violation constituted an unwarrantable failure to comply with the ventilation
plan and with § 75.370(a)(1), and it was appropriate for Inspector Dudash to issue the order
under 104(d)(1).
For the same reasons, I also find that Little Buck’s negligence was high.
C. Order Number 8000753 (Preshift Examination Violation)
This 104(d)(1) order was issued on October 8, 2014 and alleges:
The operator has not been conducting an adequate preshift examination,
on the 1st level MMU-001-0, since September 26, 2014. The preshift
examiner has not been traveling an entry developed over 20 feet off the
intake rock tunnel gangway air course. This entry has been boarded and
dangered off. This entry is not provided with a cross cut or ventilation
controls. Air passes by this entry to reach the working section working
face, MMU-0010, approximately 80 feet inby the entry. The calibrated
permissible multi-gas detector (Ser. No. A5-146096 & Approval No. 22A040001-0) measured 19.4% oxygen ten feet in this entry. The preshift
examiner, Edmund Neidlinger, is also the mine foreman and co-owner of
this mine. The preshift exam record indicates that this entry has been
abandoned since September 26, 2014. Two miners normally work on this
section on a daily basis and are exposed to this hazard.
GX 2; Tr. 90-91.
The standard alleged to have been violated is a subsection of 30 C.F.R. § 75.360, which
governs preshift examinations. The cited subsection requires mine operators to conduct preshift
examinations of any “[e]ntries and rooms developed after November 15, 1992, and driven more
than 20 feet off an intake air course without a crosscut and without permanent ventilation
controls where intake air passes through or by these entries or rooms to reach a working section
where anyone is scheduled to work during the oncoming shift.” 30 C.F.R. § 75.360(b)(6)(ii).

39 FMSHRC Page 1646

The parties stipulated that the entry cited in this order, the entry on the Middle Split, was
not provided with a crosscut or ventilation controls. Joint Ex. 1. As discussed above, this entry
was driven 20 feet off the southernmost end of the rock tunnel, which had been driven 20 feet off
of the intake air course located at the Bottom Split. The entire area south of the Bottom Split was
not being examined as of the inspection date because it was barricaded off. Thus, the remaining
inquiry under § 75.360(b)(6)(ii) is whether intake air was passing by or through the cited area to
reach the working section.
The Secretary defines the working section to include “[a]ll areas of the coal mine from
the loading point of the section to and including the working faces” where the coal is extracted.
30 C.F.R. § 75.2. Intake air is “[a]ir that has not yet ventilated the last working place on any split
of any working section, or any worked-out area, whether pillared or nonpillared.” 30 C.F.R. §
75.301. The working place is “[t]he area of a coal mine inby the last open crosscut,” 30 C.F.R. §
75.2, and the last open crosscut is the crosscut closest to the working face that does not have a
stopping. Jim Walter Res., Inc., 11 FMSHRC 21, 26 (Jan. 1989); 30 C.F.R. § 75.360(c)(1).
In this case, Dudash testified that the last open crosscut was the Seven Foot Vein, so the
entire area south of the Seven Foot Vein constituted the working place where miners would work
and travel all day long; further, he considered all the air flowing through the working place to be
intake air. Tr. 62, 72, 123-28, 158. Thus, intake air was flowing by the barricade to reach
portions of the working section.
Neidlinger agreed that the Seven Foot Vein was the last open crosscut and that the active
working section included the Bottom Split workings and the 100-foot segment of the rock tunnel
between the Bottom Split and Seven Foot Vein. Tr. 173, 187-88. However, he characterized the
air flowing by the barricade into the rock tunnel as return air because it was moving outby after
sweeping the face of the Bottom Split gangway. Tr. 117, 167, 171-74. Generally, return air is
defined as air that has ventilated the last working place or that mixes with other return air,
although the Commission has noted that the term may have different meanings for purposes of
different standards. Zeigler Coal Co., 15 FMSHRC 949, 952 n.3 (June 1993); 30 C.F.R. §
75.301. Relying on this definition, Neidlinger insisted that the area south of the Bottom Split did
not need to be examined each shift because it was part of the return air course and the only air
passing by it was return air. Tr. 13-14, 116-17, 167, 198-99.
Inspector Dudash noted that even if the area south of the barricade were part of a return
air course, it would need to be examined on a weekly basis, which Little Buck was not doing. Tr.
117; see 30 C.F.R. § 75.364(b)(2) (requiring weekly examinations of return air courses). But he
did not consider the area to be part of a return air course. Tr. 117. For one thing, although the
ambient air passing by the barricade had already swept the face in the Bottom Split and was
flowing outby, the 12-inch tubing carrying fresh air to the face also passed by the barricade and
could have been contaminated with and recirculated dirty air seeping from the barricade if there
were any flaws or tears in the tubing. Tr. 128-30. More importantly, Inspector Dudash explained
that while return air is generally defined as air that has swept the last working face, in this type of
mine it is not considered return air until it hits the last open crosscut and travels up into the
monkey heading. Tr. 118-19. Thus, all the air inby the Seven Foot Vein would still be
considered intake air. This makes sense because everything inby the last open crosscut is part of

39 FMSHRC Page 1647

an active working place where men work and travel daily. For purposes of ventilation standards
such as § 75.360(b)(6)(ii), any air ventilating areas inby the last open crosscut should be
considered intake air regardless of which direction it is flowing and whether it has already swept
the face. Accordingly, I accept Dudash’s testimony that the air passing the barricade was intake
air because it had not yet reached the last open crosscut.
The area south of the barricade was not being regularly examined from the time Little
Buck withdrew from the Middle Split and erected the barrier until the date of the inspection.
Because this was an entry developed after November 15, 1992 and driven more than 20 feet off
an intake air course without a crosscut or permanent ventilation controls, and because intake air
passed by it to reach portions of the working section, I find that Little Buck violated §
75.360(b)(6)(ii) by failing to regularly examine it as part of the required preshift examination of
the working section.
2. S&S and Gravity
Inspector Dudash marked this violation as S&S and reasonably likely to cause a lost
workdays or restricted duty type injury to two miners. GX 2. He was concerned that dangerous
gases and low oxygen could accumulate in the area south of the barrier because this was a deadend space driven more than 20 feet with no ventilation controls, and therefore it should have
been examined to ensure nothing harmful was seeping out onto the active working section
through the barricade. Tr. 108-10.
The first element of the Mathies test for S&S is satisfied by my finding of a violation of a
mandatory safety standard.
The second Mathies element is also satisfied because the violation contributed to the
discrete safety hazard that the operator would not recognize and address hazardous conditions
arising in the barricaded area that could have affected miners on the working section. This hazard
was reasonably likely to occur, and did in fact occur. Inspector Dudash identified several
hazardous conditions that were present in the barricaded area and had not been addressed,
including low oxygen and lack of ventilation controls. GX 3; GX 5. If normal mining operations
had continued and the operator had continuously failed to examine the unventilated area, noxious
gases or oxygen-deficient air could have accumulated there and seeped onto the active working
section through the barricade undetected. Tr. 68-72, 107. Any air seeping past the barricade
would mix with the ambient air in the rock tunnel where miners worked and traveled on a daily
basis, exposing the miners to a discrete safety hazard. For example, carbon dioxide is invisible
and odorless, and a miner exposed to high levels of this gas would not be aware of it unless he
happens to be wearing a detector that alarms. Tr. 104. Because high levels of carbon dioxide
cause a reduction in oxygen levels, the miner could be “overcome with the carbon dioxide
without even really knowing it.” Tr. 103-04. For these reasons, I find that Little Buck’s failure to
conduct preshift examinations in the cited area contributed to the discrete safety hazard that the
operator would fail to detect hazardous ventilation conditions that would affect the area north of
the barricade where miners worked and traveled.

39 FMSHRC Page 1648

This hazard, assuming it were to occur, would be reasonably likely to result in serious
injuries or death under the circumstances of this case, satisfying the remaining two Mathies
elements. Only two miners were present on the active working section on a regular basis, and
they were required to work and travel in 180 feet of air that had already swept the face, including
100 feet of air that had passed by the barricaded area. If bad air were to accumulate behind the
barricade and roll past it, both miners could be overcome and lose consciousness, preventing
them from escaping the section. This would likely result in death or serious injuries due to
suffocation.
Because the four Mathies elements are met, I find that this violation is S&S. I also find
that this was a serious violation because it could have caused death or serious injury to the two
miners working south of the Seven Foot Vein, for the reasons discussed above.
3. Unwarrantable Failure and Negligence
Dudash marked this violation as involving high negligence and unwarrantable failure.
GX 2. He testified that he assessed it as an unwarrantable failure because Little Buck knew the
cited area was not ventilated, yet barricaded it off, preventing anyone from conducting regular
preshift examinations of it. Tr. 106-07.
Extensiveness of Violation; Duration; Degree of Danger Posed
Although only a 40-foot-long area was not being examined, this violation was extensive
because it affected the entire working section south of the Seven Foot Vein and all of the miners
working there.
At the time of the October 8, 2014 inspection, the examination records revealed that
Little Buck had stopped examining the area at some time between September 26 and 30.
Therefore, the area had not been preshifted for more than a week.
As discussed above, the violation posed a risk that hazardous conditions, particularly air
quality issues, arising in the unexamined area would go undetected and would affect areas where
miners were actively working, potentially causing death or serious injuries to those working and
traveling in the rock tunnel north of the barricade. Thus, I find that this violation presented a high
degree of danger.
Knowledge of Violation; Obviousness
Once again, this violation would have been obvious to Neidlinger in his capacity as the
mine’s co-owner and operator, the foreman in charge of daily operations underground, and the
preshift examiner who had been examining the active working section since July 2014.
Neidlinger knew the area south of the Bottom Split was a dead-end space with no ventilation
controls, but after the roof collapsed, he decided to simply abandon the area without installing
ventilation controls or constructing an airtight seal. Under the circumstances, he should have
known that the area needed to be examined regularly to ensure that air quality problems were not
developing that could affect the active areas of the mine. Yet he barricaded it off instead,

39 FMSHRC Page 1649

affirmatively preventing anyone from traveling the area to check for bad air or other hazards. Tr.
110. I find that he knew of this violation, and his knowledge is imputable to Little Buck.
Notice of Need for Greater Compliance Efforts
There is no evidence that Little Buck received past similar violations or other specific
warnings from MSHA that would have placed it on notice that greater efforts were necessary for
compliance with the cited safety standard.
Abatement Efforts
Although Little Buck knew of this violation and could have easily abated it by conducted
an examination of the cited area, no abatement efforts were undertaken until after Inspector
Dudash issued the order.
Conclusions
Based on the factors discussed above, particularly Little Buck’s knowledge of this
violation, the danger it posed, and the fact that the operator knowingly erected a non-airtight
barricade which had the effect of preventing anyone from looking into or examining the cited
area, I find that Little Buck exhibited aggravated conduct constituting more than ordinary
negligence in violating § 75.360(b)(6)(ii). Accordingly, this violation was an unwarrantable
failure to comply with the regulation, and Inspector Dudash properly issued the order under
section 104(d)(1).
For the same reasons, I also find that Little Buck’s negligence was high.
D. Order Number 8000754 (Ventilation Control Violation)
This 104(d)(1) order was issued on October 8, 2014 and alleges:
The Middle Split Mammoth Vein east is developed over 20 feet off the
intake rock tunnel gangway without a crosscut or line brattice installed to
provide adequate ventilation. The calibrated permissible multi-gas detector
(Ser. No. A5-146096 & Approval No. 22-040001-0) measured 19.4%
oxygen ten feet in this entry. Air passes by this entry to reach the working
section working face, MMU-001-0, approximately 80 feet inby the entry.
The preshift examiner, Edmund Neidlinger, is also the mine foreman and
co-owner of this mine. The preshift exam record indicates that this entry
has been abandoned since September 26, 2014. Two miners normally
work on this section on a daily basis and are exposed to this hazard.
GX 3.
The standard alleged to have been violated is 30 C.F.R. § 75.333(g), which states in
pertinent part: “Before mining is discontinued in an entry or room that is advanced more than 20

39 FMSHRC Page 1650

feet from the inby rib, a crosscut shall be made or line brattice shall be installed and maintained
to provide adequate ventilation.” The purpose of this provision is to “prevent the creation of
‘dead-air’ spaces” where harmful gases could accumulate. 57 Fed. Reg. 20868, 20885 (May 15,
1992).
The location cited in the order was the entry driven east on the Middle Split, where
mining had been discontinued. The parties stipulated that this entry was not provided with a
crosscut or other ventilation controls. Joint Ex. 1; Tr. 71, 75, 93-94. As discussed above, the
entry was driven approximately 20 feet off the rock tunnel, which had been driven 20 feet
beyond the barricade at the Bottom Split where air coursed by. This created a 40-foot dead-air
space. Inspector Dudash testified there was no air movement in the area beyond the barricade.
Tr. 96.
Considering the foregoing, I find that Little Buck violated § 75.333(g) by failing to
develop a crosscut or install any temporary or permanent ventilation controls to ensure that the
face of the Middle Split workings was being ventilated properly and to prevent the accumulation
of oxygen-deficient air, methane, or carbon dioxide.
2. S&S and Gravity
Inspector Dudash initially marked this violation as S&S and reasonably likely to cause a
lost workdays or restricted duty type injury to two miners, citing the potential for carbon dioxide
to escape to the active working section and cause harm to miners and the likelihood it would
accumulate to deadly levels if normal mining operations were to continue. GX 3; Tr. 112. In
hindsight, he said he would consider marking the severity of the expected injury as “fatal”
because analysis of the air sample he had taken in the cited area had revealed high carbon
dioxide and low oxygen. Tr. 113.
The first element of the Mathies test for S&S is satisfied because a violation of a
mandatory safety standard occurred.
The second Mathies element is also satisfied because the violation contributed to the
discrete safety hazard that, if normal mining operations had continued, oxygen-deficient air or
high levels of carbon dioxide could have accumulated in the dead-air space and seeped through
the barricade into the areas where miners were actively working and traveling. As discussed
above in connection with the previous violations, the likelihood of this hazard occurring was
especially high considering that the barricaded area was not being regularly examined to ensure
that no bad air was accumulating; that the miners on the active section were working in 100 feet
of air (in the rock tunnel between the Bottom Split and Seven Foot Vein) that had passed by the
barricaded area; and that there was no alternate travelway or escapeway in which they could
have sought refuge from bad air.
As was also discussed above, the two miners regularly working on the active section
could be overcome by the low levels of oxygen or high levels of carbon dioxide and could lose
consciousness without even recognizing the hazard. Tr. 103-04. Thus, the injuries expected to

39 FMSHRC Page 1651

result from this hazard, if it were to occur, would likely be serious or even fatal injuries resulting
from suffocation. This satisfies the third and fourth elements of the Mathies test.
Because the four Mathies elements are met, this violation is S&S. I also find that this was
a serious violation because it could have caused death or serious injury to the two miners on the
active working section.
3. Unwarrantable Failure and Negligence
Inspector Dudash assessed Little Buck’s negligence as high and designated this violation
an unwarrantable failure because Neidlinger had been onsite directing the workforce and
conducting preshift examinations when the area south of the barricade was developed, but when
he withdrew his men and equipment from the area, he made no efforts to ventilate it. Tr. 114.
Extensiveness of Violation; Duration; Degree of Danger Posed
Although only a 40-foot-long area was unventilated, this violation was extensive because
it affected the entire working section south of the Seven Foot Vein and all of the miners working
there. In addition, the efforts required to abate the violation were somewhat extensive in that
Little Buck was required to re-timber the area where the roof had collapsed so that ventilation
tubing could be extended toward the face of the Middle Split. GX 3; Tr. 202-04.
At the time of the October 8, 2014 inspection, the examination records indicated that
Little Buck had discontinued mining in the cited area between September 26 and 30. Thus, this
violation had existed for more than a week.
As discussed above in the S&S analysis, this violation posed a danger that bad air would
develop in the unventilated dead-air space, would accumulate to harmful levels, and would seep
out across the barricade into areas where miners were actively working, potentially causing death
or serious injuries. Accordingly, I find that this violation presented a high degree of danger.
Knowledge of Violation; Obviousness
Inspector Dudash testified that this violation should have been obvious to Neidlinger
because he was the preshift examiner and had years of mining experience. Tr. 114-15. “He
knows that MSHA requires you to ventilate dead end faces, whether it be a[n] intake or a return
air course,” Dudash stated. Tr. 115. I find that Neidlinger undoubtedly knew of this violation, as
he was the mine foreman and preshift examiner during the time the cited area was developed and
directed his men to withdraw without installing a crosscut or any other ventilation controls. Tr.
170. Neidlinger’s knowledge of the violation is imputable to Little Buck.
Notice of Need for Greater Compliance Efforts
There is no evidence that Little Buck received past similar violations or other specific
warnings from MSHA that would have placed it on notice that greater efforts were necessary for
compliance with the cited safety standard.

39 FMSHRC Page 1652

Abatement Efforts
Despite Little Buck’s knowledge of this violation, no abatement efforts were undertaken
until after Inspector Dudash issued the order. Again, I do not find the erection of the barricade to
constitute a mitigating factor because although the barricade prevented miners from traveling
into the dead-air space, it was not airtight and therefore did not eliminate the hazard that bad air
would escape and affect miners elsewhere on the active working section.
Conclusions
Based on the factors discussed above, particularly Little Buck’s knowledge of the
violation and the fact that it posed a high degree of danger, especially when considered in
conjunction with the other violations present on the date of the inspection (such as failure to
regularly examine the cited area and failure to maintain a secondary escapeway and a separate
return airway on the active working section where miners would be affected by bad air seeping
from the dead-air space), I find that Little Buck exhibited aggravated conduct constituting more
than ordinary negligence. Accordingly, this violation was an unwarrantable failure to comply
with the regulation, and Inspector Dudash properly issued the order under section 104(d)(1).
For the same reasons, I also find that Little Buck’s negligence was high.
E. Citation Number 8000756 (Air Quality Violation)
This 104(a) citation was issued on October 22, 2014 and alleges:
The air, 10 feet inby an entry along the primary intake air course to the
working section (MMU-001-0), contained 19.4% oxygen and 0.52%
carbon dioxide according to MSHA laboratories analysis of air samples 5
gas report (MSIS Batch Date: 10-19-2014). This analysis is the result of a
bottle sample taken October 08, 2014, after a calibrated permissible multigas detector (Ser. No. A5-146096 & Approval No. 22-A040001-0)
measured 19.4% oxygen. This entry was approximately 80 feet outby the
working section’s working face where 2 miners normally worked on a
daily basis.
GX 5.
The standard alleged to have been violated is 30 C.F.R. § 75.321(a)(1), which states in
pertinent part: “The air in areas where persons work or travel … shall contain at least 19.5
percent oxygen and not more than 0.5 percent carbon dioxide, and the volume and velocity of the
air current in these areas shall be sufficient to dilute, render harmless, and carry away flammable,
explosive, noxious, and harmful gases, dusts, smoke, and fumes.” MSHA has noted that normal
air contains about 20.9% oxygen and 0.03% carbon dioxide, while percentages outside the range
specified in the regulation indicate an air quality problem that needs attention. 57 Fed. Reg.
20868, 20877 (May 15, 1992).

39 FMSHRC Page 1653

In this case, Inspector Dudash first detected low oxygen when his Solaris multi-gas
detector alarm went off at 19.4% percent oxygen while he was in the rock tunnel about 10 feet
south of the barricade at the point where the roof had collapsed, which was as far in as he could
safely travel at the time. Tr. 69-70, 96, 99-100. Although the gas detector alerts whenever it
detects 19.5% oxygen or lower, 19.4% was the lowest percentage Dudash observed on the day of
the inspection. Tr. 96. As previously noted, there were no ventilation controls and no air
movement in the area south of the barricade where the low oxygen was detected. Tr. 96.
Consistent with the lack of air movement, Dudash explained that low oxygen usually develops
when carbon dioxide accumulates in stagnant air, which reduces the proportion of oxygen from
the normal level of approximately 20.8%. Tr. 70.
Neidlinger was carrying the same type of multi-gas detector, but his alarm did not go off.
Tr. 97, 121-22, 175. However, when he asked Inspector Dudash on cross-examination whether a
calibration issue could have caused the one detector to go off when the other did not, Dudash
testified that he checks the calibration on his detector every morning and further noted that he
took an air sample that later confirmed the low oxygen reading. Tr. 122. As previously
mentioned, he had taken the sample using a vacuum bottle after his detector alarmed. Tr. 97-98.
He had also taken bottle samples in the Bottom Split gangway and in the rock tunnel 20 feet
outby the barricade. Tr. 97, 100. After leaving the mine, Dudash submitted all three bottle
samples to an MSHA laboratory to be evaluated, and the results confirmed that the air sample
taken 10 feet south of the barricade contained 19.4% oxygen and 0.52% carbon dioxide. Tr. 99,
122-23; GX 18. The two samples taken elsewhere revealed normal levels of oxygen (20.48% and
20.68%). Tr. 130; GX 18.
At hearing, Neidlinger pointed out that the oxygen level was only one tenth of a
percentage point out of compliance with the 19.5% threshold and that the area where the low
oxygen was detected “was only 6ʹ by 8ʹ high” and “[a]pproximately just say 35ʹ to the longest
point.” Tr. 175. Neidlinger suggested that in such a small area, two people breathing for twenty
minutes could have lowered the oxygen level by a tenth of a percent. Tr. 175. This argument
disregards the results of the bottle samples taken elsewhere in the mine, which yielded 20.48%
and 20.68% oxygen. The oxygen level south of the barricade was more than a full percentage
point lower than this normal level, a discrepancy that is likely too large to attribute to Neidlinger
and Inspector Dudash being present in the area and breathing. Moreover, two miners regularly
worked together on the active working section at this mine, meaning that when Little Buck was
still developing the cited area before it withdrew from the Middle Split and erected the barricade,
two men would have been working and breathing in this small enclosed space at any given time.
If the presence of two men were sufficient to reduce the ambient oxygen below the level of
compliance, this would have indicated an air quality problem which Little Buck should have
addressed.
The evidence shows that the oxygen level was 19.4% and the carbon dioxide level was
0.52% in the area south of the barricade. Although these numbers were only slightly out of
compliance, I reject Neidlinger’s suggestion that the violation was negligible. MSHA purposely
imposed the 19.5% and 0.5% thresholds set forth in § 75.321(a)(1). The 19.5% standard for
oxygen is above that identified as resulting in impaired judgment, but MSHA, mindful of the
“insidious nature of oxygen deficient air,” intentionally set the standard high in order to protect

39 FMSHRC Page 1654

miners from losing consciousness before they can escape an area of low oxygen. Jim Walter
Res., Inc., 29 FMSHRC 212, 223 (Mar. 2007) (ALJ); see also McElroy Coal Co., 30 FMSHRC
45, 64-65 (Jan. 2008) (ALJ) (discussing MSHA Program Information Bulletin which states that
oxygen concentrations below 19.5% can have adverse physiological effects); 61 Fed. Reg. 9764,
9775-77 (Mar. 11, 1996). In addition, contrary to the stated requirements of § 75.321(a)(1), the
volume and velocity of the air current in the cited area clearly was not sufficient to dilute and
render harmless any dangerous gases, as there was no air movement in the area. Tr. 96.
Accordingly, I uphold the violation of § 75.321(a)(1).
2. S&S and Gravity
Inspector Dudash marked this violation as S&S and reasonably likely to cause fatal
injuries to two miners, again citing the potential for carbon dioxide or oxygen deficient air to
accumulate behind the barrier and escape to the active working section and cause harm to
miners. GX 5; Tr. 102-03.
The first element of the Mathies test for S&S is satisfied because a violation of a
mandatory safety standard occurred.
The second Mathies element is also satisfied because the violation contributed to the
discrete safety hazard that, if normal mining operations had continued, the condition could have
worsened, with oxygen deficient air and high levels of carbon dioxide accumulating in the deadair space south of the barrier and leaking out into areas where miners were actively working and
traveling. This hazard was likely to occur because the barricaded area was not being regularly
examined, meaning that Little Buck likely would not have noticed the bad air until the condition
worsened.
The miners in the rock tunnel north of the barricade were working in 100 feet of air that
had passed by the dead-end space where the oxygen deficient air was discovered, and there was
no alternate travelway or escapeway in which they could have sought refuge from bad air, so
they were likely to be exposed to the hazard. If so, they could be overcome by oxygen deficient
air, causing loss of consciousness and inability to escape from the area. For the reasons
previously discussed, the resulting injuries would likely be serious or even fatal. Thus, the third
and fourth Mathies elements are satisfied.
Because the four Mathies elements are met, this violation is S&S.10 This was a serious
violation because it could have caused death or serious injury to the two miners on the active
working section.
3. Negligence
Inspector Dudash charged Little Buck with moderate negligence in connection with this
violation. GX 5. He testified he saw no reason to mark the negligence as high because he had
10

Because I have found all five of the violations to be S&S under the Commission’s
interpretation of the Mathies test, I decline to address the Secretary’s argument in favor of a
slightly different interpretation. See Sec’y Br. 24-25.

39 FMSHRC Page 1655

already issued high negligence violations for the root causes of the problem: failure to conduct a
proper preshift examination and failure to ventilate the dead-end area beyond the barricade. Tr.
105-06.
I have found that this was a serious violation that exposed miners to the risk of serious
injury. The violation resulted from Little Buck’s failure to adequately ventilate the cited area.
However, the gas levels were only slightly out of compliance, and this was not immediately
obvious, as evidenced by Dudash postponing the issuance of the citation until he received the
results of the laboratory analysis of the bottle sample confirming that a violation had occurred.
There is no evidence as to how long the violative gas levels existed and no indication that
Neidlinger or any other member of mine management was aware of them before the citation was
issued. I find that Little Buck’s negligence was moderate.
VI. PENALTY
The Commission has reiterated in Mize Granite Quarries, Inc., 34 FMSHRC 1760, 176364 (Aug. 2012):
Section 110(i) of the Mine Act grants the Commission the authority to
assess all civil penalties provided under the Act. 30 U.S.C. § 820(i). It
further directs that the Commission, in determining penalty amounts, shall
consider:
The operator’s history of previous violations, the appropriateness of such
penalty to the size of the business of the operator charged, whether the
operator was negligent, the effect on the operator’s ability to continue in
business, the gravity of the violation, and the demonstrated good faith of
the person charged in attempting to achieve rapid compliance after
notification of a violation.
30 U.S.C. § 820(i).
The Commission and its ALJs are not bound by the penalties proposed by the Secretary,
nor are they governed by MSHA’s Part 100 regulations, although substantial deviations from the
proposed penalties must be explained using the section 110(i) criteria. See Am. Coal Co., 38
FMSHRC 1987, 1992-93 (Aug. 2016); Sellersburg Stone Co., 5 FMSHRC 287, 293 (Mar. 1983).
In addition to considering the 110(i) criteria, the judge must provide a sufficient factual basis
upon which the Commission can perform its review function. See Martin Co. Coal Corp., 28
FMSHRC 247, 266 (May 2006).
The Secretary asks me to assess penalties of $2,000.00 for each of the section 104(d)(1)
violations at issue in this docket, which include Citation No. 8000752 and Order Nos. 8000753,
8000754, and 8000755. This penalty amount is the statutory minimum for 104(d)(1) violations.
See 30 U.S.C. § 820(a)(3)(A). The Secretary further asks me to assess a penalty of $308.00 for
the violation alleged in Citation No. 8000756.

39 FMSHRC Page 1656

The Secretary has submitted a violation history form showing that Little Buck received
just twelve violations from MSHA that became final during the fifteen months preceding the
issuance of these violations. GX 14. As discussed in the body of my decision above, this
included a citation issued on January 22, 2014 for beginning development of the same rock
tunnel at issue in this case without obtaining the approval of the District Manager. GX 15.
The size of Little Buck’s business is small. Just two miners regularly work at the mine in
question, and the parties stipulated that the mine had produced just 5,117 tons of coal as of the
inspection date. Joint Ex. 1. However, Little Buck has not argued before me that the proposed
penalties will affect its ability to remain in business nor presented any evidence to that effect.
My findings regarding the gravity and negligence associated with the violations are
discussed at length above in the body of my decision. The evidence indicates that Little Buck
made good faith efforts to achieve rapid compliance after the inspection by extending ventilation
tubing into the dead-end area south of the Bottom Split, examining the area, promptly submitting
new plan addenda, and developing a monkey heading and a second rock tunnel to adequately
ventilate the Bottom Split workings and provide a secondary escapeway.
After considering the six statutory penalty criteria, I find that the statutory minimum
penalty of $2,000.00 is appropriate for each of the four 104(d)(1) violations. I also find that a
penalty of $308.00 is appropriate for Citation No. 8000756.
ORDER
Little Buck is hereby ORDERED to pay a total penalty of $8,308.00 for the five
violations at issue in this docket within thirty (30) days of the date of this Decision and Order.11

/s/ Priscilla M. Rae
Priscilla M. Rae
Administrative Law Judge
Distribution:
Ryan Kooi, Esq., U.S. Department of Labor, Office of the Solicitor, The Curtis Center, Suite
630E, 170 South Independence Mall West, Philadelphia, PA 19106-3306
Edmund C. Neidlinger, Little Buck Coal Company #2, 33 Pine Lane, Pine Grove, PA 17963

11

Payment should be sent to: Mine Safety and Health Administration, U.S. Department
of Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390.

39 FMSHRC Page 1657

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

August 15, 2017
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of BENJAMIN LEADMON,
and FRANKLIN JEREMIAH GIBSON,
Complainants,

TEMPORARY REINSTATEMENT
PROCEEDINGS
Docket No. WEVA 2017-498-D
MSHA Case No.: HOPE-CD-2017-04
Docket No. WEVA 2017-499-D
MSHA Case No.: HOPE-CD-2017-05

v.
BLUE CREEK MINING, LLC,
Respondents.

Mine: Blue Creek No. 1 Underground Mine
Mine ID: 46-09297

DECISION AND ORDER
REINSTATING BENJAMIN LEADMON
REINSTATING FRANKLIN JEREMIAH GIBSON
Appearances: Kathleen F. Borschow, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, VA, Representing the Secretary of Labor
Melanie J. Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC,
Lexington, KY, Representing Respondent
Todd C. Meyers, Esq., Blackhawk Mining, LLC, Lexington, KY, Representing
Respondent
Before:

Judge Steele

On July 19, 2017, pursuant to section 105(c)(2) of the Federal Mine Safety and Health
Act of 1977 (“Act”), 30 U.S.C. '801, et. seq., and 29 C.F.R. '2700.45, the Secretary of Labor
(“Secretary”) filed an Application for Temporary Reinstatement of miner Benjamin Leadmon
(“Leadmon”) to his former position with Blue Creek Mining, LLC, (“Blue Creek” or
“Respondent”) at Blue Creek No. 1 Underground Mine (“Blue Creek Number 1”) pending final
hearing and disposition of the case. On July 19, 2017, the Secretary of Labor also filed an
Application for Temporary reinstatement of miner Franklin Jeremiah Gibson (“Gibson”) to his
former position with Blue Creek at Blue Creek No. 1 pending final hearing and disposition of the
case.
The applications followed two separate Discrimination Complaints filed by Leadmon and
Gibson on June 20, 2017, that alleged, in effect, their terminations were motivated by their
protected activities. The Secretary represents that these Complaints were not frivolously brought

39 FMSHRC Page 1658

and requests an Order directing Respondent to reinstate Leadmon and Gibson to their former
positions with the same rate of pay and benefits they received prior to their discharge.
Respondent requested hearings regarding these applications on July 31, 2017. On July 31,
2017, an Uncontested Motion To Consolidate Docket Nos. WEVA 2017-499-D and WEVA
2017-498-D was filed by the Secretary. The Motion to Consolidate was granted by the
undersigned on August 3, 2017.
A hearing was held in South Charleston, WV on August 8, 2017, where the Secretary and
Respondent each had the opportunity to present witnesses and documentary evidence in support
of their positions.1
For the reasons set forth below, I grant the applications and order Blue Creek to
temporarily reinstate Benjamin Leadmon and Franklin Jeremiah Gibson.
I.

DISCUSSION OF RELEVANT LAW

Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Mine Act. The purpose of the protection is to encourage miners “to play
an active part in the enforcement of the [Mine Act]” recognizing that, “if miners are to be
encouraged to be active in matters of safety and health, they must be protected against any
possible discrimination which they might suffer as a result of their participation.” S. Rep. No.
181, 95th Cong., 1st Sess. 35 (1977), reprinted in Senate Subcommittee on Labor, Committee on
Human Resources, 95th Cong., 2nd Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977, at 623 (1978).
Congress created the temporary reinstatement as “an essential protection for complaining
miners who may not be in the financial position to suffer even a short period of unemployment
or reduced income pending the resolution of the discrimination complaint.” Id. at 624-25.
Temporary Reinstatement is a preliminary proceeding and narrow in scope. As such,
neither the judge nor the Commission is to resolve conflicts in testimony at this stage of the case.
Sec’y of Labor on behalf of Albu v. Chicopee Coal Co., 21 FMSHRC 717, 719 (July 1999). The
substantial evidence standard applies.2 Sec’y of Labor on behalf of Peters v. Thunder Basin Coal
Co., 15 FMSHRC 2425, 2426 (Dec. 1993). A temporary reinstatement hearing is held for the
purpose of determining “whether the evidence mustered by the miners to date established that
their complaints are non-frivolous, not whether there is sufficient evidence of discrimination to
justify permanent reinstatement.” Jim Walter Resources, 920 F.2d 738, 744 (11th Cir. 1990).
1

Under Commission Rule 45, a Temporary Reinstatement hearing must be held within
10 calendar days of an operator’s request. 29 C.F.R. §2700.45(c).
2

“Substantial evidence” means “such relevant evidence as a reliable mind might accept
as adequate to support [the judge’s] conclusion.” Rochester & Pittsburgh Coal Co., 11 FMSHRC
2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

39 FMSHRC Page 1659

In adopting section 105(c), Congress indicated that a complaint is not frivolously brought
if it “appears to have merit.” S. Rep. No. 181, 95th Cong., 1st Sess. 36-37 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong. 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977, at 624-25 (1978). In
addition to Congress’ “appears to have merit” standard, the Commission and federal circuit
courts have also equated “not frivolously brought” to “reasonable cause to believe” and “not
insubstantial.” Sec'y of Labor on behalf of Price v. Jim Walter Res., Inc., 9 FMSHRC 1305, 1306
(Aug. 1987), aff'd, 920 F.2d 738, 747 & n.9 (11th Cir. 1990). “Courts have recognized that
establishing ‘reasonable cause to believe’ that a violation of the statute has occurred is a
‘relatively insubstantial’ burden.” Sec’y of Labor on behalf of Ward v. Argus Energy WV, LLC,
2012 WL 4026641, *3 (Aug. 2012) citing Schaub v. West Michigan Plumbing & Heating, Inc.,
250 F.3d 962, 969 (6th Cir. 2001).
In order to establish a prima facie case of discrimination under section 105(c) of the Act,
a complaining miner must establish (1) that he engaged in protected activity and (2) that there
was an adverse action, which was motivated in any part by that activity. Sec’y of Labor on behalf
of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786 (Oct. 1980), rev’d on other grounds sub
nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Sec’y of Labor on
behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803 (April 1981).
In the instant matter, the Secretary need not prove a prima facie case of discrimination
with all of the elements required at the higher evidentiary standard needed for a decision on the
merits. Rather, the same analytical framework is followed within the “reasonable cause to
believe” standard. Thus, there must be “substantial evidence” of both the applicant’s protected
activity and a nexus between the protected activity and the alleged discrimination. To establish
the nexus, the Commission has identified these indications of discriminatory intent: (1) hostility
or animus toward the protected activity; (2) knowledge of the protected activity; and (3)
coincidence in time between the protected activity and the adverse action. Sec’y of Labor on
behalf of Lige Williamson v. CAM Mining, LLC, 31 FMSHRC 1085, 1089 (Oct. 2009). The
Commission has acknowledged that it is often difficult to establish a “motivational nexus
between protected activity and the adverse action that is the subject of the complaint.” Sec’y of
Labor on behalf of Baier v. Durango Gravel, 21 FMSHRC 953, 957 (Sept.1999). The
Commission has further considered disparate treatment of the miner in analyzing the nexus
requirement. Secretary of Labor on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508,
2510 (Nov. 1981), rev’d on other grounds, 709 F.2d 86 (D.C. Cir. 1983).

39 FMSHRC Page 1660

II.

THE PETITIONS FOR TEMPORARY REINSTATEMENT

Benjamin Leadmon
On June 6, 2017, Leadmon executed a Summary of Discriminatory Action, which was
filed with his Discrimination Complaint. In this statement he alleged the following:
Wrongfully terminated after making safety complaints. I would like to have my
regular job back with back pay and benefits.
Application for Temporary Reinstatement at Exhibit B, p. 2.
The Secretary also submitted with the Application the July 19, 2017, Affidavit of Perry
Brown, a Special Investigator employed by the Mine Safety and Health Administration
(“MSHA”). Brown made the following findings and conclusions:
2. As part of my official responsibilities, I investigate claims of discrimination
filed by miners pursuant to section 105(c) of the Federal Mine Safety and Health
Act of 1977 (the "Mine Act"). In this capacity I have investigated the
discrimination claim filed by Benjamin Leadmon on June 20, 2017. My
investigation to date has revealed the following facts:
A. At all relevant times, Blue Creek Mining, LLC, (the "Operator" or
"Blue Creek") is a "person" as defined in § 3(f) of the Mine Act.
B. The applicant, Benjamin Leadmon, was employed by the Operator to
work as a roof bolting machine operator at the Blue Creek No. 1
Underground Mine and was therefore a "miner" within the meaning of §
3(g) of the Mine Act.
C. Leadmon was employed at the mine for approximately 6 years until
May 25, 2017.
D. Richard "Red" Hensley was Leadmon's partner on the bolting machine
for a couple of months. Jeremy Gibson worked on the same crew as a
continuous mining machine operator. Bill Vanover was their section boss.
E. Leadmon told me of several unsafe incidents he experienced at the
mine, including that his crew once cut into the intake airway in violation
of the mine's approved ventilation plan, allowing dust to come back over
the miner operator; that Vanover told Gibson to cut into unsupported top
in violation of 30 C.F.R. § 75.203(d); and that the crew was expected to
bolt down wind of the mining machine in the dust more times than the
ventilation plan allowed.

39 FMSHRC Page 1661

F. Leadmon also told me that on one occasion, after telling Vanover his
Continuous Personal Dust Monitor was at 98% of the allowable limit,
Vanover instructed him to take it to the intake airway and sent someone
else to man the bolter in his place. Leadmon believed he would have been
fired had he not done as he was told.
G. Leadmon told me that he, Gibson, and Hensley complained to mine
management about the above events and their safety concerns on May 23,
2017. Leadmon gave Superintendent Mike Dotson a written list of the
above events and safety concerns that Gibson had begun recording
approximately one month prior. Dotson said he was concerned and
informed Assistant General Manager Jamie Wiant of their complaints.
That same day, the three miners each met individually with Dotson,
Wiant, Safety Manager Josh Bell, Mine Foreman Nike Nichols, and
Maintenance Manager Jason Dooley. Leadmon told them each about his
concerns.
H. Leadmon told me that believes he did the right thing by informing mine
management of his safety concerns, and felt that mine management would
no longer force him to work in the dust so much. He believes, however,
that he was discharged for making these safety complaints.
3. There is reasonable cause to find that the Complainant was discharged because
he engaged in protected activity. Leadmon engaged in protected activity when he
complained to mine management about various safety concerns at the mine.
Leadmon suffered an adverse action when he was suspended on May 23, 2017
and ultimately discharged two days later on May 25.
4. Based on my investigation to this date and based upon the proximity in time
between the protected activity and the adverse action and the operator's
knowledge of the protected activity, I have concluded that there is reasonable
cause to believe that Leadmon was discharged because he engaged in protected
activities by complaining about unsafe practices at the mine. I have concluded
that the complaint filed by Leadmon was not frivolous.
Application for Temporary Reinstatement at Exhibit A, p. 1-3. The Secretary cited this affidavit
as a basis for the formal request for temporary reinstatement. Application for Temporary
Reinstatement at 2.

39 FMSHRC Page 1662

Franklin Jeremiah Gibson
On June 6, 2017, Gibson executed a Summary of Discriminatory Action, which was filed
with his Discrimination Complaint. In this statement he alleged the following:
I was wrongfully terminated after making safety complaints. I would like to have
my regular job back with back pay and benefits.
Application for Temporary Reinstatement at Exhibit B, p. 2.
The Secretary also submitted with the Application the July 19, 2017, Affidavit of Perry
Brown, a Special Investigator employed by MSHA. Brown made the following findings and
conclusions:
2. As part of my official responsibilities, I investigate claims of discrimination
filed by miners pursuant to section 105(c) of the Federal Mine Safety and Health
Act of 1977 (the "Mine Act"). In this capacity I have investigated the
discrimination claim filed by Franklin Jeremiah Gibson on June 20, 2017. My
investigation to date has revealed the following facts:
A. At all relevant times, Blue Creek Mining, LLC, (the "Operator" or
"Blue Creek") is a "person" as defined in § 3(f) of the Mine Act.
B. The applicant, Franklin Jeremiah Gibson, was employed by the
Operator to work as a continuous miner operator at the Blue Creek No. 1
Underground Mine and was therefore a "miner" within the meaning of §
3(g) of the Mine Act.
C. Gibson was employed at the mine for approximately ten months until
May 25, 2017.
D. Richard "Red" Hensley and Benjamin Leadmon worked on the same
crew as Gibson for a couple of months. Bill Vanover was their section
boss.
E. Gibson told me of several unsafe incidents he experienced at the mine,
including that his crew once cut into the intake airway in violation of the
mine’s approved ventilation plan, allowing dust to come back over the
miner operator; that Vanover told him to cut into unsupported top in
violation of the 30 C.F.R. § 75.203(d); and that the crew was expected to
bolt down wind of the mining machine in the dust more times than the
ventilation plan allowed.
F. Gibson also told me that on one occasion, he questioned Vanover’s
instruction to take deep cuts into the intake air, and Vanover cursed at him

39 FMSHRC Page 1663

and told him to do as he was instructed. Gibson believed he would have
been fired had he not done as he was told.
G. Gibson told me that he, Leadmon, and Hensley complained to
Superintendent Mike Dotson about the above events and their safety
concerns on May 23, 2017. Leadmon gave Superintendent Mike Dotson a
written list of the above events and safety concerns that Gibson had begun
recording approximately one month prior. Dotson said he was concerned
and informed Assistant General Manager Jamie Wiant of their complaints.
That same day, the three miners each met individually with Dotson,
Wiant, Safety Manager Josh Bell, Mine Foreman Nike Nichols, and
Maintenance Manager Jason Dooley. Gibson told them each about his
concerns.
H. Gibson told me that believes he did the right thing by informing mine
management of his safety concerns. He believes, however, that he was
discharged for making these safety complaints.
3. There is reasonable cause to find that the Complainant was discharged because
he engaged in protected activity. Gibson engaged in protected activity when he
complained to mine management about various safety concerns at the mine.
Gibson suffered an adverse action when he was suspended on May 23, 2917 and
ultimately discharged two days later on May 25.
4. Based on my investigation to this date and based upon the proximity in time
between the protected activity and the adverse action and the operator's
knowledge of the protected activity, I have concluded that there is reasonable
cause to find that Gibson was discharged because he engaged in protected
activities by complaining about unsafe practices at the mine. I have concluded
that the complaint filed by Gibson was not frivolous.
Application for Temporary Reinstatement at Exhibit A, p. 1-3. The Secretary cited this affidavit
as a basis for the formal request for temporary reinstatement. Application for Temporary
Reinstatement at 2.
III

JOINT STIPULATIONS3
1.

This proceeding is subject to the jurisdiction of the Federal Mine Safety and Health
Review Commission and its designated Administrative Law Judges pursuant to
Sections 105 and 113 of the Federal Mine Safety and Health Act of 1977 (“the Act”).

3

The Joint Stipulations were entered at hearing and admitted into the record as Joint
Exhibit 1. (Tr. 11-12). Each Joint Stipulation will hereinafter be cited to as J.S. followed by its
number.

39 FMSHRC Page 1664

2.

Blue Creek Mining, LLC (“Blue Creek”) is a wholly owned subsidiary of Blackhawk
Mining, LLC.

3.

Blue Creek Mining, LLC operates the Blue Creek #1 Mine in Kanawha County,
West Virginia.

4.

The products or operations of the Blue Creek #1 Mine enter or affect commerce,
within the meaning and scope of Section 4 of the Act.

5.

The Blue Creek #1 is a mine as that term is defined in 30 U.S.C. 802(h).

6.

Blue Creek is an “operator” as defined in Section 3(d) of the Act at the Blue Creek
#1 Mine.

7.

Operations of Blue Creek at the Blue Creek #1 Mine are subject to the jurisdiction of
the Act.

8.

Blue Creek is a “person” within the meaning of § 105(c) and within the definition of
§ (f) of the Act. 30 U.S.C. 802(f).

9.

Prior to May 25, 2017, Complainant Benjamin Leadmon was employed as a Roof
Bolting Machine Operator at the Blue Creek #1 Mine, and, therefore, was a “miner”
within the meaning of § 3(g) of the Act. 30 U.S.C. § 802(g).

10. Prior to May 25, 2017, Complainant Franklin Jeremiah Gibson was employed as a
Continuous Mining Machine Operator at the Blue Creek #1 Mine, and, therefore,
was a “miner” within the meaning of § 3(g) of the Act. 30 U.S.C. § 802(g).
11. Complainant Gibson was employed by Blue Creek for approximately ten months
until May 25, 2017.
12. On May 25, 2017, Blue Creek terminated the employment of Complainants
Leadmon and Gibson.
13. Between May 23 and 25, 2017, Richard Hensley was employed by Blue Creek as a
Roof Bolt Machine Operator in the Blue Creek #1 Mine.
14. Between May 23 and 25, 2017, Jamie Wiant was employed by Blue Creek as the
Operations Manager.
15. Between May 23 and 25, 2017, Josh Bell was employed by Blue Creek as the Safety
Manager.
16. Between May 23 and 25, 2017, Charles Childers was employed by Blue Creek as the
General Manager.

39 FMSHRC Page 1665

17. Between May 23 and 25, 2017, Jason Dooley was employed by Blue Creek as the
Maintenance Manager.
18. Between May 23 and 25, 2017, Bill Simon was employed by Blue Creek as the
Evening Shift Mine Foreman.
19. Between May 23 and 25, 2017, Mike Dotson was employed by Blue Creek as the
Superintendent of the Blue Creek #1 Mine.
20. Between May 23 and 25, 2017, Mike Nichols was employed by Blue Creek as the
Mine Foreman at the Blue Creek #1 Mine.
21. Prior to his discharge on May 23, 2017, Bill Vanover was employed by Blue Creek
as the Section Boss on the #4 Mains Section of the Blue Creek #1 Mine.
22. On May 23, 2017, Blue Creek terminated the employment of Mr. Vanover.
IV.

SUMMARY OF TESTIMONY

Franklin Jeremiah Gibson was a continuous miner operator at Blue Creek Number 1
Underground Mine. (Tr. 28-29). Blue Creek Mining, LLC, a subsidiary of Blackhawk Mining,
LLC, operates Blue Creek Number 1. (J.S. 2,3). Gibson worked at Blue Creek for approximately
10 months.4 (Tr. 28-29).
At Blue Creek, Gibson worked as a continuous miner first at the eight section, then the
four main section. (Tr. 34). At the four main section, he worked dayshift at the time of his
discharge. (Tr. 34).
Gibson never had any disciplinary action taken against him at previous mining jobs until
he worked at Blue Creek Number 1. (Tr. 32). At Blue Creek Number 1, Gibson was suspended
for leaving a dust pump hanging underground. (Tr. 32-33). He was suspended for five days. (Tr.
33-34).
Benjamin Leadmon was a roof bolt operator at Blue Creek Number 1 Mine. (Tr. 97). He
worked at Blue Creek Number 1 for 17 months while Black Hawk owned it and five years before
that when Patriot owned the mine.5 (Tr. 97). Leadmon and Richard (“Red”) Hensley were roof
bolters for the four main section. (Tr. 37, 102).
Leadmon has had only one previous disciplinary action at Blue Creek of a written
warning for five excused absences approximately 18 months ago. (Tr. 99).
4

Gibson has worked as a miner for nine and a half years for several mining companies
including Murray Energy, Speed, Yellow Bush, and Campbell’s Creek Number 7. (Tr. 30-32).
5

Leadmon worked at Mammoth Coal for Massey for two years as a roof bolter and
supply loader before working at Patriot. (Tr. 98).

39 FMSHRC Page 1666

Gibson and Leadmon’s direct supervisor at the four main section was Bill Vanover, the
section foreman. (Tr. 34, 85, 100). Gibson testified that Vanover was his supervisor for only
three or four weeks. (Tr. 35). Gibson testified that Vanover was the worst boss he ever had
because Vanover would order Gibson to work in unsafe, illegal conditions. (Tr. 35). Leadmon
also testified that Vanover made miners take illegal actions because Vanover only cared about
“the numbers.” (Tr. 101).
On May 4, 2017, Gibson testified that his crew was cutting the four right section, where
“the scrubber” was down. (Tr. 35). Gibson told Vanover that the airflow needed to be switched
around because it was moving in the wrong direction. (Tr. 35). Vanover ultimately said that
nothing could be done about the unsafe air intake situation as the crew was too far behind in
production. (Tr. 36). When the evening shift foreman Bill Simon arrived, Gibson testified that he
told Simon that they needed to “flop the air.” (Tr. 36). Simon just looked at Gibson and walked
away “through the flop air” to speak with Vanover. (Tr. 36). Vanover and Simon spoke, and
Vanover said again that the crew was too far behind to “shut it down and flop the air.” (Tr. 36).
On May 11, 2017, Gibson testified that he was supposed to cut the number four heading
at the start time. (Tr. 36). The roof bolter was in three right, so Gibson was sitting, after
completing his “dust printers and everything.” (Tr. 36). Vanover came to Gibson and told him to
begin “loading” because the bolting was almost finished in the three right section.6 (Tr. 36).
Gibson replied that he would not start “loading” until the bolting was finished. (Tr. 36). Vanover
told Gibson to “go ahead,” and Gibson again said no. (Tr. 36). Vanover then went to check how
much bolting was left, and after he returned, said that the bolters were backing out, so Gibson
should start loading. (Tr. 37). Gibson then went about 15 feet on one side cut before the bolter
Richard Hensley came over and said the area in front of Gibson was not bolted. (Tr. 37). Gibson
then backed up and told Vanover that he was not going to cut into the unsupported area. (Tr. 37).
Vanover then replied “You F-ing cut into it now.” (Tr. 37). Benjamin Leadmon was standing
with Hensley at that time, so Gibson looked over at them and cut into the area Vanover
requested. (Tr. 37).
Leadmon also testified, in reference to the May 11, 2017, incident, that Vanover had
Leadmon and Hensley stop bolting the four right section and back out so that Gibson could cut
into the unsupported top. (Tr. 102). Leadmon testified that he objected to this request but
Vanover said “you will do it” and “made [Leadmon and Hensley] back out.” (Tr. 102).
On another occasion in May, Gibson testified that the continuous miner had “nine inserts
crack that would not hold bits… [f]our bits stuck and one lug tore off.” (Tr. 37-38). Gibson
testified that more than one insert or lug cannot be missing for more than 24 hours. (Tr. 37).
Gibson testified that he repeatedly asked Vanover to fix the cracks, and Vanover told Gibson
“no, you’ll run it” and that “[h]oot owl will fix it.”7 (Tr. 38). Gibson also asked the evening shift
6

It appears that “loading” refers to cutting into the coal with the continuous miner
machine. See (Tr. 37).
7

It is not clear to this Court from the testimony who or what “hoot owl” was, although
the term has colloquially been known to refer to the night shift.

39 FMSHRC Page 1667

electrician to fix the cracks, and was told again that “hoot owl” will fix it. (Tr. 38). Then Gibson
asked Hensley to request that Vanover fix the issue because Gibson was tired of asking Vanover
to shut down the continuous miner machine. (Tr. 38). Again, Gibson was told to keep running
the machine and that “hoot owl” would fix it. (Tr. 38).
These three occasions of cutting into an unsupported top, cutting into the intake air, and
running the miner with an improper amount of lugs and bits are the unsafe incidents Gibson
remembered at hearing. (Tr. 38). Gibson testified that he first said no to Vanover when ordered
to complete these unsafe actions, but completed them anyway because he was afraid he would
have been fired if he had not followed orders.8 (Tr. 39).
Leadmon testified that Jamie Wiant, the operations manager, Tony Sparks, the safety
director, and Mike Dotson, the superintendent, said on multiple occasions to follow supervisors’
orders, implying that disciplinary action would be taken if you did not follow work orders. (Tr.
102-03).
Gibson testified that he began taking notes of these unsafe incidents because he heard
from many miners, including Ernie Butcher, the fill-in boss and Darryl Messer, a continuous
miner operator, after returning from his first suspension that Wiant was trying to fire Gibson. (Tr.
39-40). Gibson copied his notes summarizing the unsafe work orders he was given, which were
admitted as Government Exhibit 1.9 (Tr. 41). Gibson said the notes summarize that on May 11,
2017, Vanover ordered Gibson to cut into an unsupported top. (Tr. 41). Also, the notes
documented that Gibson was ordered to cut into the intake air on May 4, 2017, which Gibson
believes resulted in his lungs hurting and his bronchitis diagnosis.10 (Tr. 41). On May 5-6, 2017,
Gibson was not at work but recorded in his notes that Vanover again asked another miner, Josh,
a “buggy man,” who filled in for Gibson, to cut into the air intake. (Tr. 41).
Leadmon testified that Vanover would also have the roof bolters bolt more than one cut
each shift in the dust, which is illegal. (Tr. 101).
Leadmon further testified that Vanover told Leadmon to take a personal dust monitor,
(“PDM”), to the air intake. (Tr. 84, 101). Leadmon testified that he told Vanover his PDM
8

Vanover never specifically told Gibson he would be fired for not cutting into the
unsupported top or intake air. (Tr. 52-53). However, it was Vanover’s insistence that Gibson
complete unsafe work orders, which led Gibson to believe his job was at risk. (Tr. 37-39).
9

Government Exhibits will hereinafter be cited to as GX followed by its number, Joint
Exhibits will be cited to as JX followed by its number and Respondents Exhibits will be cited to
as RX followed by its number.
10

Gibson testified that he was out of work on May 5-6, 2017, because he had to go to the
doctor for lung pain that resulted from cutting into the air intake, “half through the sand rock.”
(Tr. 41). He had bronchitis and “something else” that he was certain resulted from breathing in
dust during the aforementioned incident. (Tr. 41).

39 FMSHRC Page 1668

monitor was at 98%. (Tr. 104). Vanover then told Leadmon to take his PDM over to the air
intake. (Tr. 104). Leadmon testified that he did not know it was illegal, but he knew that Vanover
instructed him to take the PDM to the air intake for a fresh air sample. (Tr. 104).
Wiant testified at hearing that he first became aware of safety infractions from Levi
Stevens (“Cody”), a scoop operator, who gave his two weeks’ notice on May 22, 2017. (Tr. 6869). Gibson also testified that he heard from Levi Stevens that Stevens was going to inform
management of the unsafe working conditions in the four main section. (Tr. 55). Stevens told
Dotson about miners making deep cuts and cutting into unsupported top. (Tr. 69). Wiant testified
that taking a deep cut in a crosscut that is not bolted puts miners at risk for a cave-in from the
roof or ribs. (Tr. 74). Wiant testified that Dotson went underground on May 22, 2017, but did not
observe any safety infractions. (Tr. 71). That evening Dotson called Wiant to inform him of the
situation, and Wiant told Dotson he would be in the office the next day. (Tr. 71).
On May 23, 2017, Gibson made a copy of his notes with safety complaints and gave it to
Leadmon, because they were going to bring the notes to Mike Dotson, the superintendent. (Tr.
42). Gibson testified that Leadmon brought the notes to Dotson, who took the notes and went
back into his office.11 (Tr. 42). It did not appear to Gibson that anything was “going on,” so he
went with Leadmon and Hensley to speak with Dotson about the unsafe working conditions. (Tr.
43). Leadmon testified that he, Hensley, and Gibson went to give Gibson’s note to Dotson on
May 23, 2017, because they listed the most serious infractions that they believed could hurt or
kill someone. (Tr. 108-09). Dotson told them that he was sorry any of these things happened and
11

Wiant testified at hearing for Respondent. Wiant is currently employed at Blue Creek
as the operations manager and was operations manager on May 22-25, 2017. (Tr. 63). As
operations manager, he oversees the safety, compliance, health, and production in three
underground deep mines, including Blue Creek Number 1. (Tr. 63). His duties include
disciplining and terminating miners. (Tr. 64). He has worked at Blue Creek for approximately
one year. (Tr. 64). He was an Equipment Operator from 2000 to 2003, which included working
with a continuous miner machine. (Tr. 64). Since 2003 Wiant has worked in management. (Tr.
65). Wiant received his foreman’s papers in 2003 and his mine foreman’s card in 2005. (Tr. 65).
He became a mine foreman at that time. (Tr. 65). In 2007, Wiant became a mine superintendent
until 2012. (Tr. 65). In 2012, Wiant worked for Patriot. (Tr. 65). Prior to working for Patriot, he
worked for Massey and Alton. (Tr. 65). He has a miner’s red card, foreman card, EMT card,
shop foreman’s card, and underground instructor card.” (Tr. 65).
Wiant testified as to the events on May 23, 2017. (Tr. 71-72). As this testimony conflicts
with that of Leadmon and Gibson, it is noted only for the record, as credibility determinations
will not be made concerning these Temporary Reinstatement proceedings. Wiant testified that on
May 23, 2017, Dotson was in his office and saw Leadmon, who Dotson asked to come into the
office and speak with him. (Tr. 71). Dotson first questioned Leadmon and no safety accusations
arose. (Tr. 72). However, during a second questioning, where Dotson again approached
Leadmon, Leadmon stated the same infractions as Levi Stevens for deep cuts, cutting into the
unsupported top, intake air, and also falsifying a PDM dust sample by taking it down the air
intake. (Tr. 72).

39 FMSHRC Page 1669

that they should not have been asked to do the unsafe work. (Tr. 43). Dotson told them that he
would “take care of it.” (Tr. 43).
After, there was a safety meeting that morning on May 23, 2017. (Tr. 43). Following the
meeting, the four main section was asked to remain. (Tr. 43). Each person was taken into the
office and questioned about any safety concerns in the four main section. (Tr. 43). Wiant testified
that nine individuals were questioned from the four main section. (Tr. 81). When Gibson was
called into the office, he told management that his boss had him cut into unsupported top and
into intake air that wasn’t “flopped.” (Tr. 44). Gibson testified that management said they
appreciated him telling the truth and that “the truth will set you free.” (Tr. 44). Gibson left the
meeting with a feeling that management really listened and was going to do the right thing. (Tr.
44). Gibson believed the right thing was to give section four a different supervisor because he
believed Vanover, the current supervisor, was going to “get someone killed.”12 (Tr. 44-45).
Leadmon also testified that he told mine management about the unsafe work orders on
May 23, 2017, during his individual meeting. (Tr. 107-08). Leadmon testified that he did not say
anything earlier because he was afraid he would be terminated. (Tr. 108). When Leadmon met
with management individually, he told Dotson about the deep cut, and cutting into the
unsupported top, as well as taking a PDM to the air intake for a sample while roof bolting. (Tr.
110). Leadmon told Dotson about the PDM sample because he thought someone was bolting
when that occurred, not because he thought it was illegal. (Tr. 110).
Wiant testified that Ron Bennett, in the four main section made a safety related work
refusal to haul any of the cuts because a shuttle car was supposed to do that work. (Tr. 87-88).
Wiant testified that Bennett was not disciplined by Vanover or anyone else in management (Tr.
87). Wiant also testified that all of the other miners from the four main section raised the same
safety infractions as Leadmon and Gibson during these individual meetings. (Tr. 87-88). Wiant
testified that these other miners were not disciplined. (Tr. 88).
After the individual meetings for the four main section on May 23, 2017, Gibson was told
to wait with the other miners and not to talk to anybody. (Tr. 45). He stood outside until
approximately 12:30 p.m. when he was called into the office. (Tr. 45). Wiant, the operations
manager, Dotson, the superintendent, Mike Nichols, the dayshift mine foreman, Bell, the safety
director, and Dooley, the chief electrician were in the meeting. (Tr. 114-15). At this meeting,
management told Gibson he was suspended. (Tr. 46). Gibson testified he was told he could sign
a document stating that he cut into the air intake and unsupported top, then leave work. (Tr. 46).
Gibson said at this second individual meeting that Vanover made him do this unsafe work. (Tr.
46). Management asked if Vanover held a gun to Gibson’s head, to which Gibson replied no. (Tr.
46). Management said Gibson had the keys to the continuous miner machine and did not have to
do that work, and it was Gibson’s fault. (Tr. 46). However, Wiant testified that Gibson said he
questioned Vanover’s work orders when told to cut into the unsupported top and air intake. (Tr.
12

Two months prior to this meeting Vanover was removed from his position as a boss
and Gibson testified that Wiant said Vanover “would never boss again at this mine as long as I’m
here.” (Tr. 45).

39 FMSHRC Page 1670

91). Gibson then signed this document and left. (Tr. 46). Gibson believed that management
would fire Vanover and bring Gibson back to work in two or three days. (Tr. 46-47).
At approximately 1 p.m. on May 23, 2017, Leadmon was called into the office, where
management told Leadmon that he would be suspended for five days for falsifying a PDM
sample. (Tr. 115). Leadmon felt he was not in the wrong because he was following a direct
order, and he did not know it was illegal at the time. (Tr. 115-16). Leadmon signed a written
warning for falsifying a PDM sample and then Leadmon left. (Tr. 116). On Friday, May 25,
2017, two days after the suspension, Wiant, Samantha Owens, from human resources, and Chuck
Childers, the mine operator called Leadmon on the phone. (Tr. 47, 116). Owens told Leadmon he
was fired for falsifying a PDM sample. (Tr. 47, 116)
On May 25, 2017, Gibson testified that he also received a phone call from Samantha
Owens, who said Chuck Childers, and Jamie Wiant, were on the phone call too. (Tr. 47). During
this phone call, Owens told Gibson that he was terminated. (Tr. 47-48).
Owens called Gibson back approximately one hour later and asked if Gibson had
anything to turn in. (Tr. 48). At that time, Gibson asked why he was being terminated. (Tr. 48).
Owens said it was because Gibson willingly, knowingly cut into the air intake and unsupported
top. (Tr. 48).
Wiant testified that Gibson was discharged on May 25, 2017, for putting the safety of
other miners at risk by cutting into an unsupported top, taking deep cuts, and prior incidents. (Tr.
66). Gibson’s Termination Form indicates involuntary termination, which Wiant testified was for
safety infractions May 4-22, 2017. (Tr. 67; RX-1). Wiant further testified that Leadmon was
terminated that same day for falsify a PDM sample and not notifying management. (Tr. 130).
Wiant testified that Vanover was also terminated for not making sure the miners under
his supervision were following safety requirements and for not bringing “accusations” to upper
management. (Tr. 85-86).
V.

CONTENTIONS OF THE PARTIES

Gibson and Leadmon argue that they have met their burden of establishing that their
complaints are non-frivolous, and as a result they should be temporarily reinstated. Gibson
highlighted his protected activities of making safety complaints and providing a copy of his notes
with safety complaints on May 23, 2017, to management as well as making safety complaints to
Vanover when he was given unsafe work orders. Gibson argues that his suspension on May 23,
2017, and termination on May 25, 2017, are adverse actions under the Act for which Respondent
is liable. Further, Gibson argues that there was knowledge and a coincidence in time between the
protected activities and the adverse actions.
Leadmon also argued that he made safety complaints by bringing Gibson’s notes with
safety complaints to management and that Leadmon verbally made safety complaints to
management in multiple meetings on May 23, 2017. Leadmon argues that his suspension and

39 FMSHRC Page 1671

termination were adverse actions under the act. Further, Leadmon argues that there was
knowledge and a coincidence in time between the protected activities and adverse actions.
Respondent argues that both Gibson and Leadmon did not make protected work refusals,
and that the safety complaints made were in response to disciplinary proceedings. Respondent
argues that Gibson and Leadmon were terminated for violating safety regulations.
VI.

FINDINGS AND CONCLUSIONS

The scope of this proceeding is narrow. Credibility determinations are not made; conflicts
in testimony are not resolved. It is well recognized by the Courts that the Secretary’s burden is
“relatively insubstantial.” For example, beyond the scope of the hearing is testimony and/or
documentary evidence that the adverse action was justified by unprotected activity alone or was
also motivated by unprotected activity or other non-discriminatory grounds. For the reasons set
forth below, I find that the record presents a reasonable cause to believe the instant
Discrimination Complaints were not frivolously brought.
Gibson and Leadmon’s discrimination complaints and the adverse actions taken against
them coincide factually. Thus, this Court will address Gibson’s and Leadmon’s claims together.
A.

Gibson and Leadmon Engaged in Protected Activity

The record contains several actions that constituted protected activity. First, Gibson
testified that on May 4, 2017, he told his supervisor, Vanover, when they were cutting with the
continuous miner machine, that the airflow needed to be “flopped” for safety. (Tr. 35-36).
Vanover refused to “flop” the airflow because production was running behind. (Tr. 35-36). Next,
on May 11, 2017, Gibson told Vanover that Gibson did not want to use the continuous miner
machine in the number four heading because it was unsafe due to the area not being properly
bolted. (Tr. 36-37). Then, on May 23, 2017, Gibson engaged in protected activity when he
copied his notes listing unsafe work orders given by Vanover and gave them to Leadmon, who
brought the notes to Dotson, the superintendent. (Tr. 42). Gibson further engaged in protected
activity by making safety complaints to Dotson and the other members of management, Wiant,
the operations manager, Nichols, the dayshift mine foreman, and Bell, the safety director, in the
two meetings that occurred on May 23, 2017 concerning the four main section, such as cutting
into the air intake and cutting into an unsupported roof with the continuous miner machine. (Tr.
43-46).
Leadmon engaged in the same protected activity on May 23, 2017. (Tr. 107-10) Leadmon
took the note with safety complaints that was copied by Gibson and brought them to Dotson. (Tr.
107-08) This alone is protected activity. Then, in the following meeting Leadmon had with
Gibson, Hensley, and Dotson, the three miners made safety complaints involving Vanover. (Tr.
108-09). These safety complaints included cutting into the air intake and cutting into an
unsupported top that was not roof bolted. (Tr. 109-10). Leadmon also complained in his
individual meeting with management, Wiant, Nichols, Dotson, and Bell that Leadmon was given
a work order to take his PDM, which was supposed to remain with him while roof bolting, to the
air intake for a sample. (Tr. 110).

39 FMSHRC Page 1672

There was some dispute by Respondent as to the motivation for the safety complaints
made by Gibson and Leadmon. (Tr. 76-77). Respondent argues that the safety complaints were
made in response to disciplinary proceedings. (Tr. 76-77). However, this Court cannot resolve
conflicts in testimony in the context of a Temporary Reinstatement. Sec’y of Labor on behalf of
Albu v. Chicopee Coal Co., 21 FMSHRC 717, 719 (July 1999). Therefore, this Court finds
Gibson and Leadmon presented substantial evidence that they engaged in protected activity.
B.

Gibson and Leadmon Suffered Adverse Employment Actions

There is clear adverse employment action for both Gibson and Leadmon who were
suspended on May 23, 2017, after their individual meetings with management. (Tr. 45-46, 115).
Gibson and Leadmon were also discharged over the phone on May 25, 2017, by Owens, Wiant,
and Childers. (Tr. 47-48, 116). These adverse actions are not in dispute by either party. (Tr. 4748, 83, 116, 134; RX-1, 3).
C.

A Nexus Existed Between the Protected Activity and the Adverse
Employment Action

The Commission recognizes that direct proof of discriminatory intent is often not
available and that the nexus between protected activity and the alleged discrimination must often
be drawn by inference from circumstantial evidence rather than from direct evidence. Phelps
Dodge Corp., 3 FMSHRC at 2510. The Commission has identified several circumstantial indicia
of discriminatory intent, including: (1) hostility or animus toward the protected activity; (2)
knowledge of the protected activity; (3) coincidence in time between the protected activity and
the adverse action; and (4) disparate treatment of the complainant. See, e.g., CAM Mining, LLC,
31 FMSHRC at 1089; see also, Phelps Dodge Corp., 3 FMSHRC at 2510.
1.

Knowledge of the protected activity

According to the Commission, “the Secretary need not prove that the operator has
knowledge of the complainant’s activity in a temporary reinstatement proceeding, only that there
is a non-frivolous issue as to knowledge.” CAM Mining, LLC, 31 FMSHRC at 1090, citing
Chicopee Coal Co., 21 FMSHRC at 719. In fact, evidence is sufficient to support a finding of
knowledge if an operator erroneously suspects a miner made safety complaints, even if no
complaint was made. See Moses v. Whitley, 4 FMSHRC at 1478.
Gibson testified that he repeatedly told Vanover, the section foreman, that Gibson did not
want to engage in unsafe work orders—cutting into the air intake and an unsupported top—
which he ultimately admitted to completing for fear of termination. See (Tr. 39). Leadmon also
testified that he told Vanover that he did not want to back out of the four right section when it
was not sufficiently roof bolted for the continuous miner machine to run. (Tr. 102).
Gibson and Leadmon further testified that Gibson wrote up safety complaints, which he
copied on May 23, 2017, and Leadmon brought the notes to Superintendent Dotson. (Tr. 42, 10809). Additionally, Gibson and Leadmon testified that they went with Hensley on May 23, 2017,
into Dotson’s office to make safety complaints concerning work orders from Vanover to cut into

39 FMSHRC Page 1673

the air intake and an unsupported top. (Tr. 43, 108-09). As Leadmon and Gibson were both part
of the conversation on May 23, 2017, where they made safety complaints to Dotson, this shows
sufficient evidence that Dotson, the superintendent, knew of their safety complaints. (Tr. 43,
108-09).
Wiant admitted that Dotson told him prior to Leadmon and Gibson being suspended that
“an issue” was brought forward. (Tr. 81). Dotson told Wiant this right after Wiant saw Leadmon,
Gibson, and Hensley meet with Dotson. (Tr. 81).
Nonetheless, a credibility determination cannot be made at this time, and the allegations
by Gibson and Leadmon that they spoke with Vanover, the section foreman, and Dotson, the
superintendent, about their safety complaints is sufficient to demonstrate knowledge by
Respondent.
2.

Coincidence in time between the protected activity and adverse action

The Commission has accepted substantial gaps between the last protected activity and the
adverse employment action. See e.g. CAM Mining, LLC, 31 FMSHRC at 1090 (three weeks) and
Sec’y of Labor on behalf of Hyles v. All American Asphalt, 21 FMSHRC 34 (Jan. 1999) (a 16month gap existed between the miners’ contact with MSHA and the operator’s failure to recall
miners from a lay-off; however, only one month separated MSHA’s issuance of a penalty
resulting from the miners’ notification of a violation and that recall failure). The Commission has
stated “We ‘appl[y] no hard and fast criteria in determining coincidence in time between
protected activity and subsequent adverse action when assessing an illegal motive. Surrounding
factors and circumstances may influence the effect to be given to such coincidence in time.’” All
American Asphalt, 21 FMSHRC 34 at 47 (quoting Hicks v. Cobra Mining, Inc., 13 FMSHRC
523, 531 (Apr. 1991).
In the instant cases, there was an extremely close proximity in time between the protected
activities and adverse actions. Gibson and Leadmon both brought safety complaints to
management on May 23, 2017, engaging in protected activity. (Tr. 42-43, 108-09). The same
day, on May 23, 2017, Gibson and Leadmon were suspended. (Tr. 45-46, 115). Two days later,
on May 25, 2017, Gibson and Leadmon were discharged. (Tr. 46-47, 116). As a result, I find that
the time span between the protected activities and adverse actions is sufficient to establish a
nexus.
3.

Hostility or animus toward the protected activity

The Commission has held, “[h]ostility towards protected activity—sometimes referred to
as ‘animus'—is another circumstantial factor pointing to discriminatory motivation. The more
such animus is specifically directed towards the alleged discriminatee's protected activity, the
more probative weight it carries.” Secretary of Labor on behalf of Chacon v. Phelps Dodge
Corporation, 3 FMSHRC 2508, 2511 (Nov. 1981) (citations omitted).
Gibson experienced multiple occasions of hostility to the safety complaints he made to
Vanover, the section foreman, and Dotson, the superintendent. (Tr. 36-37). When Gibson asked

39 FMSHRC Page 1674

Vanover to switch the airflow while the continuous miner machine was cutting in to the air
intake on May 4, 2017, Vanover and Smith, an evening shift foreman, just ignored Gibson’s
complaints and told Gibson to keep working in the dangerous condition. (Tr. 36). Moreover, on
May 11, 2017, Gibson testified that Vanover cursed at him, yelling that Gibson needed to “F-ing
cut into it now” when Gibson objected to cutting into an unsupported roof. (Tr. 37). Gibson also
was suspended on May 23, 2017, after written and verbal safety complaints were presented to
management. (Tr. 42-43).
Leadmon also experienced hostility when he told Vanover that he did not want to back
out of the number four right section without completing bolting for the continuous miner. (Tr.
101). Vanover told Leadmon “you will do it” and “made [the roof bolters] back out.” (Tr. 102).
Additionally, Leadmon was suspended on May 23, 2017, after he brought Gibson’s list of safety
complaints to Dotson and made verbal safety complaints to management. (Tr. 108-09, 115).
As a result, Gibson and Leadmon both received hostility, which was directed towards
their safety complaints when Vanover ignored their safety complaints and continued to demand
they complete unsafe work orders. (Tr. 36-37). Moreover, the fact that they were suspended the
same day that they made safety complaints to management demonstrates animus. (Tr. 45-46,
115).
4.

Disparate treatment

“Typical forms of disparate treatment are encountered where employees guilty of the
same, or more serious, offenses than the alleged discriminatee escape the disciplinary fate which
befalls the latter.” Secretary of Labor on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC
2508, 2512 (Nov. 1981). The Commission has previously held that evidence of disparate
treatment is not necessary to prove a prima facie claim of discrimination when the other indicia
of discriminatory intent are present. Id. at 2510-2513.
There was some testimony brought forward by Respondent indicating that Ron Bennett
and the other miners working in the four main section made safety complaints without being
terminated. (Tr. 87-88). Evidence was not brought forth by the Secretary to indicate whether
there was disparate treatment in the instant matter. However, this factor is not necessary for a
prima facie claim of discrimination and does not outweigh the other factors indicating a nexus
between protected activity and adverse action.
D.

Defenses

Respondent argued at hearing that Leadmon and Gibson’s safety complaints were only
made in response to disciplinary action taken by Respondent. (Tr. 76). This defense requires a
credibility determination, and is therefore outside of the scope of these temporary reinstatement
cases. Further, Respondent argues that Complainants were terminated for taking unsafe actions
in the mine. (Tr. 66, 130). Specifically, Respondent contends that Gibson was terminated for
cutting into the air intake and an unsupported roof, while Leadmon was terminated for falsifying
a PDM sample. (Tr. 66-67, 130; RX-1, 3). These defenses are not appropriate for a temporary
reinstatement proceeding as they do not challenge the Secretary’s burden of bringing a claim that

39 FMSHRC Page 1675

is not frivolous. These defenses do not challenge that there is reasonable cause to believe by
substantial evidence that a violation of section 105(c) has occurred.
VII.

CONCLUSION

In concluding that Gibson’s and Leadmon’s complaints were not frivolously brought, I
find that there is reason to believe Gibson and Leadmon engaged in protected activities and that
there was a nexus between the protected activities and their terminations.
ORDER
For the reasons set forth above, it is ORDERED that Complainant Benjamin Leadmon
be immediately reinstated by Respondent to his former position, or the equivalent, at the same
rate of pay, hours worked, and with all other benefits he was receiving at the time of his
discharge, effective the date of this decision.
Further, it is ORDERED that Complainant Franklin Jeremiah Gibson be immediately
reinstated by Respondent to his former position, or the equivalent, at the same rate of pay, hours
worked, and with all other benefits he was receiving at the time of his discharge, effective the
date of this decision.
The court retains jurisdiction over these temporary reinstatement proceedings. 29 C.F.R.
§ 2700.45(e)(4). The Secretary shall complete the investigation of the underlying discrimination
complaints as soon as possible. Immediately upon completion of the investigations, the
Secretary shall notify counsel for Respondent and this court, in writing, whether violations of
Section 105(c) of the Mine Act have occurred. Id.

/s/ William S. Steele
William S. Steele
Administrative Law Judge

39 FMSHRC Page 1676

Distribution (Via E-mail and Certified Mail):
Kathleen F. Borschow, Esq., Office of the Solicitor, U.S. Department of Labor, 201 12th Street
South, Suite 401, Arlington, VA 22202-5450; borschow.kathleen@dol.gov
Todd C. Myers, Esq., Associate General Counsel, Blackhawk Mining, LLC, 3228 Summit
Square Place, Suite 180, Lexington, KY 40509; tmyers@blackhawkmining.com
Melanie J. Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC, 3151 Beaumont
Centre Circle, Suite 375, Lexington, KY 40513; kilpatrick@rwktlaw.com
Benjamin Leadmon, 93 Fullmoon Drive, Charleston, WV 25306
Franklin Jeremiah Gibson, 4622 Foster Ridge Road, Given, WV 25245

39 FMSHRC Page 1677

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

August 30, 2017
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) on behalf
of PEDRO IGLESIAS,
Petitioner

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. SE 2015-0105
A.C. No. 08-00051
DISCRIMINATION PROCEEDING

v.
TITAN FLORIDA, LLC,
Respondent

Docket No. SE 2015-0234-DM
A.C. No. 08-00051
MSHA Case No. SE-MD-15-04
Mine: Pennsuco Cement Plant

ORDER OF DISMISSAL
DECISION APPROVING SETTLEMENT
ORDER TO PAY
Before:

Judge McCarthy

This proceeding is before me on an Amended Complaint of Discrimination filed by the
Secretary of Labor (Secretary) on April 2, 2015, on behalf of Complainant, Pedro Iglesias
(Iglesias), pursuant to section 105(c)(2) of the Federal Mine Safety and Health Act of 1977 (the
Act), as amended. See 30 U.S.C. § 815(c)(2). The Amended Complaint alleges that on November
11, 2014, the Respondent, Titan Florida, LLC (Titan), terminated the employment of Iglesias in
violation of section 105(c) because he exercised his statutory rights to make safety complaints to
the Mine Safety and Health Administration (MSHA) and to Titan. Currently pending before the
Court are the Respondent’s Motion to Modify Order of Temporary Economic Reinstatement,
filed on July 3, 2017 in Docket No. SE 2015-0105,1 and the parties’ Joint Motion to Approve
Settlement and Dismiss filed on August 25, 2017 in Docket No. SE 2015-0234.
1

On December 23, 2014, the Secretary filed an Application for Temporary Reinstatement
on behalf of Iglesias, which was docketed before the Commission as Docket No. SE 2015-0105.
Respondent did not request a hearing on the Application. Instead, the parties negotiated a
settlement of the issues raised by the Application. On February 19, 2015, the Secretary,
Respondent, and Complainant filed a Joint Motion to Approve Agreement for Economic
Reinstatement. On February 27, 2015, the undersigned issued an Order of Temporary Economic
Reinstatement, retroactive to the date of the Secretary’s December 23, 2014 Application.
Respondent was ordered to economically reinstate Iglesias, as specified in the Joint Motion to
Approve Agreement for Economic Reinstatement, under the same terms as if Iglesias’s
employment had not been terminated on November 11, 2014.

39 FMSHRC Page 1678

The Secretary’s Amended Complaint alleges that on June 25, 2013, Iglesias filed a
hazard complaint with MSHA under section 103(g) of the Act; that on October 17, 2014, Iglesias
informed his supervisors of safety concerns about damaged energized cables; and that on
November 1, 2014, Iglesias informed supervisor Cesar Soriano of safety concerns regarding
lockout/tagout. Complaint at ¶ 8. The Amended Complaint further alleges that on or about
November 11, 2014, with the agreement of Titan’s upper management, Human Resources (HR)
manager, Yvette Rodriguez [Hernandez, Tr. 12], and Titan’s former production manager, Jeff
Harris, fired Iglesias. The Amended Complaint alleges that Hernandez and Soriano knew that
Iglesias participated in MSHA’s investigation of the hazard complaint, which resulted in an
MSHA inspection and five citations for Titan, and that Hernandez and Soriano also knew or
suspected that Iglesias filed the hazard complaint. Id. at ¶ 10 and 11. Based on the foregoing, the
Amended Complaint alleges that Respondent discharged Iglesias because he made a Complaint
under the Act and/or caused to be instituted a proceeding under the Act and/or exercised his
rights under the Act. Id. at ¶ 12.
The parties have filed a Joint Motion to Approve Settlement and Dismiss to resolve both
the Motion to Modify Order of Temporary Economic Reinstatement pending in Docket No. SE
2015-0105 and the underlying discrimination claims in Docket No. SE 2015-0234. The parties
represented in their Joint Motion that Complainant Iglesias and Respondent have entered into a
Confidential Settlement Agreement resolving all issues. The Secretary is not a signatory to the
Confidential Settlement Agreement. Jt. Mot. at ¶ 6. The Joint Motion also proposes a reduction
in the penalties from $13,100 to $3,000. I have reviewed the Joint Motion to Approve
Settlement and Dismiss. I have reviewed the Confidential Settlement Agreement in camera.
Following such review, I conclude that the proposed settlement is appropriate under the criteria
set forth in section 110(i) of the Act, is in the public interest, and will further the intent and
purpose of the Federal Mine Safety and Health Act, as amended.
Accordingly, the parties’ Joint Motion is GRANTED, and the parties are ORDERED to
comply with the terms and conditions of both the Joint Motion and the Confidential Settlement
Agreement within 30 days of the date of this Order, except as otherwise provided in the Joint
Motion and/or the Confidential Settlement Agreement. My Order of Temporary Economic
Reinstatement is dissolved as of the date of Iglesias’s full reinstatement, per the terms of the
Joint Motion approved herein. Upon completion of the terms and conditions of the Joint Motion
and the Confidential Settlement Agreement, the above-captioned proceedings are DISMISSED.

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

39 FMSHRC Page 1679

Distribution:
Uche N. Egemonye, U.S Department of Labor, Office of the Solicitor, 61 Forsyth Street SW,
Suite 7T-10, Atlanta, GA 30303
Margret Lopez, Ogletree, Deakins, Nash, Smoak & Stewart, P.C., 1909 K Street NW, Suite
1000, Washington, DC 20006
Pedro Iglesias, 1521 SW 124 Place Concourse, Miami, FL 33184-2392
/ccc

39 FMSHRC Page 1680

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

August 31, 2017
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 2015-996
A.C. No. 46–06265–383951

v.
RAW COAL MINING COMPANY, INC.,
Respondent

Mine: Sewell Mine B

DECISION
Appearances: Paige I. Bernick, Esq. (Eric Johnson, Esq., on brief), U.S. Department of Labor,
Office of the Solicitor, Nashville, Tennessee, for Petitioner;
James F. Bowman, Safety Consultant, Midway, West Virginia, for Respondent.
Before:

Judge Paez

This case is before me upon a petition for the assessment of civil penalty filed by the
Secretary of Labor (“Secretary”) pursuant to section 105(d) of the Federal Mine Safety and
Health Act of 1977 (“Mine Act”), 30 U.S.C. § 815(d).1 In dispute are three section 104(d)(2)
orders issued by the Mine Safety and Health Administration (“MSHA”) to Raw Coal Mining
Company, Inc. (“Respondent” or “Raw Coal”), as owner and operator of the Sewell Mine B
(“Sewell mine”) in Asco, West Virginia. To prevail, the Secretary must prove any cited violation
“by a preponderance of the credible evidence.” In re: Contests of Respirable Dust Sample
Alteration Citations, 17 FMSHRC 1819, 1838 (Nov. 1995) (citing Garden Creek Pocahontas
Co., 11 FMSHRC 2148, 2152 (Nov. 1989)), aff’d sub nom. Sec’y of Labor v. Keystone Coal
Mining Corp., 151 F.3d 1096, 1106–07 (D.C. Cir. 1998).
I. STATEMENT OF THE CASE
These three section 104(d)(2) orders were issued at Raw Coal’s Sewell mine. Although
none of them were designated as significant and substantial (“S&S”), the Secretary characterizes
Raw Coal’s negligence as “high” for all three orders and alleges that the violations were a result

1

In this decision, the hearing transcript, the joint exhibit, the Secretary’s exhibits, and
Raw Coal’s exhibits are abbreviated as “Tr.,” “Joint Ex. #,” “Ex. S–#,”and “Ex. R–#,”
respectively.

39 FMSHRC Page 1681

of the company’s unwarrantable failure to comply with mandatory safety standards.2 The
Secretary proposes a penalty of $4,000.00 for each violation for a total penalty of $12,000.00.
This matter was initially the subject of a default judgement. The Commission, in an order
encompassing several consolidated dockets and operators, granted Respondent’s request to
reopen this case. Allstate Materials, LLC, 38 FMSHRC 645 (Apr. 2016) (reopening unrelated
matters involving eight different operators in a single order). Thereafter, Chief Administrative
Law Judge Robert J. Lesnick assigned me Docket No. WEVA 2015-996, and I held a hearing on
March 9, 2017, in Beckley, West Virginia. The Secretary presented testimony from MSHA
Inspector Nicholas Christian and Inspector Trainee Donald LeMarr. Raw Coal presented
testimony from general mine foreman Fred Ciampanella, mine superintendent Randy Campbell,
and third shift section foreman Burb Blankenship. The parties each filed post-hearing briefs and
reply briefs, whereby the record closed on June 7, 2017.
II. ISSUES
Raw Coal, through its lay representative, challenges the fact of the violation, the
negligence and unwarrantable designations, and the proposed penalty for each order.
Order No. 9020987 charges Raw Coal with a violation of 30 C.F.R. § 75.364(b)(2) for
failing to perform the required weekly examination of the Left Return Aircourse and Seals. Raw
Coal, however, contends it conducted the exam but simply failed to record it.
Order No. 9064481 charges Respondent with a violation of 30 C.F.R. § 75.333(b)(1),
which requires Raw Coal to construct a line of stoppings (solid physical barriers) in the crosscuts
between the working section’s intake and return entries, so as to separate the fresh air in the
intake entry from the contaminated air in the return entry. Although the standard permits the two
connecting crosscuts closest to the working face (where coal is actively being mined) to remain
open for travel between the two entries, the Secretary alleges Raw Coal impermissibly allowed

2

The S&S and unwarrantable failure terminology is taken from section 104(d)(1) of the
Act, 30 U.S.C. § 814(d)(1), which distinguishes as more serious any violation that “could
significantly and substantially contribute to the cause and effect of a . . . mine safety or health
hazard” and establishes more severe sanctions for any violation caused by “an unwarrantable
failure of [an] operator to comply with . . . mandatory health or safety standards.” A violation
that is both S&S and an unwarrantable failure shall result in a 104(d)(1) citation. Id. The
occurrence of another unwarrantable failure violation within the next 90 days, even if not S&S,
shall result in the issuance of a 104(d)(1) order withdrawing miners from the affected area. Id.
Any subsequent unwarrantable failure withdrawal orders are issued under section 104(d)(2) until
such time that an inspection of the mine discloses no further unwarrantable failure violations. Id.;
Greenwich Collieries, 12 FMSHRC 940, 945 (May 1990). The 104(d)(1) predicate for the three
orders in this case was Order No. 9061670, which was issued on January 21, 2015, and became a
final order on November 23, 2015. (Tr. 43:9–21; Ex. S–18.)

39 FMSHRC Page 1682

an additional two crosscuts between those entries to remain open.3 Raw Coal, in turn, argues that
the third connecting crosscut was permitted to remain open when the order was issued, and that
the ventilation control for the fourth connecting crosscut was adequately maintained.
Lastly, Order No. 9064486 charges Respondent with violating its approved ventilation
plan in a number of ways, including moving an entire line of stoppings to a series of crosscuts
where they were not permitted to be, altering the direction of air flow in a return entry, and
creating a dead air space. Raw Coal denies it moved a line of stoppings or altered the direction of
air flow, and argues that the arrangement of its ventilation controls constituted a permissible
variation of the MSHA-approved ventilation plan.
Alternatively, if any violations were to be found, Raw Coal disputes the unwarrantable
failure designations due to the alleged limited duration and extent of the violation in Order No.
9020987, inadequate notice that greater efforts were needed for compliance in Order No.
9064481, and complexity of the ventilation map at issue in Order No. 9064486.
Accordingly, the following issues are before me: (1) whether Respondent violated
30 C.F.R. § 75.364(b)(2) as alleged in Order No. 9020987; (2) whether Respondent violated
30 C.F.R. § 75.333(b)(1) as alleged in Order No. 9064481; (3) whether Respondent violated
30 C.F.R. § 75.370(a)(1) as alleged in Order No. 9064486; (4) whether the Secretary’s gravity
determinations are properly designated for these three section 104(d)(2) orders; (5) whether
Respondent’s negligence is properly designated as “high” and constitutes an unwarrantable
failure; and (6) whether the proposed penalties are appropriate.
For the reasons set forth below, Order Nos. 9020987, 9064481, and 9064486, are
AFFIRMED.
III. FINDINGS OF FACT
The parties stipulated to the following:
1.

Raw Coal Mining Company, LLC (“Respondent”) is subject to the Federal
Mine Safety and Health Act of 1977 and to the jurisdiction of the Federal
Mine Safety and Health Review Commission.

2.

The presiding Administrative Law Judge has the authority to hear this case
and issue a decision.

3.

Respondent has an effect upon commerce within the meaning of Section 4
of the Federal Mine Safety and Health Act of 1977.

3

If one were to proceed away from the face where coal was actively being mined at the
time of the inspection, the two crosscuts that do not require permanent ventilation controls would
be the first and second crosscuts encountered. Hence, they are referred to in this decision as the
first and second crosscuts outby the working face. The crosscuts with allegedly missing or
incomplete stoppings would be the third and fourth crosscuts encountered and are accordingly
referred to as the third and fourth crosscuts outby the working face.

39 FMSHRC Page 1683

4.

Respondent operates Sewell Mine B, Mine Identification Number 4606265.

5.

Sewell Mine B mined 97,208 tons of coal in 2016.

6.

Respondent abated the citations involved herein in a timely manner and in
good faith.

7.

Secretary’s Exhibits 1 through 22 are admissible.

8.

Respondent’s Exhibits 1 through 7 are admissible.

(Joint Ex. 1.)
Raw Coal’s Sewell Mine B is an underground coal mine in McDowell County, West
Virginia. (Ex. R–6.) The Sewell mine consists of a series of entries and perpendicular crosscuts
that together form a grid if viewed from above. (See Exs. S–14, S–15.) Its low ceilings measure
approximately 42 to 44 inches in height and generally require miners to crawl through
travelways or ride in a vehicle to get around. (Tr. 25:17–26:4.) The company mines coal on three
daily eight-hour shifts at the Sewell mine. (Tr. 33:1–14.) As the operator advances through a
section in the course of normal mining operations, it leaves pillars of coal between entries and
crosscuts that help support the roof. After a section is completely mined, the operator then
engages in a process commonly referred to as “retreat mining.” In other words, to collect
additional coal from the remaining pillars, Raw Coal removes those pillars and allows the roof to
collapse. (Tr. 67:14–68:6.)
Raw Coal also utilizes a system of ventilation controls at the mine (including stoppings
and curtains positioned in various crosscuts between entries) to direct fresh air to the active
production sections through “intake” entries, and to direct harmful gases and dust from the
working faces out of the mine through “return” entries. (Tr. 27:11–30:23.) MSHA views the
liberation of methane gas, in particular, as a problem at any underground coal mine due to its
explosive potential. However, the Sewell mine produced significantly less than the 200,000
cubic feet of methane necessary to warrant a spot inspection (close and frequent monitoring for
issues related to methane buildup), a fact that is reflected in MSHA’s gravity determinations for
the subject orders. (Tr. 34:16–20, 35:10–23, 36:16–37:4; Ex. S–5.)
A.

Order No. 9020987 – The Weekly Exam Violation

Inspector Christian arrived at the Sewell mine at 7:25 a.m. on April 7, 2015, to conduct a
regular inspection with MSHA Inspector Trainee Trent LeMarr.4 (Tr. 15:3–11, 16:12–22.) They
were accompanied by Raw Coal agents Fred Ciampanella and Randy Campbell. (Id.) Christian
4

While Christian had only been an MSHA inspector since 2014, he had an additional 13
years of experience in the mining industry, which included jobs as a section foreman, general
mine foreman, and mine superintendent. (Tr. 9:22–13:6.) As a mine superintendent, Christian
was responsible for developing, reviewing, and ensuring compliance with mine ventilation plans.
(Tr. 12:15–24.) Likewise, LeMarr joined MSHA in 2014 and had approximately 20 years of
prior experience in the mining industry. (Tr. 274:2–12.)

39 FMSHRC Page 1684

proceeded to the mine office and began checking Raw Coal’s record books. He immediately
noticed the company had not recorded in its logbook a weekly exam of the left return aircourse
and seals since March 30. (Tr. 15:13–17:5; Ex. S–2.) Raw Coal was required to conduct and
record another weekly exam of the area by April 6 (the prior day). (Tr. 17:13–14.) Christian
knew Ciampanella had accompanied him for most of the April 6 inspection (which lasted until
the early afternoon) and could not have conducted the weekly exam during that time. (Tr. 24:
15–18, 110:18–24.) But, to be certain, Christian asked Ciampanella, “Did you make the exam
yesterday?” and, according to the inspector, Ciampanella responded, “No, I did not make the
exam yesterday.” (Tr. 17:17–24; Ex. S–4 at 5.) Inspector Trainee LeMarr fully corroborated
Christian’s account of the conversation. (Tr. 276:3–7.) At hearing, however, Ciampanella denied
making that statement or even being asked the question, and insisted he had in fact conducted the
exam over the course of multiple days, including April 6, but simply failed to record that he had
examined the entire left return. (Tr. 245:12–19, 247:20–249:13, 259:3–7.)
Christian next checked the tracking logbook in the dispatcher’s office for any evidence
that Raw Coal had conducted the weekly exam.5 (Tr. 18:8–17.) When entering a return, miners
are required to phone the dispatcher above ground to record their presence in the return and how
long they expect to remain there, so the company knows to look for them if they remain longer
than intended. (Tr. 18:8–14.) The company is also required to keep written logs of these calls.
(Tr. 21:23–22:2.) The logbook did not display any record of miners entering either the left or
right return since April 2. (Tr. 22:1–8; Ex. S–3.) Christian also asked individuals in the
dispatcher’s office if they had any other notes or records indicating that Ciampanella had been in
the return recently. The answer he received was once again, “No.” (Tr. 19:5–8.) At this point
Christian informed Ciampanella and Campbell “that they were to withdraw the men from the
mine until the aircourse [examination] could be made,” and the company immediately complied
with the withdrawal order. (Tr. 19:8–10, 24:19–22.)
Christian told Ciampanella that he was already planning to travel through the left return
airway in the course of his regular inspection that day, so he intended to accompany Ciampanella
when he conducted the exam to abate the order. (Tr. 24:23–25:3.) However, while the inspector
was checking a coal truck on the surface, Ciampanella hopped onto a vehicle and hurried
underground without slowing down to allow Christian an opportunity to accompany him. (Tr.
25:4–9.) Because Ciampanella had left him without a permissible ride, Christian could not travel
to the return and observe the examination himself. (Tr. 25:17–26:24.) Instead, Christian waited at
the surface.6 The order was terminated when Ciampanella returned to the surface and presented a
record of the exam he had just conducted. (Tr. 25:14–16.)

5

Although Christian had already confirmed that Ciampanella had not conducted the
exam, there were at least four other certified foremen who could have done so. (See Tr. 44:21–
45:19.)
6

Being 6’5”, Christian would have needed to crawl through the travelways (which
averaged 42 to 44 inches in height) to adequately inspect the return, a process he speculated
would take him eight or nine hours. (Tr. 25:17–26:24.)

39 FMSHRC Page 1685

B.

Order No. 9064481 – The Missing and Incomplete Stoppings Violation

At the start of a subsequent inspection on the morning of April 21, a section foreman at
the mine asked Inspector Christian if the company was permitted to continue cutting, loading,
and cleaning a working section while constructing a stopping. (Tr. 46:4–47:7.) Christian recalled
that just three weeks prior he had cited the company for a violation of section 75.333(b)(1),
which requires stoppings to be installed up to and including the third crosscut outby the working
face, so he believed the company was concerned that it was again in violation of the same
standard. (Tr. 47:5–22; Exs. S–9, S–10, S–11.) Christian told the section foreman he would
assess the situation when he arrived at the section, and then proceeded with his inspection,
accompanied by LeMarr and Raw Coal agents. (Tr. 47:19–48:3.)
When Christian arrived at the working section, he observed no stoppings in the three
open crosscuts outby the working section (i.e., the three crosscuts closest to the working face).
(Tr. 52:12–53:16; see Ex. S–7 at 15.) These crosscuts provided access to the left return entry,
where air that has ventilated the face directs dust and gas out to the surface. (Id.) While the first
two crosscuts closest to the face are permitted to remain open in order to allow miners to access
the return entry if necessary, the third crosscut (and each one after that) requires a permanent
stopping once the first two crosscuts are fully cut through, bolted, and safe for travel.7 (Tr.
228:13–21.) The ventilation controls are designed to separate fresh air blowing through the
intake entry toward the working face from the contaminated or dirty outgoing air in the return
entry that has already passed through the working sections, ensuring that a sufficient flow of
fresh oxygen reaches the working face without being diverted (or short circuited) into the return
entry. See 61 Fed. Reg. 9764, 9782 (Mar. 11, 1996) (explaining the rationale for the ventilation
control requirements in 30 C.F.R. § 75.333).
The first crosscut outby the working face did not contain any ventilation controls,
temporary or permanent, while the second and third crosscuts had temporary curtains installed to
control ventilation. (Tr. 53:1–11.) Temporary ventilation controls do not satisfy the standard’s
requirements. See 30 C.F.R. § 75.333(b)(1). Christian observed that the stopping for the fourth
crosscut outby the working section was only partially completed, as it contained exposed unplastered wood and a hole (or opening) at the top spanning 8 to 10 feet — half the width of the
crosscut — without even a curtain to fill the gap. (Tr. 48:8–12, 53:11–17, 54:10–15, 61:6–
62:17.) Therefore, Christian found Raw Coal to be in violation of the standard at both the third
and fourth crosscuts outby the working section. (Tr. 78:19–79:2.) He proceeded to take an air
reading at the open crosscut closest to the section face and recorded an airflow rate of only 7,000
cubic feet per minute (“CFM”), well below the mine’s ventilation plan requirement of an airflow
of 12,000 CFM. (Tr. 53:17–54:1, 57:1–13; Ex. S–8.) Christian explained that by not having
stoppings installed, the company was short-circuiting intake air through the crosscuts into the
return entry instead of forcing it toward the section face. (Tr. 54:1–12.)
According to Christian, when he told Ciampanella that he would be issuing a section
104(d)(2) order for failing to install the required stoppings and asked for any mitigating
7

Crosscuts must have adequate roof support to remain safe for travel, so miners can pass
through them without subjecting themselves to the risk of a roof fall. Roof bolting is an essential
part of the mining process and integral to a mine’s roof control plan.

39 FMSHRC Page 1686

circumstances, Ciampanella responded, “Why should I install those stoppings, when I’m going
to tear them back out tonight when I begin pillaring?” (Tr. 67:7–13.) Since Raw Coal would
eventually be “retreat mining” in the section, the company would possibly begin “pillaring later
that night” after mining out the area. (Tr. 67:14–68:6.) In other words, the operator would begin
to remove the pillars of coal to let the roof collapse and bury the section, thereby eliminating the
need for any stoppings in the soon-to-be non-existent crosscuts. (Id.) Ciampanella’s statement
convinced Christian that Raw Coal was aware of the violative condition but allowed it to persist
for the sake of expediency. (Tr. 73:12–20.)
At hearing, Raw Coal’s witnesses, Blankenship and Ciampanella, disputed Christian’s
testimony regarding the hole in the stopping for the fourth crosscut. (Tr. 200:15–24, 254:6–20.)
Ciampanella also claimed that the stopping was fully plastered on one side. (Tr. 254:6–16.)
However, the biggest point of contention at hearing was the timing for when the first crosscut
had been fully cut through and bolted such that it was safe for travel, thereby triggering the
requirement for a completed stopping at the third crosscut.
Christian testified that he was initially informed the company had finished cutting
through the first crosscut earlier that morning, during the previous shift, but was later told Raw
Coal had completed this process the prior evening. (Tr. 58:23–59:22, 60:1–6, 60:19–61:4.)
Nevertheless, Christian observed that the crosscut was fully cut through, bolted, and safe for
travel when he arrived at the section at 8:30 a.m. on April 21. (Tr. 59:20–24, 60:8–10, 79:8–19.)
The record for the preshift examination of the section conducted between 5:00 a.m. and
7:42 a.m. on April 21 indicates that the first crosscut outby the working face had not yet been
bolted at the time of the preshift examination. (Ex. R–1 at 5; Tr. 75:15–76:8.) In addition, Raw
Coal introduced a record of an onshift examination—conducted after the issuance of Inspector
Christian’s citation—that indicates this same crosscut had not yet been bolted. (Ex. R–1 at 6.) All
of Raw Coal’s witnesses testified at the hearing that the first crosscut had not been fully cut and
bolted when Christian observed it, and that it was not until later that day that the company
completed this process. (Tr. 204:7–205:18, 227:13–228:4, 250:10–254:5.) However, Inspector
LeMarr, who accompanied Christian, corroborated Christian’s observation that the first crosscut
was fully cut through and bolted when they initially observed it at 8:30 a.m. (Tr. 277:16–24.)
Also, LeMarr witnessed the hole Christian had observed in the stopping for the fourth connecting
crosscut. (Tr. 278:9–19.)
C.

Order No. 9064486 – The Ventilation Plan Violation

The following day, April 22, Inspector Christian returned to the mine to continue his
regular inspection, again accompanied by LeMarr. (Tr. 80:21–23, 81:4–5.) At the working
section, Christian noticed a number of problems with the ventilation controls in the area which
convinced him that Raw Coal was not following its MSHA-approved ventilation plan. (Tr.
81:16–83:16.) Most significantly, he testified that an entire line of stoppings was missing from a
series of crosscuts where the ventilation plan indicated they were supposed to be; instead, it
appeared that all of those stoppings had been moved exactly one series of crosscuts over, where,
according to Christian, they were not permitted. (Tr. 82:2–9, 87:17–88:16.) Christian testified
that he saw leftover materials where the stoppings had once been, including blocks and plaster

39 FMSHRC Page 1687

still stuck to the mine roof and ribs, suggesting that these stoppings had indeed been moved. (Tr.
95:10–24.) LeMarr’s testimony at hearing corroborated Christian’s observations of missing
stoppings and leftover materials in the crosscuts where the approved ventilation plan indicated
they were supposed to be. (Tr. 279:15–280:6.) However, at the hearing, Mine Superintendent
Randy Campbell not only testified that no stoppings had been moved but denied that stoppings
had ever been in the area where Christian believed they should have been. (Tr. 230:15–231:24.)
Campbell testified the stoppings were not required to be in the area where Christian believed the
ventilation plan required them and denied there were any leftover materials stuck to the roof and
ribs in those crosscuts. (Id.)
Inspector Christian testified that he initially believed Raw Coal had removed the
permanent ventilation controls in order to develop an area beyond those stoppings, and that
MSHA had permitted the company to do this. (Tr. 94:4–96:20.) But, once that area had been
worked out and Raw Coal retreated from there, MSHA expected the company to reinstall the
removed stoppings in the same location where they had originally been, as required by the
mine’s MSHA-approved ventilation plan. (Id.) According to Christian, Raw Coal failed to do
this and had not obtained any revision to its approved site-specific plan that would allow a
deviation from that strategy. (Tr. 97:2–98:4.) The most recently approved revisions to the mine’s
ventilation plan had been submitted by Raw Coal on March 25 and approved by MSHA on April
17, five days before Order No. 9064486 was issued. (Tr. 185:1–24.) Campbell testified that he
did not think Raw Coal had received the revised ventilation plan by the time of the April 22
inspection. (Tr. 234:6–16.) Yet, Ciampanella testified that he presumed the mine received the
approved revisions on April 17 (Tr. 257:15–23), and Christian stated the revised ventilation plan
was posted on the mine bulletin board at the time of the inspection. (Tr. 186:3–5.)
More importantly, Christian believed Raw Coal had rearranged its permanent and
temporary ventilation controls (i.e., both the stoppings and curtains) to shift from a “split air”
plan to a “sweep air” plan. In a split air arrangement, the intake air that reaches the section splits
in two different directions down both the left and right return entries. But in the sweep air
arrangement Raw Coal had created on April 22, the intake air was sweeping across the face in a
single direction, down the left return entry only. (Tr. 82:10–23, 85:12–87:12, 90:19–91:21.)
Mine Superintendent Campbell testified that Raw Coal had permissibly maintained a split air
arrangement by allowing room for air to travel down the right side through the section they were
developing at the time. (Tr. 236:18–237:11.) However, Christian maintained that on April 22 the
entries had not yet been cut through in those locations to allow passage for that air. (Tr. 192:15–
193:13.)
As a result of the above conditions, Inspector Christian observed that Raw Coal had
altered the direction of the air in one of the entries from a return entry to an intake entry, thereby
ensuring there was no available entry on that side of the section for return air to travel. (Tr.
82:23–83:3, 90:8–92:14, 182:12–19.) A regulator (i.e., a hole in a stopping) in that entry had
previously redirected return (dirty) air to the bleeder entry (thus carrying harmful air-methane
mixtures away from working sections to worked-out areas and finally to the surface). However,

39 FMSHRC Page 1688

the company was now directing intake (clean) air through the regulator.8 (Tr. 83:5–12.) There
was now the potential that this regulator could direct harmful air from the worked out sections to
the working section through what was now, impermissibly, an intake entry. (Tr. 103:1–105:7.)
Additionally, this new arrangement of stoppings blocked all access by foot to a bleeder entry
where a mine examiner would be expected to travel, according to Raw Coal’s approved
ventilation plan. (Tr. 92:16–24.)
Finally, this arrangement created a “dead air space” off to the side of the section where
“there was no air movement whatsoever.” (Tr. 88:18–24, 102:15–16.) Christian and LeMarr
confirmed this by testing the flow of the air with chemical smoke. (Tr. 88:21–22, 280:7–11.)
Although a dead air space might be especially dangerous for miners in the area, Christian saw no
reason for anyone to enter the area where this lack of air movement was observed. (Tr. 102:15–
19.)
Christian informed Raw Coal that he was issuing a section 104(d)(2) withdrawal order
for a failure to follow the mine’s approved ventilation plan, and that Raw Coal would have to
shut down operations until it reinstalled its stoppings in accordance with the approved plan. (Tr.
107:10–13.) Correcting the cited condition required 33 miners working approximately 27 hours
over the course of three shifts, after which point Christian terminated the order. (Tr. 107:14–20.)
IV. PRINCIPLES OF LAW
The Commission has determined that unwarrantable failure is aggravated conduct
constituting more than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997, 2001 (Dec.
1987). It is characterized by “indifference,” a “serious lack of reasonable care,” “reckless
disregard,” or “intentional misconduct.” Id. at 2003–04; see also Buck Creek Coal, Inc. v.
MSHA, 52 F.3d 133, 136 (7th Cir. 1995) (approving the Commission’s unwarrantable failure
test).
Whether conduct is “aggravated” in the context of unwarrantable failure is determined by
looking at all the facts and circumstances of a case to see if aggravating or mitigating factors
exist. See IO Coal Co., 31 FMSHRC 1346, 1350–51 (Dec. 2009). The Commission has
identified several such factors, including: the length of time a violation has existed, the extent of
the violative condition, whether the operator has been placed on notice that greater efforts are
necessary for compliance, the operator’s efforts in abating the violative condition, whether the
violation was obvious, whether the violation posed a high degree of danger, and the operator’s
knowledge of the existence of the violation. See id. “Because supervisors are held to a high
standard of care, another important factor supporting an unwarrantable failure determination is
the involvement of a supervisor in the violation.” Lopke Quarries, Inc., 23 FMSHRC 705, 711
(July 2001) (citing REB Enters., Inc., 20 FMSHRC 203, 225 (Mar. 1998)). These factors are
viewed in the context of the factual circumstances of each case. Consolidation Coal Co., 22
FMSHRC 340, 353 (Mar. 2000). All relevant facts and circumstances of each case must be
8

Christian noted that whenever a regulator is used for this purpose, a mine operator must
then conduct regular preshift examinations in the areas where intake air is being directed from
worked-out areas; but Raw Coal was not conducting these exams. (Tr. 83:5–12.) Its failure to do
so would be the subject of a separate citation. (Ex. S–16 at 13.)

39 FMSHRC Page 1689

examined to determine whether an actor’s conduct is aggravated or if mitigating circumstances
exist. Id.
The Commission has noted that “[s]ome of the same evidence that the Judge will
examine with respect to the unwarrantable failure factors will be relevant to the question of the
degree of the operator's negligence,” especially since both unwarrantable failure and high
negligence suggest an aggravated lack of care that is more than ordinary negligence. Brody
Mining, LLC, 37 FMSHRC 1687, 1691, 1703–04 (Aug. 2015) (citations omitted).
V. ADDITIONAL FINDINGS OF FACT, ANALYSIS,
AND CONCLUSIONS OF LAW
As a preliminary matter, I note that I found Inspector Christian and Inspector Trainee
LeMarr to be credible witnesses. Respondent attacked Christian and LeMarr for their relative
inexperience as MSHA agents, pointing out that the inspectors’ accounts often diverged from
those of Raw Coal’s agents. Nevertheless, I find that Christian’s 13 years of experience in the
mining industry, including as a section foreman, general mine foreman, and mine superintendent,
and LeMarr’s 20 years of experience in the mining industry more than compensate for their short
time as MSHA officials. (Tr. 12:15–24, 274:2–12.)
Additionally, I do not find any reason to doubt the veracity of the inspectors’ accounts. In
a prehearing statement, the Respondent’s lay representative initially alluded to a “heated
argument” following the issuance of Order No. 9020987 wherein Christian refused
Ciampanella’s invitation to travel to the return entry and check the DTI’s9 on site to confirm that
Ciampanella had performed a weekly examination of the air course. According to Respondent,
Christian instead insinuated that Ciampanella was a liar and the argument “got so bad that the
inspector . . . called his supervisor . . . [and] ask[ed] his supervisor to send a federal marshall to
the mine and arrest” Ciampanella. (Resp’t Prehearing Statement at 1–2.) By presenting the
narrative this way, Respondent implied that Christian’s subsequent enforcement actions were
colored by personal animosity toward Ciampanella. Yet, at hearing, it was revealed this incident
occurred on May 6, well after all of the orders in this matter were issued, and no witness testified
about Christian threatening to call a federal marshal. (Tr. 131:14–24, 133:17–134:24, 226:6–
227:3.) I find these arguments do not undermine Christian’s credibility, especially as his
observations were recorded contemporaneously in his notes during the April inspection.
Respondent also asks me to discount Christian’s testimony due to what it alleges are
“numerous discrepancies” between his testimony and the facts in the record. (Resp’t Br. at 3.)
For example, Christian noted that he did not observe Ciampanella examine the left return
aircourse on April 6 while the two were together “for the most part of the day,” even though the
inspector was only at the mine between 6:20 a.m. and 12:48 p.m. (Tr. 24:15–17; Ex. R–5.)
According to Respondent’s lay representative, Christian’s testimony is inconsistent with the facts
because this timeline establishes that Christian technically “wasn’t with Mr. Ciampanella all day
9

“DTI’s” is short for “Date, Time, and Initials.” The term refers to markings at the site of
an examination documenting the date and time of a weekly examination, and the initials of the
individual examining the area. (Tr. 129:12–17.)

39 FMSHRC Page 1690

long” (a phrase that Christian himself never used). (Resp’t Br. at 3; Tr. 112:2–113:1.) I do not
find that this alleged discrepancy (if it can even be called that) undermines Christian’s
credibility. If I have chosen not to address any of the other numerous alleged discrepancies raised
by Respondent’s lay representative in his post-hearing brief, it is because I have found them to
be equally insubstantial (for reasons ably demonstrated by the Secretary in his reply brief). (See
Sec’y Reply Br. at 1–6.)
A.

Order No. 9020987 – The Weekly Exam Violation
1.

Additional Findings of Facts

I find that Raw Coal failed to conduct a complete exam of the left return aircourse and
seals within a week of its prior examination of the area on March 30. I credit Christian’s and
LeMarr’s testimony that during the inspection on April 7 Ciampanella admitted he had not
conducted the exam on April 6, the prior day, which is bolstered by Christian’s undisputed
testimony that Ciampanella did not conduct the exam during the time he accompanied Christian
on the prior day’s inspection. (Tr. 17:17–24, 24:15–18, 276:3–7.) I further credit Christian’s
testimony that Ciampanella immediately, and without objection, complied with the withdrawal
order and did not argue that he had in fact completed the exam. (Tr. 17:17–18:7, 24:19–22.) I
also give significant weight to the fact that Raw Coal could not produce records demonstrating it
had completed the exam.10 (Tr. 19:5–8.) Yet, Respondent now offers an explanation for this
omission: Ciampanella purportedly conducted the exam in segments over the course of multiple
days, including on April 6, but simply forgot to record his completion of the entire exam. (Tr.
247:20–249:13, 259: 3–8.) When it was pointed out that the mine’s tracking logbook also did not
contain any record of Ciampanella’s entry into the left return aircourse during that entire week,
Respondent’s lay representative provided an unconvincing explanation: “Tracking of Mr.
Ciampanella is done manually by the outside person. . . . [H]uman error was possible when
manually logging tracking.” (Tr. 22:1–11; Resp’t Br. at 16.) Perhaps this was a case of the
operator repeatedly failing to do what was expected of it, except of course for the one thing that
it was actually cited for. Regardless, I do not find this explanation credible.
Raw Coal also claims that had Christian accompanied Ciampanella for the order’s
abatement, he would have found Ciampanella’s DTI’s in the return aircourse confirming that
10

At hearing, the company did submit evidence documenting Ciampanella’s examination
between April 1–4 of what he claimed were segments of the left return. (Tr. 247:2–249:5; Ex. R–
4.) However, the referenced areas were not displayed in the exhibits relied on at hearing, because
none of the maps introduced into evidence showed the entire mine. Without reference to a full
mine map, Christian understandably could not point out the precise location of those areas at
hearing, nearly two years after the inspection. (Tr. 122:19–124:12.) But, Christian credibly
testified that he consulted a mine map at the time of the inspection to confirm the referenced
areas were not located in the left return; instead, they were located in the right return. (Tr. 122:4–
128:8.) Notably, of the referenced segments purportedly located in the right return, only one is
clearly visible on the truncated maps actually introduced into evidence (the segment labelled
“EP-5”), and that segment is located in the right return aircourse, not the left, on those maps. (Tr.
124:8–23; Exs. R–4, S–15.) Therefore, I fully credit Christian’s testimony on this point.

39 FMSHRC Page 1691

Raw Coal had in fact examined the area. (Tr. 24:23–25:3, 25:4–9; Resp’t Br. at 14–15.) If that
were true, one might expect Ciampanella to have seized on the opportunity to show Christian
those DTI’s himself. Instead, Ciampanella did not allow Christian an opportunity to accompany
him on his examination to abate the order, even though Christian asked to do so. (Tr. 24:23–25:3,
25:4–9.) This behavior further supports my finding that Raw Coal had not examined the left
return.
Moreover, I find it irrelevant that a month later, in May, Raw Coal conducted but failed
to record a different weekly examination of the left return aircourse, or that Christian was able to
confirm this by accompanying Ciampanella and checking the DTI’s in the area. (See Resp’t Br.
at 14.) As the Secretary notes, “the May inspection shows Inspector Christian’s willingness to
evaluate all facts provided by the mine.” (Sec’y Reply Br. at 1–2.) But on April 7, even without
consulting the DTI’s, Christian had ample reason to conclude that Raw Coal had not conducted a
weekly exam of the left return air course. Thus, I reject Respondent’s contention that Christian
“did not conduct even a slightest examination to sustain the burden of proving” a violation and
that “[i]n the absence of DTI evidence there is no evidence to support a charge that the
examination was not conducted.” (Resp’t Reply Br. at 3.) Rather, the evidence as a whole,
including the exam records, the tracking logs, Ciampanella’s admission, and Raw Coal’s
behavior upon being cited, leads me to find that Raw Coal failed to conduct the weekly exam.
2.

Analysis and Conclusions of Law
a.

Violation

The Secretary alleges that Raw Coal violated section 75.364(b)(2), which requires a
certified person to examine at least one entry of each return air course, in its entirety, for
hazardous conditions at least every seven days. (Ex. S–1.) I have found that Raw Coal failed to
examine at least one entry of the left return air course in its entirety within seven days of its last
examination of the area on March 30, 2015. Therefore, the Secretary has established a violation
of the cited standard.
b.

Gravity

Inspector Christian determined the violation was unlikely to result in injury or illness, but
that if an injury or illness occurred, it could reasonably be expected to result in lost workdays or
restricted duty. (Ex. S–1.) Christian also determined that ten persons would be affected by the
violation, those being the miners working on the section and along the belts. (Id.; Tr. 33:17–22,
40:7–20.) Respondent did not challenge these designations. I agree with Christian’s findings. At
hearing, Christian explained that not examining the left return could lead the operator to fail to
identify missing or incomplete stoppings or flooding in the return aircourse, which could in turn
lead to contaminated air being redirected to the working section rather than out of the mine. (Tr.
34:1–40:20.) This scenario, however unlikely, could lead the ten miners working on the section
to inhale harmful dust, smoke, or methane. (Id.) I agree with and adopt Christian’s gravity
determinations.

39 FMSHRC Page 1692

c.

Unwarrantable Failure and Negligence

The Secretary asserts that Raw Coal’s conduct amounted to high negligence and was an
unwarrantable failure. (Ex. S–1.) In support, the Secretary argues that Ciampanella admitted to
not conducting the examination and therefore knew of the violative condition, and that the
violation was extensive, long-lasting, obvious, and highly dangerous. (Sec’y Br. at 14–15.) In
contrast, Raw Coal asserts that the negligence and unwarrantable designations are inappropriate
because of the violation’s limited duration, extent, and prior history. (Resp’t Br. at 17.)
In analyzing an unwarrantable failure, I must consider the Commission’s factors for
determining aggravated conduct. See IO Coal Co., 31 FMSHRC at 1350–51. Although the
danger posed by a violation “may be so severe that, by itself, it warrants a finding of
unwarrantable failure[,] . . . the converse of this proposition – that the absence of significant
danger precludes a finding of unwarrantable failure – is not true.” Manalapan Mining Co., 35
FMSHRC 289, 294 (Feb. 2013). Instead, this factor must be “weighed . . . against the other
relevant factors to determine whether the operator’s conduct under the circumstances amounted
to an unwarrantable failure.” Id. In this case, the danger was neither a mitigating nor aggravating
factor. The failure to conduct an exam of a return aircourse may expose miners to unknown
hazards, but the eventual exam to abate this order did not uncover serious hazards and the
violation was deemed unlikely to lead to serious injuries. Consistent with Commission case law,
I must weigh this factor against the other relevant unwarrantable failure factors. The facts and
circumstances surrounding this violation unveil multiple other aggravating factors.
Most significantly, with regard to Raw Coal’s knowledge of the violation, Ciampanella
admitted to Inspector Christian on April 7 that he had not conducted an exam the prior day, he
lacked any record showing he or anyone else had been in the left return aircourse that week, and
he did not protest to Christian that he had conducted (but failed to record) any part of the exam
during the prior week (as he later did at hearing). (Tr. 17:17–18:7, 19:5–8, 22:1–8, 24:15–18,
110:18–24, 276:3–7.) Strangely, when asked to accompany Christian down to the return
aircourse, Ciampanella left Christian behind and hurried into the mine by himself. (Tr. 24:23–25:
9.) Together, these facts indicate to me that Ciampanella not only knew he had not conducted a
weekly exam of the left return aircourse, but also knew no one else in the mine had either.
Ciampanella was a supervisor with the authority and responsibility to make the required
examination. His knowledge of the violation and culpability, therefore, establish an aggravated
lack of care on the part of the company. See Lopke Quarries, Inc., 23 FMSHRC at 711.
Two other factors strongly point toward an unwarrantable failure determination:
extensiveness and obviousness. Any official at the mine who checked either the examination
book or tracking log entries that week would have immediately concluded, as Christian did, that
no one had been in the left return. The fact that this failure constitutes a violation of MSHA’s
weekly examination requirements would have also been obvious. This is a basic mandatory
standard. Additionally, the violation was extensive in two respects. First, the left return aircourse,
by itself, is undeniably extensive – so extensive, in fact, that according to Ciampanella’s own
description, it could not typically be examined in a single day. (Tr. 249:3–10.) Second, the
failure to examine a return aircourse also affects the entire mine, since return entry hazards can
spill over into intake entries absent vigilant care and attention. (Tr. 39:6–24.)

39 FMSHRC Page 1693

The other unwarrantable failure factors (duration, notice, and abatement) appear to be
neither mitigating nor aggravating. The violation existed for slightly more than one shift, a
duration which I do not find short enough to be mitigating, nor long enough to be particularly
aggravating in the context of a weekly examination requirement. (Tr. 32:17–33:8.) Additionally,
I do not find the evidence of a lack of notice from MSHA to be mitigating, when dealing with an
obvious and known violation such as this one. (Tr. 118:1–12.) In considering the abatement
factor, the Commission focuses on compliance efforts made prior to the issuance of the citation
or order. Enlow Fork Mining Co., 19 FMSHRC 5, 17 (Jan. 1997). The record does not support a
finding of any abatement efforts made prior to the order’s issuance. Accordingly, I afford these
factors no weight in my unwarrantable failure analysis.
After considering and weighing all the factors, particularly the violation's obviousness
and extensiveness, and the operator’s knowledge, I conclude that the violation was the result of
the operator’s unwarrantable failure. For these same reasons, I also conclude that Raw Coal was
highly negligent for failing to conduct the weekly exam.
B.

Order No. 9064481 – The Missing and Incomplete Stoppings Violation
1.

Additional Findings of Facts

The parties do not dispute that the second and third connecting crosscuts were safe for
travel and did not contain permanent stoppings on the morning of April 21, 2015. The only
factual disputes concern the first and fourth connecting crosscuts. Specifically, Respondent
claims that the fourth crosscut was adequately plastered on one side and contained the type of
holes common to stoppings, but not eight to ten feet wide as the Secretary has alleged. (Resp’t
Br. at 18.) Respondent also claims that, contrary to the inspectors’ observations, the first crosscut
was unsupported and not safe for travel at the time Raw Coal was cited. (Resp’t Br. at 20.) After
weighing all the evidence, I find that all four connecting crosscuts outby the working face were
in the conditions that Christian and LeMarr observed.
Christian’s observations of an 8-to-10-foot hole, exposed wood, and missing plaster in
the stopping for the fourth crosscut are supported not only by LeMarr’s testimony but also by
Christian’s contemporaneous notes and drawings. (Tr. 48:8–12, 53:11, 54:10–15, 61:6–62:17,
278:9–19; Exs. S–6, S–7.) Respondent’s lay representative labels the Secretary’s description of
this stopping as “disgusting” and an “[e]mbellishment . . . contradicted by” all available
evidence. (Resp’t Reply Br. at 5–6.) Respondent argues that Christian initially relied only on the
missing stopping in the third connecting crosscut to establish a violation, allegedly not realizing
that the crosscut was legally permitted to remain open at the time, but then, “[i]n an attempt to
save the order [from being vacated after realizing his mistake], . . . included the 4th connecting
crosscut” in his charge and made “an additional charge that the crosscut had a 8 to 10 foot
opening.” (Resp’t Br. at 7; Resp’t Reply Br. at 6.) In support of this allegation, Respondent
claims that the inspection notes did not contain any reference to the incomplete stopping’s holes,
no document specified the size of these holes, and in a deposition Inspector Christian disclaimed
reliance on the holes to sustain the order. (Resp’t Br. at 7, 18.)

39 FMSHRC Page 1694

Respondent’s attempt to paint a conspiratorial picture falls flat, as this alleged conspiracy
rests on several factual inaccuracies. First, Respondent’s argument that Order No. 9064481 relies
only on the missing stopping in the third connecting crosscut to establish a violation appears
premised on the phrase “three open crosscuts” in the order. (Resp’t Br. at 7.) In context,
however, Order No. 9064481 is intended to convey that three crosscuts were fully open, while
the fourth was only partially open. (See Ex. S–6 (“When observed there were three open
crosscuts on the left return stopping line. Also, the fourth crosscut outby had not been
completed.”).)
Respondent’s lay representative is also mistaken in arguing that Christian’s deposition
testimony did not mention relying on the problems with the fourth crosscut’s stopping in citing
the operator. (Resp’t Br. at 18.) The specific portion of Christian’s deposition testimony cited by
Respondent was ambiguous on this point, because Christian was cut off before he could fully
answer the question posed. But, Christian later provided clarifying testimony fully consistent
with the description in the order, noting the problems with both the third and fourth crosscut.11
(See Ex. R–8 at 33, 37; Tr. 154:21–155:3.) Thus, I conclude that Christian’s deposition
testimony does not alter the order’s meaning. By including the issues with the fourth connecting
crosscut in the body of Order No. 9064481, the Secretary provided clear notice to Raw Coal that
those issues formed part of the basis for the order. And, contrary to Respondent’s claims, the
body of Order No. 9064481 is not the only contemporaneous document that mentions these
issues. The inspector’s contemporaneous notes and diagram also make reference to holes in the
fourth stopping. (Ex. S–7 at 15.) In contrast, no such contemporaneous corroborating evidence
exists for Raw Coal’s competing claims. (See, e.g., Ex. R–2 (documenting Ciampanella’s
objections to Order No. 9064481 on the back of the order but not addressing the issues alleged in
the order with the fourth connecting crosscut’s incomplete stopping.) While Christian’s notes
and the order itself do not specify the exact size of the holes, Christian’s and LeMarr’s testimony
were clear and consistent on this point: the hole (or opening) was 8-10 feet long, about half the
width of the crosscut. Therefore, I credit Christian’s testimony regarding the fourth connecting
crosscut and reject Respondent’s unsubstantiated conspiratorial allegations.12

11

During the deposition, Respondent’s lay representative asked Christian “Does the
stopping that doesn’t have plaster on it . . . contribute to this order in any way?” Christian
responded, “No. I mean, the stopping wasn’t finished. There [were] still holes in it, wasn’t --”
but he was interrupted by the lay representative with an entirely different question before he
could finish his answer. (Ex. R–8 at 33.) Later, Christian clarified that the violative condition
was “excessive because of . . . the excessive amount of open crosscuts,” i.e., one stopping was
missing “[a]nd the other one [was] not completed.” (Id. at 37.)
12

In his post-hearing brief, Respondent’s lay representative attempts to put new
information before me regarding the construction of stoppings in order to argue that the fourth
connecting crosscut did not contain any holes. (See Resp’t Br. at 6.) As Respondent’s brief does
not cite to any evidence in the record or to any other authority to support its highly technical
description of the construction process, I agree with the Secretary’s characterization of this
“testimony” as improper and give no weight to this description. (Sec’y Reply Br. at 2.)

39 FMSHRC Page 1695

Regarding the first connecting crosscut, both parties introduced into evidence
contemporaneous documents supporting their respective positions. To support its argument that
the first crosscut was not fully cleaned, bolted, or safe for travel when the order was issued, Raw
Coal first cites to a note that Ciampanella wrote on the evening after the exam denying the fact of
the violation. (Ex. R–2.) Next, Raw Coal cites to contemporaneous preshift and onshift
examination reports indicating the crosscut closest to the working face had not been bolted until
well after the order was issued. (Ex. R–1.) The Secretary, in turn, cites to Christian’s
contemporaneous notes and diagrams in support of his testimony that the first crosscut was
available for travel when he arrived. (Ex. S–7 at 6–15.)
I ultimately credit the testimony of Christian and LeMarr, which is supported by
Christian’s contemporaneous notes and diagram. I recognize their testimony conflicts with at
least the onshift exam report for the area from later that day and possibly the preshift report from
the time of the inspection.13 However, based on Christian’s substantial expertise and experience
with ventilation plans, and based on LeMarr’s clear and consistent corroborating testimony, I
find Christian’s description of the first connecting crosscut more reliable and less susceptible to
the risk of confusion, especially since irregularities in multiple preshift exam reports undercut
Raw Coal’s argument about timing.14 (Tr. 9:22–13:6, 277:9–278:8.) Thus, I find that the first
connecting crosscut was cut, bolted, and safe for travel when Christian issued Order No.
9064481. I also credit Christian’s testimony that when asked for mitigating circumstances,
Ciampanella responded, “Why should I install those stoppings, when I’m going to tear them back
out tonight,” which I find indicative of Ciampanella’s knowledge of the violation. (Tr. 67:7–13.)
13

Respondent’s lay representative calls attention to this conflict and suggests the
possibility of criminal penalties against his client if I resolve this credibility dispute in the
Secretary’s favor: “If the preshift and on-shift reports are not true then two certified foremen
have committed a felony,” which “may result in [] criminal charges against the offender[s].”
(Resp’t Br. at 18–20.) MSHA now has all of the information it needs to pursue a criminal
investigation. However, as the Secretary points out, Respondent’s lay representative has
presented a “false dichotomy,” because judges routinely make credibility determinations
“without resorting to accusations of criminal activity.” (Sec’y Reply Br. at 3.)
14

The Secretary called into question the reliability of Raw Coal’s examination reports by
pointing out irregularities with the preshift reports submitted into evidence by Respondent for
Order No. 9020987. One preshift exam report for the Main area, signed and reported by Burb
Blankenship on the morning of April 6, 2015, indicates that a preshift exam was conducted
between 5:00 and 7:56 a.m. (Ex. R–3 at 1.) However, Raw Coal also introduced into evidence
another preshift exam report for the same Main area conducted the very same morning, also
signed and reported by Burb Blankenship, but indicating the exam was conducted between 4:30
and 5:30 a.m. (Ex. R–3 at 2.) Ciampanella conceded that there was a “problem” with these
reports, because conducting “two preshift examinations for the same morning” is “not the way
business is done.” (Tr. 264:19–265:9.) While Raw Coal later presented a possible theory to
explain this irregularity and the Secretary did not draw further attention to these discrepancies in
his post-hearing briefs, Blankenship’s and Ciampanella’s clear discomfort with the information
contained in these reports gives me pause in relying on Raw Coal’s examination reports to
establish an accurate timeline of events. (Id.; Tr. 214:15–217:11.)

39 FMSHRC Page 1696

2.

Analysis and Conclusions of Law
a.

Violation

The Secretary alleges a violation of section 75.333(b)(1), which requires that ventilation
control devices be built between intake and return air courses and maintained up to and including
the third connecting crosscut outby the working face. (Ex. S–6.) Although this requirement does
not apply to rooms that are 600 feet or less in length or to sections specifically exempted by an
approved ventilation plan, Christian explained the latter exception did not apply to the cited area,
and Raw Coal has not argued that either exception applies. (Tr. 63:3–66:24.) The standard does
not specify the exact timing for when the stopping for the third connecting crosscut must be
completed, but MSHA has issued guidance in a Procedure Instruction Letter (“PIL”) clarifying
that “permanent stoppings installed to separate intake and return aircourses must be completed in
the third crosscut outby the face by the time the face crosscut [i.e., the first crosscut] is cleaned,
bolted, and ready for travel,” and both parties agree that this interpretation governs in this
proceeding. (Exs. S–19, S–20; Sec’y Br. at 22; Resp’t Br. at 18.)
I conclude that Raw Coal violated the standard by failing to build a stopping in the third
connecting crosscut upon cutting, cleaning, and bolting the first connecting crosscut prior to the
inspection, and by failing to maintain the fourth connecting crosscut in a condition that complied
with the standard’s requirements. The Secretary proved that this stopping was improperly
maintained in that it lacked necessary plaster, contained an opening of 8–10 feet, and short
circuited enough intake air into the return entry to result in legally insufficient airflow (7,000
CFM vs. 12,000 CFM) to the working face. The missing stopping in the third connecting
crosscut and the improperly maintained stopping in the fourth connecting crosscut lead me to
conclude that Raw Coal only maintained its stopping line up to the fifth crosscut outby the
working face.
Therefore, I find that the Secretary has satisfied his burden for proving a violation.
b.

Gravity

Christian determined that the violation was unlikely to result in injury or illness, but that
in the event of an injury, lost workdays or restricted duty injuries could reasonably be expected.
(Ex. S–6.) He determined that missing or incomplete stoppings could redirect harmful return air
to a working section, leading the nine miners working in the section to inhale harmful dust,
smoke, or methane. (Tr. 71:17–72:7.) I agree with this analysis and affirm Christian’s gravity
determinations, which were undisputed by Raw Coal.
c.

Unwarrantable Failure and Negligence

The Secretary designated this violation as an unwarrantable failure and characterized
Raw Coal’s negligence as high. (Ex. S–6.) In support, the Secretary alleges that Raw Coal knew
of and permitted the violation, was on notice that greater efforts were necessary for compliance,
and that the violation was highly dangerous, obvious, extensive, and existed for an extended
period of time. (Sec’y Br. at 30–33.) Respondent’s lay representative largely passes on his
opportunity to contest the negligence or unwarrantable nature of the violation, stating, “Since the

39 FMSHRC Page 1697

Responde[nt] believed there was no violation[,] any question regarding mitigating circumstances
would be [a] mockery of the Respondent’s good faith belief.” (Resp’t Reply Br. at 6.) His reply
brief does, however, address the Secretary’s notice argument briefly, labeling the use of a recent
prior citation to establish notice as “preposterous.” (Id.)
While the IO Coal and Consolidation Coal factors are useful for determining whether an
operator’s culpability rises to the level of “indifference,” “serious lack of reasonable care,” or
“reckless disregard” that generally characterize an unwarrantable failure, it is important to note,
before addressing any of those factors, that this violation involves intentional misconduct.
“Intentional misconduct, whether by commission or omission, is similar in terms of culpability to
. . . indifferent, willful, or knowing behavior . . . [and therefore] is a form of unwarrantable
failure for purposes of the Mine Act.” Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194
(Feb. 1991). I have reached the conclusion that this misconduct was intentional based on
Ciampanella’s statement to Christian, “Why should I install those stoppings, when I’m going to
tear them back out tonight when I begin pillaring?” (Tr. 67:7–13.) Like Christian, I interpret this
statement to mean that Raw Coal knowingly and deliberately failed to construct and finish
necessary stoppings near the working face because it knew it would be retreat mining
imminently and therefore did not view these safety measures as being worth the effort. This,
however, was not the company’s call to make. An operator cannot pick and choose which
standards to comply with based upon its own determination that the hazards addressed by those
standards may be tolerated for a limited amount of time.
Placing these facts in the context of the Commission’s unwarrantable factors, I conclude
that not only does Ciampanella’s statement establish the operator’s knowledge of an obvious
violation, but it also suggests that the company had taken no steps to abate the violation prior to
being cited. In addition, as a supervisor, Ciampanella’s involvement in the creation of the
violative condition is an independent factor which establishes an aggravated lack of care.
Newtown Energy, Inc., 38 FMSHRC 2033, 2037 (Aug. 2016).
In assessing several of the other unwarrantable factors, I find it useful to distinguish
between the two violative conditions cited in the order. As noted previously, it is unclear whether
the first connecting crosscut was made available for travel during the previous night’s shift, or
only immediately prior to the inspection. (Tr. 59:3–61:4.) Thus, the third connecting crosscut
may have impermissibly lacked a permanent stopping for only a brief period of time and the
omission may not have been obvious during that period. However, I conclude that the incomplete
stopping in the fourth connecting crosscut would have been obvious to examiners for a much
longer period of time. The hole (or opening) was half the width of the stopping, and Christian
credibly explained that the stopping for this crosscut remained incomplete for at least 10, and
possibly up to 24, hours. (Tr. 48:8–12, 61:6–62:17, 180:13–181:1.) Therefore, taken together, the
violative conditions were obvious and existed for an extended period of time. I also conclude that
the violation was extensive, given that Raw Coal violated the standard in two separate crosscuts
and that the lack of permanent ventilation controls led to insufficient airflow to the section face.
(Tr. 53:17–54:12.) Although this lack of airflow was not reasonably likely to lead to serious
injury, and thus the degree of danger is not an aggravating factor, the duration, obviousness, and
extensiveness of the violation are.

39 FMSHRC Page 1698

Raw Coal was also on notice that greater efforts were necessary for compliance. Christian
had issued citations for missing stoppings and inadequate ventilation roughly two weeks prior
and had discussed the same issues with some, but not all, of the foremen involved in the subject
order. (Tr. 54:16–56:23, 73:20–23; Ex. R–8 at 14–15.) Raw Coal now disputes whether one of
those prior citations was in fact justified. (Resp’t Rep. Br. at 6.) However, it does not dispute that
the citations were issued, that Raw Coal paid penalties for them, or that the resulting
conversations with MSHA occurred. (See id.) Those are the more relevant considerations when
analyzing the extent to which the operator was placed on notice that greater efforts were
necessary for compliance. See Dawes Rigging & Crane Rental, 36 FMSHRC 3075, 3080 n.5
(“[I]t is well settled that we examine the operator’s history of violations, warnings from
inspectors, and other forms of specific warnings to determine if the operator has been placed on
notice of a persistent unsafe condition or practice at its mine.”). Notice which the operator finds
unwarranted is notice nonetheless.
Raw Coal’s lay representative also argues, “An admonishment from MSHA to the
Respondent that greater effort is needed from a one time issuance of a non-significant and
substantial violation is preposterous.” (Resp’t Reply Br. at 6.) However, in rejecting a related
argument, the Commission recently clarified that “it is not pertinent to the analysis of the notice
factor in unwarrantable failure determinations that the prior violations were not designated as
S&S.” Manalapan Mining Co., 35 FMSHRC at 295–96. Similarly, in this matter, the non-S&S
nature of the prior citation does not invalidate the notice it provided.
After examining the facts of this violation and the relevant factors, I conclude that the
Secretary met his burden of proving that the violation was properly designated as an
unwarrantable failure and that Raw Coal’s negligence was properly characterized as high.
C.

Order No. 9064486 – The Ventilation Plan Violation
1.

Additional Findings of Facts

Christian detailed a number of discrepancies between the ventilation controls at the mine
as he observed them on April 22, and the ventilation controls displayed on the mine’s most
recently revised ventilation plan map. (See generally Tr. 81:16–96:6.) Raw Coal, for the most
part, does not deny these discrepancies existed, but instead disputes their cause and effect.
(Resp’t Br. at 20–21.) Raw Coal does not deny that an entire line of stoppings was found exactly
one entry over from where the ventilation plan indicated they should be. But, whereas Christian
testified that the stoppings had been physically moved from their approved location and
remnants of those stoppings were still stuck to the ribs and walls of the crosscuts, indicating
where they had once been (Tr. 95:10–24), Mine Superintendent Campbell denied the stoppings
had ever been moved or that there were any visible remnants to support Christian’s belief. (Tr.
230:15–231:24.) In addition, Raw Coal denies that the ventilation controls created a sweep air
arrangement or blocked the passage of return air down the right side. (See Resp’t Br. at 20.) This
denial reflects significant disagreement about whether the working section at the time of the
inspection had been sufficiently developed to provide a path for return air to flow down the right
side. (Compare Tr. 192:15–193:13 (Christian’s testimony that a right return entry had not been

39 FMSHRC Page 1699

developed yet), with Tr. 236:18–237:11 (Campbell’s testimony that air was split down the left
return and right bleeder entry); see also Tr. 290:1–17 (LeMarr’s testimony that he was not sure).)
On each of these points, I credit Christian’s observations. Once again, the MSHA
inspector had significant experience developing and complying with mine ventilation plans
going back to his time as a mine superintendent, which lends credibility to his testimony. (Tr.
9:22–13:6.) In addition, LeMarr fully and credibly corroborated Christian’s observations of
leftover materials where the stoppings had once been, including blocks and plaster still stuck to
the mine roof and ribs. (Tr. 279:15–280:6.) Having examined the map of the section, I determine
that this change eliminated the entire right return entry by altering the direction of air in that
entry to intake air. (See Exs. S–14, S–15.)
Further, I credit Christian’s testimony that the working section had not been developed
sufficiently to allow for return air to proceed down a different entry on the right side, and that the
ventilation controls created a sweep air arrangement while Raw Coal developed that entry.15 (Tr.
192:15–194:13.) Lastly, neither party disputes that the altered arrangement created a dead air
space near the section, and I thus find that to be the case as well. (See Resp’t Br. at 12.)
2.

Analysis and Conclusions of Law
a.

Violation

Order No. 9064486 alleges a violation of section 75.370(a)(1), which requires operators
to (1) develop and follow an approved ventilation plan; (2) that is designed to control methane
and respirable dust and shall be suitable to the mine’s conditions and mining system; and (3)
consists of the plan content prescribed in section 75.371 and a map as prescribed in section
75.372. 30 C.F.R. § 75.370(a)(1). Portions of the map containing information required under
section 75.371 are subject to the district manager’s approval. Id. Section 75.371’s plan content
provisions include “section and face ventilation systems used . . . [and] drawings illustrating how
each system is used.” Id. § 75.371(f). In addition, “any intentional change to the ventilation
system that alters the main air current or any split of the main air current in a manner that could
materially affect the safety and health of the miners” must be approved by a district manager in a
proposed ventilation plan before implementation. Id. § 75.370(d). In a Program Information
Bulletin, MSHA lists examples of intentional changes that would materially affect the safety or
health of miners, including “changing the direction of air in an air course.” (Ex. S–21.)
15

Respondent’s lay representative argues in his post-hearing brief that air readings taken
a day before the inspection confirm that air was split in the section and cites to one of Raw
Coal’s own exhibits for this proposition. (Resp’t Br. at 11, 20; Ex. R–7.) However, the record
lacks any testimony to support this claim, and fails to provide the necessary context for the
information contained in the cited exhibit. I agree with the Secretary that “Respondent had ample
opportunity to ask questions regarding this claim on direct and cross examination but failed to do
so.” (Sec’y Reply Br. at 3–4.) Such testimony might have helped clarify exactly where these
readings were taken in relation to the missing and moved ventilation controls and how relevant
or significant the measurements listed are.

39 FMSHRC Page 1700

The mine’s ventilation plan was approved in 2012 but was regularly amended in
subsequent years following requests for revision from the operator. (Ex. S–12.) Prior to the
order, MSHA had approved a revision to the mine’s ventilation map and incorporated it into the
approved ventilation plan on April 17, 2015, where it was then enforceable as part of the
requirements of section 75.370(a)(1). (Ex. S–22.) At the time of the inspection, the ventilation
map for the most recently approved revisions displayed a line of stoppings between two entries
separating intake air from return air. (Ex. S–14.) I conclude that Raw Coal failed to follow its
ventilation plan by both removing this line of stoppings and reversing the direction of air in what
had been a return entry. The company also violated the ventilation plan by adding unapproved
temporary and permanent ventilation controls that blocked access to the right return air course,
created a dead air space, and ensured that intake air was now sweeping across the face in one
direction rather than splitting in multiple directions.16 Because these changes materially affected
the safety or health of miners by increasing the risk of methane and contaminated air reaching
the working section, Raw Coal was required to stick to the ventilation system diagrammed in its
approved ventilation map until it sought and received approval for any desired changes. (Tr.
102:1–105:11.)
Respondent offers two arguments for why it believes it complied with its ventilation plan.
It first argues that “[t]he ventilation base plan explicitly allows the operator to vary stopping
lines and number of entries.” (Resp’t Br. at 21 (citing Ex. S–12 at 18).) In other words, Raw Coal
argues it is not required to strictly follow the layout of the ventilation controls in its approved
ventilation map; rather, it may vary the placement of its stopping lines and the location of return
and intake entries as it sees fit. In support of this contention, Respondent cites to an illustrative
diagram contained in the ventilation base plan. (Id.) The diagram is titled “Typical Face
Ventilation” and displays a generic layout of entries, crosscuts, and ventilation controls that
might be found in any mine, with notes and symbols indicating how ventilation controls should
normally operate in such conditions. In order to alert the reader that this diagram is merely
illustrative, the page notes that “Stopping lines and number of entries shown are typical and may
vary.” (Ex. S–12 at 18.) But, Raw Coal zeroes in on this language under the mistaken belief that
it exempts the operator from the site-specific map’s requirements. (Resp’t Br. at 21.)
I conclude that the diagram and accompanying notes for the “typical” ventilation map
included in the base plan do not modify the actual requirements in the mine’s revised sitespecific ventilation plan, from which language about varying stoppings or entries is entirely
absent. (Ex. S–22.) The ventilation base plan’s cited language does not affect Raw Coal’s
obligations to comply with the requirements of the most recently approved ventilation map.
Simply put, Raw Coal requested changes to its ventilation plan and documented those changes
on a revised map; it must now abide by those approved changes. No variations are allowed.
16

Although the body of Order No. 9064481 detailed many of these problems,
Respondent notes that the order did not explicitly mention that the operator had switched to a
sweep air plan. (Resp’t Br. at 11.) Yet, by noting that the operator had removed a line of
stoppings (that had previously regulated the flow of air in the right return aircourse) and added
an unapproved stopping in an “area that the section was using for a split of the return,” the order
documented the conditions that created the sweep air arrangement. (Ex. S–13.) Considering how
many problems there were with the ventilation system at the time, I find that this description
adequately alleged the overall violative condition that formed the basis of the order.

39 FMSHRC Page 1701

Even if some variation were permitted, I conclude that moving a line of stoppings such
that it completely eliminates a return air course, changes the direction of air in the return entry,
switches to a sweep air plan, and creates a dead air space (thereby materially affecting the safety
and health of miners) does not constitute an acceptable “variation” of the ventilation map’s
requirements. This is especially true, as even the base plan map that the company references
applies only to “split ventilation” by its own explicit terms. (See Ex. S–12 at 18-20.)
Raw Coal also argues that the most recent revised plan “was not specifically related to
ventilation controls” but instead was merely intended “to change the bleeder block travel ways to
monitoring points.” (Resp’t Br. at 20–21.) According to the operator’s stated understanding of
the plan, the ventilation controls did not have to be installed in the areas designated on the map
until after Raw Coal had finished cutting through the section and connecting it to the bleeder
entry, and since the operator was cited only five days after the revised plan was approved, it was
not given enough time to accomplish this set of tasks. (Id.)
I agree that the revised plan relates to Raw Coal’s attempt to change the bleeders to
monitoring points; but, consistent with Christian’s understanding of the plan, I do not accept
Raw Coal’s argument that the revised ventilation plan’s specific ventilation control requirements
were effectively irrelevant until it had finished completing that other task. (Tr. 183:3–185:6.) The
revised plan did not set forth any such conditions as to the order in which those tasks should be
completed, and the operator has not cited to any other evidence or authority supporting its
understanding of the plan. (See Ex. S–22.) Indeed, Raw Coal’s positon—that it may mine first
and worry about ventilation later—undermines the entire purpose of having a ventilation system
in place and amounts to a complete reversal of the appropriate process. Raw Coal’s failure to
comply with the plan created hazards independent of whether or not the bleeder travel ways had
been developed yet. (Tr. 103:1–105:7.) Thus, I determine that Raw Coal should have brought its
ventilation controls into compliance with the plan as soon as the revisions were approved by
MSHA and received, i.e., five days earlier. (Tr. 257:15–23.) Its failure to do so establishes a
violation of the standard.
b.

Gravity

Raw Coal did not dispute the gravity of the violation. Christian designated the violation
as unlikely to lead to an injury, but found that lost workdays or restricted duty injuries to nine
miners could be reasonably expected were an injury to occur. (Ex. S–13.) This was mainly due to
the remote possibility that dust, smoke, or methane could travel from worked-out areas through a
regulator and into the entry that had once been a return entry but now carried common intake air
to the working section, thereby leading the nine miners working in that section to breathe in the
harmful air. (Tr. 103:1–105:7.) Once again, I affirm these undisputed gravity designations.
c.

Unwarrantable Failure and Negligence

In addressing the unwarrantable failure factors for Order No. 9064481, the Respondent’s
lay representative explains that Raw Coal offered no mitigating circumstances to Christian
because they would have fallen on deaf ears and may have only helped to support an
unwarrantable designation. (Resp’t Br. at 22.) The purpose of asking for mitigating

39 FMSHRC Page 1702

circumstances of course is not entrapment. It is meant to provide the inspector, and any
reviewing body, with all the factual background necessary to make an informed decision about
the negligence and unwarrantability of an alleged violation. Accordingly, I will consider such
factors below, based on the record I have before me.
The Secretary designated this violation as an unwarrantable failure, characterizing Raw
Coal’s negligence as high. (Ex. S–13.) In support, the Secretary points to “the knowledge of the
operator that the plan had been violated, as well as the violation’s extensiveness, obviousness,
duration, and high degree of danger.” (Sec'y Br. at 40.) In response, Raw Coal asserts that it had
a good faith belief it was following its approved ventilation plan, and that the plan was confusing
at the stage of the mining process in which the company was engaged. (Resp’t Br. at 22.) As
these arguments go to the operator’s knowledge and the obviousness of the violation, it seems
appropriate to begin the unwarrantable failure analysis there.
I conclude that Respondent had knowledge of the violation. In arguing to the contrary,
and echoing the beliefs of Mine Superintendent Campbell, the operator’s lay representative
states, “The revised plan used by the inspector was approved by the district manager on April 17,
2015 [and] may not have been received by the respondent prior to the order being issued.”
(Resp’t Br. at 23; see also Tr. 234:6–15.) Yet, Christian testified that the revised plan was posted
on the mine’s bulletin board at the time of the inspection. (Tr. 186:3–5.) This testimony also
corroborates foreman Ciampanella’s belief that the mine received the approved revisions on the
very same day they were approved, and thus I credit Ciampanella’s understanding. (Tr. 257:15–
23.)
Curiously, Raw Coal now claims, “The approved map[s] provided by the Secretary and
the [inspector] are confusing even for reasonable persons with knowledge of ventilation plans.”
(Resp’t Br. at 22.) This argument obscures the fact that the revised map was drafted and
submitted for approval by Raw Coal itself. (Tr. 97:2–22, 106:5–9; Ex. S–22.) It is difficult to
believe Raw Coal had trouble comprehending its own plan, as it now claims, or to understand
how this fact would mitigate against an unwarrantable failure finding. The Secretary correctly
notes that an operator’s good faith belief that it was in compliance with a cited standard must be
objectively reasonable, see IO Coal, 31 FMSHRC at 1356–60, and the obviousness of this
violation renders Raw Coal’s beliefs anything but that. (Sec’y Reply Br. at 4.) The company’s
purported misreading of its base ventilation plan and assumption that the revised map’s
ventilation control requirements did not go into effect until after the company had finished
developing a bleeder travelway do not make its beliefs any more reasonable. Further, my
findings—that Raw Coal physically removed the required stoppings from locations where they
had been approved and relocated them to different locations (a process that would have taken at
least the same 27 hours required for the violation’s abatement)—lead me to conclude that Raw
Coal had plenty of time to consider the safety ramifications and legal consequences of its new
arrangement.
Most of the remaining unwarrantable failure factors support the conclusion that Raw
Coal’s conduct exhibited an aggravated lack of care. Notably, the extent of the violation was
significant, with missing or improperly placed ventilation controls in approximately two dozen
different crosscuts, impacting the entire working section. (Compare Ex. S–14, with Ex. S–15.)

39 FMSHRC Page 1703

Consequently, correcting the cited condition required 33 miners working approximately 27 hours
over the course of three shifts. (Tr. 107:14–20.) As noted, a violation that extensive would be
hard to miss, and thus its extensiveness and obviousness are both aggravating factors. Because
Ciampanella believed the mine received the approved revisions the day they were approved, five
days before the issued order, and because the operator works three shifts per day, the violation
likely existed for approximately fifteen shifts, a duration that also supports an unwarrantable
failure designation. (Tr. 32:1, 185:7–24, 257:15–23.) All of these facts lead me to the additional
conclusion that the operator made no effort to abate the condition prior to being cited.
While I do not find the danger of the violation or prior notice that greater efforts were
necessary for compliance to be mitigating or aggravating factors, every other factor points to the
conclusion that Raw Coal’s violation was the result of its high negligence and its unwarrantable
failure to comply with the standard. I therefore conclude that Raw Coal exhibited high
negligence and that the violation was an unwarrantable failure.
D.

Civil Penalties

Under section 110(i) of the Mine Act, I must consider six criteria in assessing a civil
penalty: (1) the operator's history of previous violations; (2) the appropriateness of the penalty
relative to the size of the operator's business; (3) the operator's negligence; (4) the penalty's effect
on the operator's ability to continue in business; (5) the violation's gravity; and (6) the
demonstrated good faith of the operator in attempting to achieve rapid compliance after
notification of a violation. 30 U.S.C. § 820(i).
The parties have stipulated that the operator abated the cited conditions in good faith.
(Joint Ex. 1.) Raw Coal has not alleged that the proposed penalties would adversely affect its
ability to continue in business. The Commission has held that “[i]n the absence of proof that the
imposition of authorized penalties would adversely affect [an operator's] ability to continue in
business, it is presumed that no such adverse [e]ffect would occur.” Sellersburg, 5 FMSHRC at
294 (citing Buffalo Mining Co., 2 IBMA 226, 247–48 (Sept. 1973)); accord Spurlock Mining
Co., 16 FMSHRC 697, 700 (Apr. 1994). I further note that Sewell Mine B was a moderately
sized mine, producing 97,208 tons of coal in 2016. (Joint Ex. 1.) In the 15 months preceding the
issuance of each violation, Raw Coal was issued 78 violations, and, during that period, it had
zero previous violations of the cited standard in Order No. 9020987, one other violation of the
cited standard in Order No. 9064481, and eight other violations of the cited standard in Order
No. 9064486. (Exs. S–9, S–17, R–6.) I have determined that the gravity of the violations was
non-S&S, but that the violations were unwarrantable failures and the result of the operator’s high
negligence. After considering these factors and the evidence as a whole, I determine that the

39 FMSHRC Page 1704

minimum statutory penalty of $4,000.00 is appropriate for each of the three section 104(d)(2)
orders. See 30 U.S.C. § 845(d).
VI. ORDER
Respondent Raw Coal Company, Inc. is hereby ORDERED to PAY a penalty of
$12,000.00 within 40 days of the date of this decision.

/s/ Alan G. Paez
Alan G. Paez
Administrative Law Judge

Distribution: (Via Electronic Mail & U.S. Mail – Return Receipt Requested)
Eric Johnson, Esq., U.S. Department of Labor, Office of the Solicitor, 211 Seventh Avenue
North, Suite 420, Nashville, TN 37219-1823
(johnson.eric@dol.gov)
James F. Bowman, Safety Consultant, P.O. Box 99, Midway, WV 25878-0099
(jimbowman61@hotmail.com)
/rd

39 FMSHRC Page 1705

ADMINISTRATIVE LAW JUDGE ORDERS

39 FMSHRC Page 1706

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

August 2, 2017
SECRETARY OF LABOR,
U.S. DEPARTMENT OF LABOR on
behalf of, STACEY WAYNE PUCKETT,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. WEVA 2017-426

v.
PANTHER CREEK MINING, LLC
Respondent

Mine: American Eagle Mine
Mine ID: 46-05437

AMENDMENT OF ORDER OF TEMPORARY REINSTATEMENT
Before:

Judge Feldman

A summary decision was issued on July 12, 2017, granting the application for temporary
reinstatement filed by the Secretary, pursuant to section 105(c)(2) of the Federal Mine Safety and
Health Act of 1977 (the Mine Act or Act), 30 U.S.C. § 815(c)(2), on behalf of Stacey Wayne
Puckett against Panther Creek Mining, LLC (Panther Creek). 38 FMSHRC __ (July 12, 2017)
(ALJ). The reinstatement order required Panther Creek to immediately reinstate Puckett to his
former position as a fireboss, or to an equivalent position, at the same rate of pay and benefits he
received immediately prior to his discharge, and with the same or equivalent assigned duties.
On July 27, 2017, the parties advised the Commission that, effective July 12, 2017, they
have agreed to economically reinstate Puckett in lieu of his temporary reemployment. Letter
from Melanie J. Kilpatrick to Judge Feldman (July 27, 2017). Pursuant to their agreement, during
the economic reinstatement period, “Puckett will be paid his full rate of pay . . . [including]
entitle[ment] to all benefits he would otherwise normally receive.” The parties reserve the right
to request actual reinstatement at any time after a reasonable notice period.
ORDER
In view of the above, consistent with the terms of the parties’ agreement, IT IS
ORDERED THAT Panther Creek shall economically reinstate Stacey Wayne Puckett, with
payment of backpay and benefits as of July 12, 2017.
Puckett’s economic reinstatement shall not prejudice Panther Creek’s right to contest
Puckett’s discrimination complaint that currently is being investigated by the Secretary. The
Secretary should endeavor to complete, as soon as practicable, his investigation so that this
matter may proceed to an evidentiary hearing on the merits. If the Secretary, upon investigation,
finds that the provisions of section 105(c) have not been violated, he shall file a motion to vacate

39 FMSHRC Page 1707

the underlying Order of Temporary Reinstatement. Commission Rule 45(g), 29 C.F.R. §
2700.45(g). Alternatively, Panther Creek may move to vacate this temporary reinstatement order
if the Secretary declines to prosecute Puckett’s complaint pursuant to section 105(c)(2) of the
Mine Act. Id. An order dissolving the underlying order of reinstatement shall not bar the filing
by Puckett of a discrimination complaint on his own behalf pursuant to section 105(c)(3) of the
Act. 30 U.S.C. § 815(c)(3).
If the Secretary elects to file a discrimination complaint on behalf of Puckett pursuant to
section 105(c)(2) of the Mine Act, economic reinstatement/temporary reinstatement shall remain
in effect until the merits of the Secretary’s 105(c)(2) complaint become final. 30 U.S.C. §
815(c)(2)

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge

Distribution: (Electronic and Certified Mail)
Stacy Wayne Puckett, 1016 Hopkins Road, Danville, WV 25053
Kathleen F. Borschow, Esq., Robert S. Wilson, Esq., Office of the Regional Solicitor, U.S.
Department of Labor, 201 12th Street South, Arlington, VA 22202-5450
Melanie J. Kilpatrick, Rajkovich, Williams, Kilpatrick & True, PLLC, 3151 Beaumont Centre
Circle, Suite 375, Lexington, KY 40513

39 FMSHRC Page 1708

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

August 28, 2017
CIVIL PENALTY PROCEEDING

R. ALEXANDER ACOSTA,
SECRETARY OF LABOR, MINE
SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. KENT 2017-0183
A.C. No. 15-17741-433281

Petitioner
v.
KENAMERICAN RESOURCES, INC.,

Mine: Paradise #9

Respondent
ORDER DENYING MOTION TO REMAND FOR REASSESSMENT
Before:

Judge McCarthy

This case is before me on a Petition for the Assessment of Civil Penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(d) (1994). Currently
pending are Respondent’s Motion to Remand for Reassessment, the Secretary’s Response
(Opposition), and Respondent’s Reply. For the reasons set forth below, Respondent’s Motion to
Remand for Reassessment is denied.
I. Background
This matter arises from three violations issued under section 104(d)(1) of the Mine Act.
Citation No. 9044780 alleges a significant and substantial (“S&S”) violation of
30 C.F.R. § 75.400.1 Ex. A, Petition for the Assessment of Civil Penalties, Docket No. KENT
2017-0183. Order No. 9044781 alleges that the mine examiner performed an inadequate on-shift
examination of a head drive and tailpiece in violation of 30 C.F.R. § 75.362(b).2 The Secretary
designated the alleged violation as S&S, reasonably likely to result in injuries resulting in lost
1

Section 75.400 provides that “[c]oal dust, including float coal dust deposited on rockdusted surfaces, loose coal, and other combustible materials, shall be cleaned up and not be
permitted to accumulate in active workings, or on diesel-powered and electric equipment
therein.” 30 C.F.R. § 75.400.
2

Section 75.362(b) requires, in relevant part, that, “[a] person designated by the operator
shall conduct an examination and record the results and the corrective actions taken to assure
compliance with the respirable dust control parameters specified in the approved mine
ventilation plan.” 30 C.F.R. § 75.362(b).

39 FMSHRC Page 1709

workdays or restricted duty for one person, and the result of Respondent’s high negligence. The
Secretary also designated the violation in Order No. 9044781 as an unwarrantable failure to
comply with section 75.362(b). Id.; see also Narrative Findings for a Special Assessment, Order
No. 9044781, Petition for the Assessment of Civil Penalties, Docket No. KENT 2017-0183.
Order No. 9049726 alleges that the pre-shift examinations of the No. 9 entry were not accurately
recorded for two days in violation of 30 C.F.R. § 75.360(g).3 The Secretary designated the
alleged violation as S&S, reasonably likely to result in injuries resulting in lost workdays or
restricted duty for two miners, and the result of Respondent’s high negligence. The Secretary
designated the violation in Order No. 9049726 as an unwarrantable failure to comply with
section 75.360(g). Ex. A; see also Narrative Findings for a Special Assessment, Order No.
9049726, Petition for the Assessment of Civil Penalties, Docket No. KENT 2017-0183.
The Secretary proposed the following civil penalties: $4,623 for Citation No. 9044780;
$12,300 for Order No. 9044781; and $55,200 for Order No. 9049726. The proposed civil penalty
for Citation No. 9444780 was calculated according to the Secretary’s Criteria and Procedures for
Proposed Assessment of Civil Penalties. See 30 C.F.R. Part 100. Pursuant to section 100.5,
however, the Secretary elected to waive the regular penalty assessments in favor of special
assessments for Order Nos. 9044781 and 9049726.4 Id. Both orders were specially assessed
using the Secretary’s General Procedures for Special Assessments (“General Procedures”),
which have not been published in the Code of Federal Regulations. Secy’s Response at 2; see
U.S. Dep’t of Labor, Mine Safety and Health Administration, General Procedures,
https://arlweb.msha.gov/PROGRAMS/assess/SpecialAssess/assessment%20procedures.PDF
(last accessed Aug. 29, 2017).
KenAmerican filed its Motion to Remand for Reassessment contesting the special
assessment process and seeking an Order remanding the two proposed special assessments for
reassessment without reference to or reliance upon the Secretary’s General Procedures. Motion
to Remand for Reassessment at 1. Respondent argues that the General Procedures remove all
meaningful discretion, and as a result, the General Procedures are substantive or legislative rules
under the Administrative Procedure Act’s (“APA”) formal notice and comment rulemaking
requirements. See 5 U.S.C. §§ 551-584; Mot. at 2. KenAmerican is not, however, challenging the
Secretary’s discretion under section 100.5 to decide whether to regularly assess or specially
assess a particular violation. Mot. at 2.
3

Section 75.360(g) provides, in relevant part:

A record of the results of each preshift examination, including a record of
hazardous conditions and violations of the nine mandatory health or safety
standards and their locations found by the examiner during each examination, and
of the results and locations of air and methane measurements, shall be made on
the surface before any persons, other than certified persons conducting
examinations required by this subpart, enter any underground area of the mine.
30 C.F.R. § 75.360(g).
4

Section 100.5 deals with determinations of penalty amounts and special assessments.
30 C.F.R. § 100.5

39 FMSHRC Page 1710

In his Response, the Secretary asserts that the General Procedures are a general statement
of policy exempt from notice and comment. See 5 U.S.C. § 553(b)(3)(A); Resp. at 4-7. In
particular, the Secretary contends that he maintains significant discretion in determining penalty
assessments because the General Procedures account for varying facts and circumstances. Resp.
at 5-7.
II. Jurisdiction
The Commission possesses jurisdiction to rule on the validity of the General Procedures.
The Commission has previously concluded that it had jurisdiction to “require the Secretary to repropose his penalties” in limited circumstances. Youghiogheny & Ohio Coal Co., 9 FMSHRC
673, 679 (April 1987). When the “Secretary's proceeding under Part 100 is a legitimate concern
to a mine operator, and the Secretary's departure from his regulations can be proven by the
operator, then intercession by the Commission at an early stage of the litigation could seek to
secure Secretarial fidelity to his regulations and possible avoidance of full adversarial
proceedings.” Id. at 680.
The Commission held in Drummond that while section 101(d) of the Mine Act vests
exclusive jurisdiction over challenges to the validity of promulgated “mandatory safety and
health standards” to the Courts of Appeal, section 101(d) does not state or imply that this
exclusive jurisdiction extends to non-binding agency pronouncements. 30 U.S.C. § 811(d);
Drummond Company, Inc., 14 FMSHRC 661, 673-74 Fn.14 (May 1992) (the Commission
examined both the language of the statute and Congressional intent). In addition, the
Commission emphasized that section 101(d) confers exclusive jurisdiction only when a
mandatory standard is promulgated under section 101 of the Act. See Brody Mining, 36
FMSHRC 2027, 2035 (Aug. 2014).
In cases where the operator contests the Secretary’s proposed civil penalty under section
105(d), the Commission has held that “where the statute creates Commission jurisdiction, it
endows the Commission with a plenary range of adjudicatory powers to consider issues . . . to
dispose fully of cases committed to Commission jurisdiction.” Drummond, 14 FMSHRC at 674.
Section 105(d) of the Mine Act also authorizes the Commission to direct “other appropriate
relief,” which includes declaratory relief in contest proceedings. Id.
As the General Procedures are not mandatory safety and health standards promulgated
under section 101 of the Mine Act, they are outside the exclusive jurisdiction of the Courts of
Appeal. Further, it is appropriate for the Commission to determine whether the General
Procedures conform to section 100.5 in order to fully dispose of this matter. As a result, the
Commission has jurisdiction over the Respondent’s Motion to Remand for Reassessment.
III. Procedure
While the Commission and its judges have jurisdiction over challenges to informal
procedures, the Commissions has limited the timeframe in which such challenges may
appropriately be considered. In Youghiogheny & Ohio Coal Co., the Commission deemed it
appropriate for an operator, prior to a hearing, to have an opportunity to “establish that in

39 FMSHRC Page 1711

proposing a penalty the Secretary failed to comply with his Part 100 penalty regulations.” 9
FMSHRC 673, 679-80 (1987). The Commission in Drummond further clarified that it would be
inappropriate to require the Secretary to re-propose a penalty “where a hearing on the merits of
the penalty had already been held before a Commission judge.” 14 FMSHRC at 677. Thus, the
most suitable time to seek an order remanding for reassessment is before a hearing on the merits
of any alleged violation and the appropriateness of the proposed penalty.
The Respondent filed its Motion to Remand for Reassessment on June 20, 2017, the same
day it filed its Answer to the Secretary’s Petition for the Assessment of Civil Penalty. Since the
Motion to Remand for Reassessment was included within its initial filings and this matter has not
yet been set for hearing, I conclude that the Commission may appropriately address
Respondent’s Motion.
IV. Legal Principles and Analysis
Legislative rules or substantive rules are subject to a notice and comment process before
promulgation, modification, amendment, or repeal. 5 U.S.C. § 553. As defined in the
Administrative Procedure Act (APA),
“[r]ule” means the whole or a part of an agency statement of general or particular
applicability and future effect designed to implement, interpret, or prescribe law
or policy or describing the organization, procedure, or practice requirements of an
agency and includes the approval or prescription for the future of rates, wages,
corporate or financial structures or reorganizations thereof, prices, facilities,
appliances, services or allowances therefor or of valuations, costs, or accounting,
or practices bearing on any of the foregoing.
5 U.S.C. § 551(4). While the definition of “rule” appears expansive, there are several exceptions
to the notice and comment requirements:
Except when notice or hearing is required by statute, this subsection does not
apply—(A) to interpretative rules, general statements of policy, or rules of agency
organization, procedure, or practice; or (B) when the agency for good cause finds
(and incorporates the finding and a brief statement of reasons therefore in the
rules issued) that notice and public procedure thereon are impracticable,
unnecessary, or contrary to the public interest.
5 U.S.C § 553(b)(3).
Courts commonly consider the distinction between a legislative rule and a general
statement of policy to be “enshrouded in considerable smog.” Noel v. Chapman, 508 F.2d 1023,
1030 (2d Cir. 1975); see also Friedrich v. Sec'y of Health & Human Servs., 894 F.2d 829 (6th
Cir. 1990); General Motors Corp. v. Ruckelshaus, 742 F.2d 1561 (D.C. Cir. 1984). An agency’s
expressed intentions may help distinguish between a legislative rule and a general statement of
policy. This analysis entails the “consideration of three factors: (1) the agency's own
characterization of the action; (2) whether the action was published in the Federal Register or the

39 FMSHRC Page 1712

Code of Federal Regulations; and (3) whether the action has binding effects on private parties or
on the agency.” Center for Auto Safety v. Nat’l Highway Traffic Safety Admin., 452 F.3d 798,
806-07 (D.C. Cir. 2006). While agency labels are indicative, it is the substance of what the
agency has “purported to do and has done which is decisive.” Drummond, 14 FMSHRC 661, 683
(May 1992).
Another consideration that helps clarify the difference between a legislative rule and a
general statement of policy is whether agency action creates a binding norm. Courts consider the
effects of agency actions, and determine whether the agency pronouncement (1) imposes any
rights and obligations or (2) genuinely leaves the agency and its decision makers free to exercise
discretion. Center for Auto Safety, 452 F.3d at 806; Drummond, 14 FMSHRC at 684 (legislative
rules “foreclose alternative courses of action or conclusively affect rights of private parties”). A
statement will likely “be considered binding if it narrowly circumscribes administrative
discretion in all future cases, and if it finally and conclusively determines the issues to which it
relates.” Dyer v. Sec'y of Health & Human Servs., 889 F.2d 682, 685 (6th Cir. 1989). Thus, the
distinction between legislative rules and general statements of policy “turns on an agency’s
intention to bind itself to a particular legal policy position.” U.S. Tel. Ass’n v. F.C.C., 28 F.3d
1232, 1234 (D.C. Cir. 1994).
An agency creates no binding norm when it is free to consider individual facts. National
Mining Ass’n v. Sec’y of Labor, 589 F.3d 1368, 1371 (11th Cir. 2009). Similarly, when the
whole context of a general statement of policy “is in a subject area controlled by individual caseby-case discretion, the [statement] is by its very nature not a binding rule.” Id. at 1372-73. A
court should pay particular attention to the language used in the agency’s pronouncement in
determining whether the agency action is mere discretionary policy or a binding legislative rule.
See Brody Mining, LLC, 36 FMSHRC 2027, 2049 (Aug. 2014); Center for Auto Safety, 452 F.3d
at 806.
In the instant matter, the Secretary characterizes the General Procedures as a general
statement of policy that is discretionary in nature and exempt from notice and comment under
the APA. See 5 U.S.C. § 553(b)(3)(A); Resp. at 4-7. Further, the General Procedures are not
published in either the Federal Register or the Code of Federal Regulations.
The General Procedures also fashion no binding norms. No additional obligations or
rights are created, and target penalties, which can fluctuate significantly (±25% or more),
preserve prosecutorial discretion. Gen. Proc. at 2. Because they are the exception to the norm,
special assessments are inherently discretionary. See 30 C.F.R. § 100.5. As a result, the decision
to apply a special assessment, rather than a regular assessment, is based upon individual case-bycase discretion that extends into the determination of the penalty amount. While the General
Procedures provide guiding charts and tables, the General Procedures also state that MSHA is
free to adjust the special assessment based on “unique facts and circumstances.” Gen. Proc. at 2.
The Secretary is not bound to a specific norm or rule. There are many courses of action
available.
KenAmerica argues that U.S. Telephone Association provides guiding precedent. I
disagree. While the penalty schedule at issue in U.S. Telephone Association has some similarities

39 FMSHRC Page 1713

to the General Procedures, the FCC abandoned its traditional case-by-case approach for
assessing forfeitures and adopted a base forfeiture schedule as a percentage of maximum fines
for each category of licensee that violated the Communications Act. 28 F.3d 1232, 1233 (D.C.
Cir. 1994). The instant case, by contrast, involves special assessments, which are inherently
discretionary and assessed on a case-by-case basis. Further, the court in U.S. Tel. Ass’n went to
great lengths to show that the FCC had rigidly applied their allegedly discretionary penalty
schedule in 299 out of 300 instances. Id. at 1235. There is no such evidence here.5
Similarly, the Respondent’s reliance on Drummond is misplaced. In that case, Drummond
asserted that the Secretary unlawfully enforced a substantive program policy letter (“PPL”),
which outlined an interim excessive history program, without following the necessary APA
notice and comment process. The Secretary claimed that the penalty proposals under the PPL fell
within section 100.5 special assessments. The Commission rejected the Secretary’s argument,
but emphasized that “[s]pecial assessments are based on the condition surrounding the violation
and ‘neither the nature nor the seriousness of a particular violation will automatically result in a
special assessment.’” 14 FMSHRC at 690, citing 47 Fed. Reg. 22292 (1982). The Commission
went on to state that “[a]lthough Secretarial discretion is a cornerstone of the section 100.5
special assessment program, the PPl creates a rigid formula for the proposed assessment of all
excessive history cases.” 14 FMSHRC at 690. The Drummond PPL outlined a mathematical
formula that “allowed no room for maneuver either with respect to the existence or consequences
of an excessive history.” 14 FMSHRC at 687, 690. Conversely, the General Procedures not only
maintain the discretion to apply a regular or special assessment, but they also provide substantial
flexibility in the proposed penalty. Unlike the Drummond PPL, the General Procedures are not
determinative in nature.
On the surface, the General Procedures may appear mechanical, but in reality, they are
non-binding pronouncements that do not create obligations or bestow benefits. Because the
Secretary retains significant discretion in proposing special assessment penalties, I conclude that
the General Procedures are not legislative or substantive rules subject to notice and comment
under the APA.
V. Order
WHEREFORE, Respondent’s Motion to Remand for Reassessment is DENIED.

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

5

It is unreasonable to infer any broad conclusions based only on the two special
assessments at issue.

39 FMSHRC Page 1714

Distribution:
Christopher M. Smith, Esq., Office of the Solicitor, U.S. Dept. Of Labor, 618 Church Street,
Suite 230, Nashville, TN 37219
Jason W. Hardin, Esq., Fabian VanCott, 215 S. State Street, Suite 1200, Salt Lake City, UT
84111
/dtm

39 FMSHRC Page 1715

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

August 30, 2017
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDINGS
Docket No. VA 2014-243
A.C. No. 44-04534-346270
Docket No. VA 2014-244
A.C. No. 44-04534-346286

v.

Docket No. VA 2014-364
A.C. No. 44-04534-352768
Docket No. VA 2014-365
A.C. No. 44-04534-353549
Docket No VA 2014-383
A.C. No. 44-04534-353996

A&G COAL CORPORATION,
Respondent.

Mine: Prep Plant #2
ORDER LIFTING STAY
ORDER OF DEFAULT
ORDER TO PAY

These dockets are before me upon a petition for assessment of a civil penalty under
section 105(d) of the Federal Mine Safety and Health Act of 1977. At issue are five dockets with
a total assessed penalty of $321,753.00. These dockets were consolidated and stayed pursuant to
an April 6, 2015 Order of the Court.
On August 7, 2017, the court scheduled a conference call with the parties for Monday,
August 14, 2017 at 2:00pm MT to discuss lifting the stay and scheduling a hearing date. August
7, 2017 Court Email. The email allowed Respondent’s representative one week to contact the
court if he was unavailable and needed to reschedule the call. Respondent’s representative made
no such request. On August 14, 2017, Respondent’s representative failed to appear for the
2:00pm conference call. The parties held the call open until 2:24pm MT, during which the court
and the Secretary attempted to contact Respondent’s representative via email and phone,
respectively. Neither party received a response.
On August 16, 2017, the court issued a formal written Order to Show Cause ordering the
Respondent to file a response by August 28, 2017 explaining why it failed to maintain contact
with the court and why a default order in favor of the Secretary should not be entered pursuant to
Commission Rule 2700.66. The court received confirmation that the show cause order was

39 FMSHRC Page 1716

processed and signed for on August 21, 2017. However, Respondent failed to file a response as
of August 30, 2017.
Under Commission Rules, a Judge may issue an order of default or dismissal after issuing
an order to show cause for a party’s failure to comply with a Judge’s orders. 29 C.F.R. §
2700.66.
Accordingly, I find Respondent to be IN DEFAULT. The stay is hereby LIFTED and
Respondent’s notice of contest and request for hearing are DISMISSED. Respondent is hereby
ORDERED to pay a total penalty of $321,753.00 as originally assessed within thirty (30) days
of the date of this Order.1

/s/ David P. Simonton
David P. Simonton
Administrative Law Judge

Distribution: (U.S. First Class Mail)
Karen M. Barefield, Attorney, U.S. Department of Labor, 211 7th Avenue North, Suite 420,
Nashville, TN 37219
Hagel Campbell, Conference & Litigation Representative, U.S. Department of Labor, MSHA,
P.O. Box 560, Norton, VA 24273
Robert S. Wilson, Regional Counsel, U.S. Department of Labor, 201 12th Street South,
Arlington, VA 22202
Patrick Graham, Southern Coal Corporation, 302 South Jefferson Street, Roanoke, VA 24011

1

Checks or money orders should be sent to: Mine Safety & Health Administration, U.S.
Department of Labor, P.O. Box 790390, St. Louis, MO 63179-0390.

39 FMSHRC Page 1717

